Case 18-07363-LA11            Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 1 of
                                                124



 1   MICHAEL D. BRESLAUER [SBN 110259]
     mbreslauer@swsslaw.com
 2   SOLOMON WARD SEIDENWURM & SMITH, LLP
     401 B Street, Suite 1200
 3   San Diego, California 92101
     Telephone: (619) 231-0303
 4   Facsimile: (619) 231-4755
 5   Attorneys for Reorganized Debtor CUKER
     INTERACTIVE, LLC
 6

 7

 8                             UNITED STATES BANKRUPTCY COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10   In re                                              CASE NO. 18-07363-LA11
11   CUKER INTERACTIVE, LLC,                            Chapter 11
12                                                      FINAL APPLICATION FOR
                              Reorganized Debtor.       ALLOWANCE OF FEES AND
13                                                      REIMBURSEMENT OF EXPENSES
                                                        BY SOLOMON WARD
14                                                      SEIDENWURM & SMITH, LLP,
                                                        GENERAL BANKRUPTCY
15                                                      COUNSEL FROM DECEMBER 13,
                                                        2018 THROUGH JANUARY 5, 2021
16                                                      (FINAL PERIOD FROM APRIL 1,
                                                        2020 THROUIGH JANUARY 5,
17                                                      2021); DECLARATION OF
                                                        MICHAEL D. BRESLAUER
18

19                                                      Date: February 25, 2021
                                                        Time: 2:00 p.m.
20                                                      Dept: Two (2)
21                                                      Honorable Louise DeCarl Adler
22                                                      Petition Date: December 13, 2018
23

24             TO THE HONORABLE JUDGE LOUISE DECARL ADLER, UNITED
25   STATES BANKRUPTCY JUDGE, AND THE OFFICE OF THE UNITED
26   STATES TRUSTEE:
27

28


     P:01430264.6:60665.001
Case 18-07363-LA11            Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 2 of
                                                124



 1             Solomon Ward Seidenwurm & Smith, LLP ("Solomon Ward" or the “Firm”),
 2   general bankruptcy counsel for reorganized debtor, Cuker Interactive, LLC
 3   (“Cuker”), files its Final Application for Allowance of Chapter 11 Fees and
 4   Reimbursement of Expenses. By this application, Solomon Ward requests pursuant
 5   to 11 U.S.C. §330 a final allowance of fees in the amount of $393,256.50 and
 6   reimbursable expenses of $4,741.78 for the period from December 13, 2018 through
 7   January 5, 2021, the Effective Date of Cuker’s confirmed plan of reorganization. Of
 8   this total, fees and reimbursable expenses of $215,218.50 and $3,225.53,
 9   respectively, have been incurred in the final period between April 1, 2020 and
10   January 5, 2021 (the “Final Period”). Authorized prior interim awards have been
11   paid in full.
12             On April 25, 2019, Solomon Ward filed its First Interim Application for fees
13   and reimbursement of expenses for the period from December 14, 2018 to March
14   31, 2019 (the “First Interim Period”) for fees in the amount of $53,447.50, and costs
15   in the amount of $622.15. On May 22, 2019, the Court entered its order approving
16   fees and costs on an interim basis for the First Interim Period in the amount of
17   $53,447.50 and $622.15, respectively, and Solomon Ward has received payment in
18   full as authorized and awarded on an interim basis for the First Interim Period.
19             On November 21, 2019, Solomon Ward filed its Second Interim Application
20   for fees and reimbursement of expenses for the period from April 1, 2019 to October
21   31, 2019 (the “Second Interim Period”) for fees in the amount of $57,120.50 and
22   costs in the amount of $369.45. On December 19, 2019, the Court entered its order
23   approving fees and costs on an interim basis for the Second Interim Period of
24   $57,120.50 and $369.45, respectively, and Solomon Ward has received payment in
25   full as authorized and awarded on an interim basis for the Second Interim Period.
26             On April 16, 2020, Solomon Ward filed its Third Interim Application for fees
27   and reimbursement of expenses for the period from November 1, 2019 to March 31,
28   2020 (the “Third Interim Period”) for fees in the amount of $67,470.00, and costs in


     P:01430264.6:60665.001                            1
Case 18-07363-LA11            Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 3 of
                                                124



 1   the amount of $524.65. On May 29, 2020, the Court entered its order approving fees
 2   and costs on an interim basis for the Third Interim Period of $67,470.00 and
 3   $524.65, respectively, and Solomon Ward has received payment in full as
 4   authorized and awarded on an interim basis for the Third Interim Period.
 5             With this Application, Solomon Ward seeks an order (i) allowing and
 6   awarding fees and reimbursement of expenses in the amount of $215,218.50 and
 7   $3,225.53, respectively, for the Final Period and (ii) an order allowing as a final
 8   Chapter 11 award all fees and costs awarded for the Final Period, and the First,
 9   Second and Third Interim Periods from December 13, 2018, collectively, through
10   January 5, 2021, the Effective Date of Cuker’s confirmed Chapter 11 Plan of
11   Reorganization.
12                                             STATUS OF CASE
13            Cuker is a reorganized debtor and its Plan of Reorganization was confirmed
14   by order of the Court entered on December 15, 2020. The Effective Date under
15   Cuker’s Plan was January 5, 2021 (the “Effective Date”)
16            On December 13, 2018 (the “Petition Date”), Cuker filed its voluntary petition
17   in the Southern District of California under Chapter 11 of the United States
18   Bankruptcy Code. On January 24, 2019, this Court approved Cuker’s retention of
19   Solomon Ward. A copy of Solomon Ward’s application and this Court’s order
20   approving Solomon Ward’s retention are attached hereto as Exhibit A and are
21   incorporated herein by this reference. No understanding exists between Solomon
22   Ward and any other person or entity for the division of fees or expenses requested
23   by this application.
24            Neither a successful outcome nor an obvious path toward reorganization were
25   known or assured when this case was filed just over two years ago. Before the filing,
26   Cuker had completed a bruising, extraordinarily expensive and uncertain ‘bet-the-
27   business’ case against the world’s largest retailer, Wal-Mart. An Arkansas jury in
28


     P:01430264.6:60665.001                            2
Case 18-07363-LA11            Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 4 of
                                                124



 1   Wal-Mart’s home court1 awarded Cuker $12.4 Million in damages. Evidencing the
 2   nastiness and intensity of those proceedings, the District Court judge sanctioned
 3   Wal-Mart $400,299 stating, in part, that “…Walmart’s litigation practices in this
 4   case have likely been the most vexatious, oppressive, and abusive ever to have
 5   occurred in any case before [this Judge]. … unnecessarily turning a complicated and
 6   expensive but manageable case into bet-the-company litigation for [Cuker]”2.
 7            Capping the Wal-Mart litigation experience, the District Court Judge reduced
 8   the $12.4 award to $745,000 and awarded Cuker attorneys’ fees of just over $2.1
 9   Million, far less than the $4 Million Cuker requested, thus leaving Cuker in a
10   desperate position as 2018 came to a close: Cuker obtained a bonded judgment of
11   approximately $3.3 Million against Wal-Mart, but it had incurred over $5 Million in
12   the case; collection lawsuits/arbitration matters from former counsel had been
13   commenced; and Cuker filed a Chapter case with $40,512 in the bank.
14            The two ultimate goals envisioned from the outset in the Chapter 11 case have
15   now been achieved: (1) payment of 100% of creditors allowed claims with interest,
16   and; (2) preserving Cuker’s ability and opportunity to press its claims for damages
17   against former counsel, Pillsbury. But the primary goal at the outset in December
18   2018 was just to breathe, for a respite from the litigation and an opportunity to
19   calmly develop a path forward. Most of the ultimate credit goes to Cuker’s business
20   team which managed the company’s affairs through tumultuous times before
21   bankruptcy, the new and regulated environment inside Chapter 11, a disappointing
22   (but affirming) result at the Eighth Circuit and a pandemic following that result.
23            But counsel did its share to achieve the overwhelmingly positive result in this
24   case with its efforts which were reasonable at the time and necessary for the case to
25   be maintained, moved forward and ultimately resolved.
26
     1
       Cuker removed Wal-Mart’s complaint from state to the Federal District Court for the Western
27     District of Arkansas (the “District Court”).
     2
       District Court Case No. 14-05262-TVB; Dkt. No. 524; Pg. 52.
28


     P:01430264.6:60665.001                            3
Case 18-07363-LA11            Filed 01/28/21   Entered 01/28/21 17:01:16      Doc 500     Pg. 5 of
                                                124



 1             The disputes between lawyers and former clients are naturally intense. This
 2   case was no different from the start. Henry filed a motion to continue his litigation
 3   in Arkansas 26 days following the Petition Date. Pillsbury having filed pre-petition
 4   a AAA arbitration to collect fees claimed due, commenced in this Court a months-
 5   long and multiple hearing effort to oppose Cuker’s continued ordinary course
 6   payments of salary to its insiders, and to offer opposition at most steps along the
 7   way. Cuker was successful in these early and ongoing disputes with its two largest
 8   creditors, but to different degrees. Cuker ultimately obtained permission to continue
 9   payment of salary and benefits to its insider personnel exactly as requested, but
10   incurred thousands of dollars in expenses in the process. Cuker prevailed in
11   establishing continued exclusivity, denying Pillsbury’s early effort to suggest in
12   opposition its own creditor plan which would have stripped away from Cuker the
13   decision-making authority with respect to Cuker’s claims against Pillsbury and
14   others.
15             Henry prevailed in obtaining relief from stay (following a short 30-day hiatus)
16   but through counsel’s efforts did not get permission to have judgment entered
17   against Cuker in the District Court. This result largely preserved the status quo of
18   the District Court action with Henry, leaving the Debtor able to materially delay the
19   necessity of pursuing expensive appellate relief in another front, separate from the
20   Eighth Circuit Wal-Mart appeal.
21             During the course of the case, valuable counsel-involved3 settlements were
22   reached which resulted in a reduction of approximately $370,000 in claims, and the
23   analysis and steps challenging Pillsbury’s secured status were undertaken and bore
24   fruit. The difference in interest saved by the successful Pillsbury challenge is
25
     3
          As stated below, several settlements were achieved solely through the efforts of Mr. Atalla, and
26       while some time to document and process court approval for these settlements was accomplished
         by counsel, the negotiations and underlying agreement was achieved far more from his efforts
27       than counsel’s.
28


     P:01430264.6:60665.001                             4
Case 18-07363-LA11            Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 6 of
                                                124



 1   approximately $240,000.
 2            Remarkably, Cuker was able to propose and confirm a plan without
 3   impairment of any creditor’s claim, a highly unusual event. In so doing, Cuker paid
 4   100% of creditors allowed claims with interest in a case novel enough that the Court
 5   published its opinion regarding impairment and interest rates. Cuker reached and
 6   crossed the finish line in this very successful Chapter 11 case, and this case and the
 7   results achieved were a collaborative effort between client and counsel.
 8            At the point of developing the theory of the plan (full payment; no
 9   impairment) and recognizing that confirmation would be hard fought and perhaps
10   would involve significant discovery, the decision was made to bring Robert Barnes
11   aboard as added support principally, but not completely, in connection with the plan
12   process. This decision was recommended by counsel and approved by Cuker. Mr.
13   Barnes agreed to a discounted hourly rate of $350 and both he and Mr. Breslauer
14   were mindful of the necessity of avoiding duplication of effort. To avoid
15   duplication, Mr. Breslauer, as lead counsel, delegated discrete tasks to Mr. Barnes
16   for completion.
17            That said, some duplication is unavoidable and as a result, as a part of the
18   Solomon Ward voluntary adjustment of its overall fees (see below), a total of 10
19   hours of Mr. Breslauer’s time ($4,900) has been written off. This time reflects
20   analysis and communications between counsel during the plan process which in
21   counsel’s judgment reflected overlap and a desire to acknowledge the significant
22   cost to the client when two of its lawyers communicate. Not all such communication
23   is appropriate for adjustment, but Solomon Ward believes that a reduction of 10
24   hours reflects a reasonable and appropriate way to address this issue.
25            Solomon Ward’s Voluntary Reductions. Solomon Ward’s final application
26   reflects $26,066.20 in voluntary reductions. The reductions are a reflection of some
27   duplication of effort between counsel, some inefficiencies in usage of associate time
28   in the Pillsbury adversary proceeding and to give Cuker a break in matters which


     P:01430264.6:60665.001                            5
Case 18-07363-LA11            Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500     Pg. 7 of
                                                124



 1   were expensive, necessary but were unconnected to any specific result in the case.
 2   These reductions are in 5 categories reflecting time reductions in: (1) matters
 3   regarding Robert Barnes (10 hours; $4,900, discussed above); (2) Cuker’s current
 4   appeal pending in the United States District Court (9 hours; $3,931.20); (3)
 5   Electronically           stored   information   (“ESI”)    services   regarding     Pillsbury’s
 6   extraordinary discovery request (23 hours; $4,945); (4) Associate training and
 7   inefficiency in the adversary proceeding seeking a determination that Pillsbury’s
 8   claim was unsecured (21 hours; $7,390); and, (5) communication between Mr.
 9   Breslauer and Mr. Atalla during the final period (10 hours; $4,900).
10            The Appeal. As appellee defending Pillsbury’s appeal of this Court’s rulings
11   denying Pillsbury’s petition to compel arbitration and granting Cuker’s Summary
12   judgement, a total of 9 hours of Solomon Ward partner time (5 hours - Leah
13   Strickland; 4 hours - Michael Breslauer) totaling $3,931.20 is being written off due
14   to dual partner involvement, some overlap and as a courtesy.
15            Discovery. In August 2020, Pillsbury served on Cuker a Request for
16   Production of documents which (i) contained 71 categories of requested information
17   and (ii) was designed to apply to both Cuker and its counsel. Given the amount of
18   information requested and the need to address privilege issues, Solomon Ward’s
19   expertise in managing discovery of ESI was tapped. A total of 23 hours of time of
20   Solomon Ward’s ESI paralegal ($4,945) was written off as a courtesy discount.
21            PWSP Litigation. A total of 20 hours of associate time and one hour of Mr.
22   Breslauer’s time (totaling $7,390) in the Pillsbury litigation before this Court was
23   written off as an adjustment reflecting associate inefficiency and training.
24            Breslauer-Atalla Time. Mr. Breslauer and Mr. Atalla engaged in a significant
25   dialog throughout the case. Many of these calls were lengthy and reflected strategy
26   on the overall case and the matters involving claims against Pillsbury or Henry. As a
27   courtesy adjustment reflecting the amount of communication and the overall
28   significance of the matter (and taken only from the group of calls of 30 minutes or


     P:01430264.6:60665.001                            6
Case 18-07363-LA11            Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 8 of
                                                124



 1   more), Solomon Ward reduces the time spent with Mr. Atalla on the phone by 10
 2   hours ($4,900).
 3            These adjustments are meant to address counsel’s careful review of the
 4   intense activity in the final period of this case, which included significant litigation
 5   including the Henry litigation, the Pillsbury litigation, plan confirmation
 6   proceedings and claims resolution. Solomon Ward believes that under the
 7   circumstances of this case and the complexity and novelty of the issues presented,
 8   that counsel’s voluntary reductions of $26,066.20 in the total amount billed reflect a
 9   reasonable and appropriate adjustment. These reductions are noted in the detailed
10   billing reports attached hereto as Exhibit B, with notations of “NO CHARGE” for
11   the Breslauer/Barnes and the Breslauer/Atalla communications and the other
12   reductions described above included in the hours and fees now shown in the reports.
13                    Solomon Ward believes that the fees incurred from the petition date
14   through the Effective Date are actual and necessary under the circumstances of this
15   case, reasonable and should be allowed together with prior interim awards as a final
16   Chapter 11 award.
17                                NATURE OF SERVICES RENDERED
18             This Motion is brought pursuant to 11 U.S.C. §§ 328 and 330, and 331 on the
19   ground that good cause exists to approve this interim fee application that is in
20   conformance with the Court’s and U.S. Trustee’s guidelines.
21               In accordance with the guidelines promulgated by the Office of the United
22   States Trustee, Solomon Ward has maintained detailed billing reports for all of the
23   professional services it has rendered in this matter. True and correct copies of those
24   detailed billing reports are attached hereto as Exhibit B and are incorporated herein
25   by reference.
26               Solomon Ward has provided separate billing reports for each of the
27   following categories:
28


     P:01430264.6:60665.001                            7
Case 18-07363-LA11            Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 9 of
                                                124



 1               .001 General Chapter 11 Administration
 2               .002 Litigation
 3               .007 Plan/Disclosure Statement
 4               .008 Fee Applications
 5               .009 Claims & Claims Objections
 6               .013 ESI Discovery
 7               .014 Appeals
 8               Attached hereto as Exhibit C is a Fee Application Summary and attached as
 9   Exhibit D is a summary of the status, experience, billing rates and number of hours
10   expended in performing legal services for each of the Solomon Ward professionals
11   rendering services to the Debtor in this matter. In addition, attached as Exhibit E is
12   a summary of the out-of-pocket expenses of Solomon Ward advanced on behalf of
13   the Debtor.
14               Solomon Ward seeks reimbursements of these expenses in the total amount
15   of $3,225.53 for the period April 1, 2020 through January 5, 2021.
16               A summary of the services rendered by Solomon Ward, which is supported
17   in more detail by separate billing invoices attached hereto, is as follows:
18               .001 Chapter 11 Representation/Administration
19               Hours:                        11.8
20               Fees:                         $5,782.00
21               Average hourly rate:          $490
22               This category represents the administrative tasks during this period and,
23   unlike prior periods, reflects a relatively small proportion of the total amount of time
24   spent. The tasks involved supervision of the employment of the Larson O’Brien firm
25   for the follow-on work in Arkansas regarding the injunction initially obtained
26   against Wal-Mart, review of monthly operating reports and attendance at status
27   conferences.
28


     P:01430264.6:60665.001                            8
Case 18-07363-LA11             Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 10 of
                                                  124



  1               .002 Litigation Matters
  2               Hours:                        203.4
  3               Fees:                         $85,593.50
  4               Average hourly rate:          $417
  5               This matter principally contains time spent on the Pillsbury Litigation
  6   (Adversary Proceeding/Petition to Compel Arbitration/Motion for Summary
  7   Judgment) and the Henry litigation (Adversary proceeding/Motion to dismiss/
  8   Motion for relief from stay/ultimate settlement), the Henry litigation was
  9   unsuccessful and resulted in the dismissal of Cuker’s adversary proceeding
10    challenging Henry’s proof of claim filed in the Chapter 11 case, but did set the stage
11    for a ultimate settlement with Henry in an amount which was at least $70,000 less
12    than what Henry might have claimed in added interest and attorney’s fees.
13                The Litigation with Pillsbury was time consuming but ultimately successful
14    and resulted in Cuker prevailed in obtaining judgment against Pillsbury finding its
15    claim to be unsecured. Counsel’s strategy was to simultaneously file the complaint
16    and the motion for summary judgment. This resulted in a concentration of time in a
17    relatively short period and contributed to the overall success of the endeavor. The
18    case involved initial questions of arbitrability of the dispute and choice of law
19    questions regarding the ultimate disposition of Cuker’s position that its Engagement
20    Agreement and California law applied to require that Pillsbury’s claim was
21    unsecured, thus saving Cuker approximately $240,000 in interest otherwise payable
22    to Pillsbury during the course of the case. On January 20, 2021, The District Court
23    has affirmed this Court’s decision denying Pillsbury’s petition to compel arbitration.
24                The time in the statements attached hereto reflects the reductions in hours
25    and fees.
26

27

28


      P:01430264.6:60665.001                             9
Case 18-07363-LA11             Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 11 of
                                                  124



  1               .007 Plan/Disclosure Statement
  2               Hours:                        136.5
  3               Fees:                         $61,478.50
  4               Average hourly rate:          $450
  5               This category involves Solomon Ward’s efforts in formulating and
  6   prosecuting Cuker’s non-impairment plan. Employing a strategy rarely used in
  7   Chapter 11 cases, Solomon Ward synthesized recent decisions involving questions
  8   of impairment in Chapter 11 to formulate the basis of Cuker’s plan of reorganization
  9   which sought no votes from any creditor or class. This novel approach, relying on
10    the principle of ‘impairment’ by the effects of the Bankruptcy Code, as opposed to
11    ‘impairment’ by the plan, enabled Cuker to successfully prosecute confirmation
12    without creditor balloting and voting. Cuker thus avoided an uncertain confrontation
13    whether Pillsbury, whom the Court had ruled was an unsecured creditor, would
14    dominate the voting in its class, potentially depriving Cuker of confirmation. The
15    category involves the bulk of the time spent discussing the plan with clients and
16    with Cuker’s feasibility expert, analyzing the complex concepts involved, drafting
17    the plan and the disclosure statement accompanying the Plan and managing
18    witnesses and prosecuting a contested confirmation hearing.
19                .008 Fee Applications
20                Hours:                        2.1
21                Fees:                         $1,029.00
22                Average hourly rate:          $490
23                This category involves Solomon Ward’s efforts to prepare interim
24    applications for allowance of compensation.
25                .009 Claims & Claims Objections
26                Hours:                        59.4
27                Fees:                         $28,567.00
28                Average hourly rate:          $480


      P:01430264.6:60665.001                            10
Case 18-07363-LA11             Filed 01/28/21   Entered 01/28/21 17:01:16     Doc 500     Pg. 12 of
                                                  124



  1               This category involves Solomon Ward’s efforts to address claims of
  2   creditors. Some claims were settled and resolved without objections being filed
  3   (Husch, Ardent, Shults). These settlements resulted in reductions in claims of
  4   $86,693 (Ardent); $136,521 (Husch) and $163,605 (Shults) and the benefits
  5   achieved were due to the conduct of Mr Atalla, who personally pursued negotiations
  6   with Ardent and Husch, while significant time was spent by counsel in the Shults
  7   claim negotiations. Three objections were filed (exclusive of Henry and the
  8   placeholder objection filed against Pillsbury) against Modus, Wolfe Law Group and
  9   Torrey Partners. The Torrey Partners claim objection (asserting a reduced amount
10    payable) was sustained by default (reducing the claim from $377,526 to $241,357)
11    and the Wolfe Objection was almost entirely sustained (reducing the claim from
12    $78,635 to an amount estimated at less than $7,0004). The Modus claim at this
13    writing is still pending.
14                Each of these matters involved significant time by counsel in both
15    negotiating the claims and objections or in actual litigation activities. Overall, and
16    acknowledging the significant effort contributed by Mr. Atalla to certain of the
17    settlements, the input and activities of counsel led to overall success in objecting to
18    excessive or improper claims.
19                .013 ESI Discovery
20                Hours:                        29.4
21                Fees:                         $7,338.50
22                Average hourly rate:          $249
23                This category reflects the time (almost all paralegal) assembling and
24    reviewing and handling 8631 documents and 33,127 pages of materials regarding
25    Pillsbury’s August 2020 71-category Request for Production. Considerable time was
26    spent culling from production attorney-client privileged documents.
27
      4
          Cuker reserves and has the ability to object to a dramatically reduced Wolfe Claim.
28


      P:01430264.6:60665.001                            11
Case 18-07363-LA11             Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 13 of
                                                  124



  1               .014 Appeals
  2               Hours:                        66.0
  3               Fees:                         $25,430.00
  4               Average hourly rate:          $385
  5               This category reflects the time spent in addressing Pillsbury’s appeal to the
  6   United States District Court of this Court’s Orders (i) denying a petition to compel
  7   arbitration of Cuker’s adversary proceeding challenging Pillsbury’s secured status
  8   and (ii) granting Cuker’s motion for summary judgment that Pillsbury’s claim was
  9   unsecured. As of this writing, Cuker has prevailed in the first matter; the District
10    Court affirmed this Court’s order denying Pillsbury’s petition to compel arbitration.
11    The second appeal from the order granting Cuker’s motion for summary judgment
12    has not yet been briefed.
13                Cuker’s Chapter 11 case was successful. A plan was confirmed paying all
14    creditors’ allowed claims in full, with interest. Cuker was able to preserve and
15    prosecute its claims against Pillsbury now being arbitrated in the AAA. These
16    successful results could not have been possible without the skill and perseverance of
17    Cuker’s business team of Aaron Cuker, Adel Atalla and others, who were able to
18    adapt and actually thrive during the pandemic to create the economic engine
19    necessary to enable Cuker to travel down the path of confirmation of a plan
20    impairing no creditor or class. But essential, too, were Solomon Ward’s efforts to
21    sustain and shepherd the case from inception to successful conclusion – with the
22    able assistance and involvement of Ms. Chiang and Mr. Barnes. The services
23    provided have been necessary and reasonable and the fees and costs arising from
24    those services should be approved and authorized for payment in this final period,
25    together with amount previously awarded as interim awards, as a final Chapter 11
26    award.
27

28


      P:01430264.6:60665.001                            12
Case 18-07363-LA11               Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 14 of
                                                    124



  1             WHEREFORE, Solomon Ward prays that this court enter its order as
  2   follows:
  3             1.        Approving this Final Application by Solomon Ward, counsel for
  4   Debtor, in the sum of $215,218.50 for fees and $3,225.53 in costs for the Final
  5   Period;
  6               2.           Approving as a final and allowed chapter 11 administrative expense
  7   award, the sum requested for the Final Period and those sums previously awarded as
  8   interim allowances for the First, Second and Third Interim Periods; and,
  9               3.           Granting such other and further relief as the Court deems just and
10    proper.
11    DATED: January 28, 2021 Respectfully submitted,
12
                                           SOLOMON WARD SEIDENWURM & SMITH, LLP
13

14
                                           By: /s/ Michael D. Breslauer
15                                             MICHAEL D. BRESLAUER
16                                             Attorneys for Reorganized Debtor CUKER
                                               INTERACTIVE, LLC
17

18

19

20

21

22

23

24

25

26

27

28


      P:01430264.6:60665.001                              13
Case 18-07363-LA11              Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 15 of
                                                   124



  1                            DECLARATION OF MICHAEL D. BRESLAUER
  2               I, MICHAEL D. BRESLAUER, declare:
  3              1.       I am an attorney licensed to practice in the State of California and
  4   before the United States District Court for the Southern District of California and
  5   this Court. I am a partner with the law firm of Solomon Ward Seidenwurm &
  6   Smith, LLP (“Solomon Ward”), general bankruptcy counsel for Reorganized
  7   Debtor Cuker Interactive, LLC (the “Debtor” or “Cuker”) and am the partner
  8   responsible for the handling of this case.
  9         2.        I have personal knowledge of the facts set forth in the foregoing Final
10    Application, and if called as a witness, I could and would competently testify to all
11    of the matters stated therein. The Final Application and each of the exhibits and
12    time records attached thereto are true and correct. I have provided a copy of the
13    billing records identified in this Application to Cuker.
14          3.        No understanding or agreement exists between Solomon Ward and any
15    other person or entity for the division or payment of fees or expenses requested by
16    this Final Application.
17          I declare under penalty of perjury under the laws of the State of California and
18    the United States of America that the foregoing is true and correct, and that this
19    declaration was executed this 28th day of January 2021 at San Diego, California.
20

21                                                    /s/ Michael D. Breslauer
22
                                                      MICHAEL D. BRESLAUER

23

24

25

26

27

28


      P:01430264.6:60665.001                             14
Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 16 of
                                        124




                     EXHIBIT A
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 17 of
                                    124
  Case -07363-LAll Filed 01/09/19 Entered  01/09/19 11:49:11 Doc 29 Pg. 1 of 45




     1    MICHAEL D. BRESLAUER [SBN 110259]
          mbreslauer<@swsslaw.com
      2   SOLOMQJ,r�wARD SEIDENWURM & SMITH, LLP
          401 B Street Suite 1200
      3   San Diego, California 92101
          Telephone: (619) 231-0303
     4    Facsimile: (619) 231-4755
      5   Prcmosed Counsel for Debtor-in-Possession,
          CUKER INTERACTIVE, LLC
      6
      7
     8                            UNITED STATES BANKRUPTCY COURT
     9                            SOUTHERN DISTRICT OF CALIFORNIA
    10    In re                                               CASE NO. 18-07363-LAll
    11    CUKER INTERACTIVE, LLC,                             EX PARTE APPLICATION TO
                                                              EMPLOY SOLOMON WARD
    12                                                        SEIDENWURM & SMITH, LLP AS
                                                              GENERAL COUNSEL FOR
    13                     Debtor in Possession.              DEBTOR-IN-POSSESSION,
                                                              CUKER INTERACTIVE, LLC
    14

    15                                                                [No hearing Required]
    16

    17
                    Debtor-in-Possession, Cuker Interactive, LLC ("Cuker" or the "Debtor")
    18
          hereby applies to this Court for authorization to employ the law firm of Solomon
    19
          Ward Seidenwurm & Smith, LLP ("Solomon Ward" or the "Film") as general
     20
          bankruptcy counsel to Cuker effective December 13, 2018, based on the following:
    21
                    1.     Cuker filed a voluntary petition under Chapter 11 of the United States
     22
          Banktuptcy Code 1 on December 13, 2018.
    23
                    2.     Cuker has determined that it is in its best interest to employ Solomon
     24
          Ward as its general Chapter 11 counsel in this banktuptcy case, at the Firm's usual
     25
          hourly billing rate, plus costs. The attorneys at Solomon Ward who will be
     26
     27
          1
              Unless otherwise indicated, all references to chapters, sections or rules are t&tHd '1§3�ptcy
     28       Code, 11 U.S.C. §§101, et seq. and to the Federal Rules of Bankruptcy Procedure, Rules 1001, et
              seq.
          P:00657422:60481.001
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 18 of
  Case -07363-LAll Filed 01/09/19 Entered
                                    124    01/09/19 11:49:11 Doc 29 Pg. 2 of 45




      1 responsible for representing the Debtor are admitted to practice in this Court, have
      2 extensive experience in Chapter 11 bankruptcy debtor representation and litigation
      3   matters, and are well-qualified to represent Cuker in this matter.
      4           3.       The attorney at Solomon Ward, who will be primarily responsible for
      5   representing Cuker, is:
      6                    Michael D. Breslauer. Mr. Breslauer is a partner with the firm and has
      7   over 30 years of experience in representing debtors-in-possession, bankruptcy
      8   trustees and official creditors' committees in cases before the United States
      9   Bankruptcy Court. Mr. Breslauer currently bills at $475 per hour. Prior to joining
     10   Solomon Ward in November 1995, Mr. Breslauer was a partner/shareholder with the
     11   firm of Gray Cary Ware and Freidenri.ch where he practiced in that firm's
     12   Commercial Law and Financial Institutions practice group. Some recent chapter 11
     13   cases that Mr. Breslauer has handled in which he represented the debtor include Salt
     14   Creek Golf, LLC, 500 West Broadway, LLC, Auto Life Acquisition Corporation,
     15   and The Environmental Trust. Mr. Breslauer also represented the Official Creditors'
     16   Committee in this district in the cases of The Crosby National Golf Club, LLC,
     17   Ronald Williams/Palo Alto Town and Country Village, Inc., American Digital
     18   Network, Inc., Nexprise, Inc. and Senor Snacks, Ltd.
     19           4.       Copies of the firm's Chapter 11 engagement letter and Solomon
     20   Ward's resume are attached hereto as Exhibit "A" and "B" respectively.
     21           5.       Because of Solomon Ward's experience in bankruptcy matters, Cuker
     22   believes that Solomon Ward is well-qualified to provide Cuker with the following
     23   legal services:
     24                    (a)   To advise and assist Cuker with respect to compliance with the
     25   requirements of the United States Trustee;
     26                    (b)   To advise Cuker regarding matters of bankruptcy law, including
     27   the rights and remedies of Cuker with respect to its assets �1�;- J(lairns of
     28   creditors;

          P:00657422:60481.001                         2
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 19 of
  Case -07363-LAll Filed 01/09/19 Entered
                                    124    01/09/19 11:49:11 Doc 29 Pg. 3 of 45




     1                     (c)   To represent Cuker in any proceedings or hearings in the
     2    Bankruptcy Court and in any action in any other court where Cuker's rights under
      3   the Bankruptcy Code may be litigated or affected;
     4                     (d)   To conduct examinations of witnesses, claimants, or adverse
     5    parties and to prepare and assist in the preparation of reports, accounts, and
     6    pleadings related to this Chapter 11 case;
      7                    (e)   To advise Cuker concerning the requirements of the Bankruptcy
     8    Code and applicable rules as the same affect Cuker in this case;
     9                     (f)   To assist Cuker in the formulation and confirmation of a Chapter
    10    11 Plan;
    11                     (g)   To make any court appearances on behalf of Cuker; and
    12                     (h)   To take such other action and perform such other services as
    13    Cuker may require of Solomon Ward in connection with this Chapter 11 case.
    14            6.       Based on the Declaration of Michael D. Breslauer (the "Breslauer
    15    Declaration") filed concurrently with this Application, Cuker believes that Solomon
    16    Ward does not hold or represent any interest adverse to that of Cuker.
    17            7.       Solomon Ward does not represent any clients regarding matters adverse
    18    to the estate, nor does the firm represent the estate with respect to matters materially
    19    adverse to current clients.
    20            8.       Accordingly, notwithstanding the circumstances set forth above,
    21    Solomon Ward is "disinterested" within the meaning of Bankruptcy Code section
    22    101(14). Other than as set forth in the Breslauer Declaration, Solomon Ward does
    23    not have any connections with the Cuker, creditors, any other parties-in"interest,
    24    their respective attorneys and accountants, the United States Trustee, or any person
    25    employed in the Office of the United States Trustee.
     26           9.       Cuker desires to employ Solomon Ward with reasonable fees to be
     27   allowed by the Court. Except to the extent it is contrary E9<.i-ll1Jlr<;i.uidelines
     28   established by the Office of the United States Trustee, Solomon Ward will charge

          P:00657422:60481.001
                                                       3
Case 18-07363-LA11        Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 20 of
  Case   -07363-LAll Filed 01/09/19 Entered
                                     124    01/09/19 11:49:11 Doc 29 Pg. 4 of 45



     1   Cuker for certain expenses including, but not limited to the following:
     2   photocopying, travel, long distance telephone, FAX transmissions, messenger
     3   service, express mail, witness fees and deposition expenses, court fees, document
     4   construction, Lexis and/or Westlaw and other computer database searches. Where
     5   the Office of the Unites States Trustee has imposed limits on the charges for such
     6   expenses, or has determined that it will not approve such expenses, Solomon Ward
     7   will not assess charges to Cuker in excess of such limits.
     8           10.      It is contemplated that Solomon Ward will seek interim compensation
     9   during the Bankruptcy case as permitted by Bankruptcy Code Sections 330 and 331
    10   and the applicable Local Bankruptcy Rules of the United States Bankruptcy Court in
    11   and for the Southern District of California.
    12           11.      Solomon Ward's initial engagement with the Debtor began in
    13   November 2018. Fees of $972.90 for legal services provided during the month of
    14   November were billed to Cuker and Cuker on December 10, 2018 paid the
    15   November invoiced amount of $972.90 in full. Thereafter, fees were incurred in
    16   December 2018 in the sum of $4,876.00. On December 12, 2018, prior to the
    17   Petition Date, Solomon Ward received a payment of $46,702.00, and the firm
    18   applied such funds to cover fees and expenses of $4,876.00 incurred in December
    19   2018 and up to the Petition Date of December 13, 2018 and for the Chapter 11 filing
    20   fee of $1,717. These transactions have left Solomon Ward holding a retainer balance
    21   of $40,109.00, which remains in Solomon Ward's trust account as of the Petition
    22   Date. Except for the forgoing sums described in this paragraph, Solomon Ward has
    23   neither billed nor received any other sums from the Debtor. The source of the
    24   retainer was Cuker Interactive, LLC. A true and correct copy of the retainer check is
    25   attached hereto as Exhibit "C."
    26           12.      As of the Petition Date, the firm was owed nothing for or on account of
    27   pre-petition services. The retainer is an advance against fees a�t'rfffl�,Ahas been
    28   placed in Solomon Ward's Trust Account and the firm has taken by its agreement

         P:00657422:60401.001                          4
Case 18-07363-LA11       Filed 01/28/21    Entered 01/28/21 17:01:16 Doc 500 Pg. 21 of
  Case 18-07363-LAll                         124
                             Filed 01/09/19 Entered 01/09/19 11:49:11 Doc 29 Pg. 5 of 45




         1    with the Debtor a lien in the funds held as a retainer. Solomon Ward has advised the
         2    Debtor that the firm will comply with appropriate Fee and Employment Guidelines
         3    in withdrawing funds from the retainer.
         4            13.      Except as set forth in the Breslauer Declaration, no agreement or
         5    understanding exists between Solomon Ward and Cuker for the sharing of
         6    compensation to be received for services rendered in or in connection with this
         7    matter. Except as set forth in the Breslauer Declaration, Cuker believes that no
         8    agreement or understanding exists between Solomon Ward and any other entity for
         9    the sharing of compensation to be received for services rendered in or in connection
        1O    with this matter.
        11            14.      A copy of the proposed order authorizing the employment of Solomon
        12    Ward is attached hereto as Ex.hibitD.
        13            WHEREFORE, Cuker prays that it be authorized to employ the law firm of
        14    Solomon Ward as its counsel to render services described above effective December
        15    13,. 2019, with . compensation to be paid as an administrative expense in such
                                              .                      .
        16    amounts as this Court may hereinafter determine, allow and order paid.
         17 Dated: January 8, 2019                    CUKER INTERACTIVE, LLC
         16
        19
                                                                 AMAt:�
                                                      By: /s/ Adel Atalla
        20                                               ADEL ATALLA, President
        21
        22
        23
        24
        25
        26
        27
        28                                                                      EXHIBIT A


              P:00657422:60481.001                        5
Case 18-07363-LA11     Filed 01/28/21  Entered 01/28/21 17:01:16 Doc 500 Pg. 22 of
  Case 18-07363-LAll                     124
                         Filed 01/09/19 Entered 01/09/19 11:49:11 Doc 29 Pg. 6 of 45




                        EXHIBIT A
                                                                         EXHIBIT A
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 23 of
  Case 18-07363-LA11 Filed 01/09/19 Entered
                                    124     01/09/19 11:49:11 Doc 29 Pg. 7 of 45




         Solomon·
                                                                                              Wellt Fargo Plaza
                               Solomon                                                        401 B Strnet. B\llle 1ioo
                                                                                              Slin Diego, Call/6rnl.a 92101
            Ward
                               Wnrd                                                           (tl.6.19.231.0303
                                                                                              (0 619,231,4755
                               SeidenWUrm &                                                   www.�wsslaw.�om
              Att,orneys ntLaw Smjthr,tP



             December 12, 1018
             VIA EMAIL
             Cuker Interactive LLC
             Attn: Adel Atalla
             5600 Avenida Encina:; #175
             Carlsbad, CA 92008
             Email: aq�f@cukeragency.c.mn
             Re:    Engagement Agreernent - Chapter 11 Represel'ltatlon
             Dear Adel:
             This letter states the agreement under which you have engaged SolomonWard Seidenwurm &
             Smith ("Solomon Ward") to represent Cuker Interactive, LLC ( 11 Yoo11 or 11Your" or the
             11
                Company11) in connection with the Company's Chapter 11 l3ankruptc:y filihg In the United
             States Bankruptcy Court for the Southern Olstrict of California (the "Batikruptcy court").
                                           f
             We understand the scope o our engagemenno be to. represent the Company In .connection
             with the Bankrllptcy Case, to advise and work toward resollltlon Qf your relationship with all
             your creditors, But.ot'lrrelatlqn�hfp QOES NOT locll.lqerepresentation of(i) the Company's
             int(:ltests in any othedorum or in any otherlawsllJtor arbitration proceeding pr{ii) in !nter(:!sts
             ofany indlvid1;1al person, officer1 dlreotor lntere$ted PlltlY'Of the Company, or (iii)any parent
             or other affiliate of the C.ompany;eaclHhould obtarn separate couns.el to represer,\ttheirown
             Interests.
             Our engagement does hot Include tax advice; we encourage You to retain .or engage an
             lndependent tax advisor.
             When a bankruptcy case is filed, You, as, a debtor In possession, possesses the val'lousc rights,
             responsibilities and duties of a trustee. In addition, You are subject to numero.us legal;
             procedural and administrative req[!irements, including those matters set forth under the
             Bankruptcy Code; the Bankruptcy Rules ofProcedure and Local Bankruptcy Rules. You are
             sL1bJect to the United States J,rustee's Operating an<l Reporting Requiremenwfor Chapter 11
             C�ses Issued by the United Sta,te$ Trl)ste.e'i;Qfflce. A copyhas been previously provided you.
             It Is Your mater/al obligation, pursuant to this agreement, to abide by all such requirements
             and duties, a11d .all orders ofthe Bankruptcy Court and such other courts as may be exerclsing




                                                                                                      . EXHIBIT A


                                                                                                                              Exhibit A
                                                                                                                               Page 1
Case 18-07363-LA11      Filed 01/28/21   Entered 01/28/21 17:01:16 Doc 500 Pg. 24 of
  Case 18-07363-LAll                       124
                           Filed 01/09/19 Entered 01/09/19 11:49:11 Doc 29 Pg. 8 of 45




             Cuker Interactive, LLC
             December 12, 2018.
             Pagel


            jurisdiction over the Bankruptcy Case.

            I havefound it useful. to outline In general terms some ofthe more Important points and 'issues
            thatar.e likely to arl.se In connection wlthYourChaptei' 11 case, while not all of such matters
            are present in this partkltlar ca$e. These are, gener;d .comments I provide to clfonts who are
            filing or cQnsic:J.erir.i� filing or haY!:l filed a· ¢ai;e und�r Chapter 11 of the United States
            Bankruptcy Code, These comments are not lntended t.o be confidential attorney cl.lent
            communications, sinci;, this letter wiU be made a part of th� record of the Sankruptcy Case
            when our firm seeks Court approval for.our engagement as Your Chapter 11 couMel. What
            follows is not .lntendecl to be an exhaustive dJsq..isslon of those points and issues1 and I
            encourage you to follow 1.1pwith me for further discussion as needed.

            Sthedules·and. St11tement of Affairs
            Your Schedules and Statemento{ Fin.ancial Affairs must be filed within fifteen (15Jdays of the
            petition date. Certain other dead Iines, such as those affecting your books, records and bank
            accounts� <ite set out in the enclosed set ofOperatlngand Reporting Requirements r:orthapter
            11 Case$. These deadlines and other Important operational requirernents are discussed below.

            Operation.of the Debtor's Business
            Filing a bankruptcy petition affords You, as debtor, certain subs�antial protections from
            creditors and others. The cost of such protections, however, Is loss of the largely unfettered
            freedom. to operate Youdinandal affairs whkh you have previoµsly enjoyed. Generally,
            Chapter 11 debtors retain possession and control of their assets and are permitted to operate
            their busihesses and affairs. However, upon the reques;tofacredltor or other partyin interest,
            the Ba11ktuptcy Court may appoint a trU$tee..to take control oi Your ass¢ts and .affalts, or an
            examirier to .conduct an frwestigatkm of Your financial affairs; Such an appointment fs
            extraordinary and would be madeorily afternoti.ce and a hearing beforethe Bahkruptcycoutt,
            and only for cause such as. mismanagement, dishonesty .or Your inabillcy to reorganize        )
            successfully. 1h ln.anaging Your ffnanclal affairs1 Yi:m.gerieraHy may follow normal opera,tilg
            practices and may pay as due debts arising after the filing of the bankruptcy petition in the
            ordinary course. ofb�1slness that ate within the budget we wHI se.iak to have approved.
            However, withQut Bankruptcy Court order, You tannot,pay any debts. whicl:) arise outside the
            ordinary course of buslne1>s, whenever they arose, and cannot pay any debt that &ros!3prlorto
            the petition date, This general prohibition on the payment ofpre,;petition debt$.applies to all
            types of obligations, including, but not limited to, taxei;, pre-filing compensation due to
            employees and pre-filing trade debt. We suggest tnat until you become accustomed to
            operating within Chapter 11, you contact me pr l orto making any payments other than for
            routine purchases of goods or services first ordered or obtained after the petition date.•




                                                                                                   EXHIBIT A



                                                                                                               Exhibit A
                                                                                                                Page 2
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 25 of
                                    124
  Case 18-07363-LAll Filed 01/09/19 Entered 01/09/19 11:49:11 Doc 29 Pg. 9 of 45




             Cuker Interactive, LLC
             Decembet 12, 201 a
             Page 3

             Cash Collateral

               "Cash coHateral' is de fitted under the Bankruptc;y Code to h;1olurfo the proceeds of a secured
                                   l Well as the proceeds of Inventory and acc;ount$ If tho�e assets are subject
               cr�dltort� collateral
               to a creditor's I ien. Forexamph�; collections from the accounts recelvabl�. generated from the
               sale of lnventotywould be the i!cash collateral" of a secured.creditor having a validly perfected
               Iien in tha inventory.sold on account, Priorto using.any mohey which ls ''cash col lateral" of a
               seo1..1red creditor, the debtor must have eitherthe credltor 1s consent or a court order. I'm aware
              that various creditors have consensual Hens agaim,t the tompanyls assets. The income
               generated frqmthose as$ets Is probably r&garded a$ cash collatera.1 a:nd must be segregated a11d
               not used to pay expl:!nses pending either the Creditor's consent or a court order authorizing
             . su ch use, It is �n assl.lrnption in filh.lg this case that You have the consent of your secured
               creditor, ratrida Atalla; to c;ontlnue to use.the ca!ih generate.d by operations of the Company's
               business to pay ordJnaryand .c1..1stomary business e�penses cm an ongoing basis In the chapter
               l1 case. Please obtain written confirmation .of thls fact from Ms. Atalla.
             Insurance

             In keeping With Your duty to preserve Your as.sets for the benefit of.all creditors, You n,ust
             keep Your assets adequately insured and provide physical protection against loss. You are
             required to act in the interests of all creditors, rather than solely for its own benefit. failure to
             do so can have serious consequences, including dismissal of the case, appointment of a
             trustee1 or cqnversi�o to Chi:lpter 7 (liquidation).
             Record keeelng and U.S. Trustee's fees

             You·are required to file monthly operating reports with the Bankruptcy Court on or beforethe
             20th day of e. ach month covering the period of thi;J previou:s c�lendar month, In ackJitlQn1 the
             Office of the U.S. Tn.1stee has certain other reportlng requirements as set forth in the enclosed
             materials. The. U.S. Trustee Is quite serious about ensuring compliancewith these requirements.
             andwil I bring a motion to convert ordlsmlss the cases or seekother rellefJfcompUance is not
             maintained.You a.re also required to pay certain quarterly fees directly to the U.S. Trustee
             based upon disbursements made during the quarter.SeeduidelineNo. 6. These fees are not
             prorated for partial quarters;and the US. Trustee will seekdismissal or conversion ofthe case
             if they are not tlrnely paid.
             Bank Accol.ints

             Unless aµthorized by court: order, Y@ are tequired to close old bank accounts as of the
             petition date .and to open new .:\Ccounts c0ntainlngdesignation ''debtor in possession" - a
             designation that should appear as pa.rt of the i1anie of the account and . oi1 the financial
             institution's books, records and forms.




                                                                                                         EXHIBIT A



                                                                                                                     Exhibit A
                                                                                                                      Page 3
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500                                         Pg. 26 of
   Case 18-07363-LA11 Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29                                       Pg. 10 of
                                       45




             Cuker Interactive, LLC
             December 12 1 2018
             Page4



             IJooks and .Records

             You are requlrecl to·dose Your books asof thepetiti6ndate a.nd open.a new set for.the partial
             fisoal yEJar fol I owing that date,

             Transactioos Out ofthe Ordinary ·Co11rse of Business

             Any transaction outof the on.:linary cot1i'se ofbusiness, sL1Ch as the sale of sfgnlffcant assets1 or
             a settlement ofa material dispute, requires prior court approval. If you have any doubt as to
             whether a transaction is out of .the prdlnar:y course pf busl.ness, please cqntact me before
             entering into or consµmmatingthe transacticm,
             The Automatic Stow

             A major protection afforded a debtor In possession ls the automatk: stey. Theautoma.tic stay
             prevents an action against the debtor to collect prepetltion debts, :If anyone attempts to collect
             such a debt� you should notify them of the filing of the petition; if they persist in such
             collection attempts, you should notify me. A creditor rnay get relief from stay to enforce Its
             rights against collateral under certain dn::umstances, after bringing a motion before the court.
             You will get notice of such a.motion and.an opportunity to be heard hrnpposltion. There ls.a
             ri.s k that the co.urt might.allow a secured creditor to repossess or foreclose won collateral
             where the amount owed .Is greater than the value 9f the asset or where 'the co,;utotherwise
             determines that the creditor's Interest in the collaterar .is not adequately prptected. However, it
             is often po!!Sible for an arrangement to be made for You to retai rt assets that. are essential for
             Your affairs.

             Employment.of f>l'Qfo�s.lonals

            Your employment of professionals, such as attorneys and accountants, must be approved by
            the Bankruptcy Court. No professional tan be paid by You except after the Bahkruptcy Cpurt
            has ente1·ed an order appr6Ving such payment. We Will-discuss which attorr1eys, accountants
            and other prdfesslonals (other than Solomon Ward) You will seek.to retain post�petition and on
            what basis. Notwithstanding the foregoing, it is now
                                                              f
                                                                 known that Yoo need rhe assistance of a
            tax preparer and advisor for the preparation and flingFederal and State Tax returns fortwo or
            more years. It Js a materia.1 condition to Solomon Wards acceptance of this engagemen1 that
            yov have agreed to forthwith retain and provide a means o.f payrnentfor sud'ftax assistance.
             Effect of Bankrupt�y on leases and other ·Contracts

             A debtor in posses�ion is entitled to 'a$sume or reject its leases and other ttexecutory'1 (or
             "incompletely performed" on. both sides) contracts. In order to assume an existing executory




                                                                                                         EXHIBIT A



                                                                                                                        Exhibit A
                                                                                                                         Page4
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500                                      Pg. 27 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29                                    Pg. 11 of
                                       45




             Cuker Interactive, LLC
             December 12, 2018
             Pages

             contract or lease, a debtor is required to cure all arrearages prQmptly, provide adequate
             assurance of future performance under the terms of the contract or lease and gain cowt
             <1pprbvaL An execut(jry.contractthathasbeen assumed maybe assigned to a third party. this
             assignment may usually be accomplished despite an "anti-assignment" clause in the leas� or
             ccntractand,: after such assignment, the debtor will have no furtherl
                                                                                   responsiblfity furthe .lease
             or contract ol:>IJgations. Leases which have beer.rtermlnated i.nicer state law are generally not
             asst1mablei arid assignable ,wlthounhe less.ors cOl'.lsent. Special provisions apply to leas�s of
             commerc al real property, Such ,a lea:se:mustbe assumed within t2odays.ofthe petition date,
             orit will be deemed rejected. The covtt may extend tliis date; once; for a total of an additional
             90 days, but no longer, unless the lessor tonsents,
            . Obtaining Financing Durh1g Bankruptcv.

             If You need to borrow funds d1.1ring the Chapter 11 case, You may obtain unsecured credit
             withottt a court order; but sych credit is, however, frequently difficvlt to obtain. If You are
             unable to obtain necessary credit on an unsec:ured basis, credit rnay b.e obtained on a s!'lcured
             or special priority basis, but only with .Bankruptcy Court approval. The new credit may even
             be secured by a lien senior to existing liens if you can show that the other lienholders are
             adequately protected.


             You are required to pay promptly all applicable federal, state and local taxes thatare incurred
             or accrue after the case is flied,
                       l
             At::countng for Reorganlza,tfon Co$ts
             The AICPA.has i$i;t,md its Statement· of Position No; 90�7 regarding flnanG1al reporting by
             entities in reorganization proceedihgs under the Bankruptcy Code. This statement may be
             helpful to the debtors' accounting per�onnel ln,analyzlng how to account for a variety of the
             special situations that arise in a Chapter 11., includir1g the method of booking reorganization
             costs such as professional fees and expenses.
             The Plan of Reorganit�dioo
             The goal in this case is:the confirmation and successful performance of a reorganlzatlo.n plan.
             The plan will create a new set of obligations between You ahd Your creditors. 'fhe
             confirmation. oftne plari rnay modify the rights and ihter(,sts of creditors. In a plan, creditors
             are placed in "c.lasses" to the extenttliatthelr claims are,.substantialJysimilar. For example, all
             unsecured creditors may be in the same class, While .each $ecured creditor is irbrmally in its
             own class. Cl-editors whose claims are unimpaired-that Is, thet(!rrns .ofthein::ontracts with the
             debtors are unaltereci-are deemed to haye accepted the plan. However, wllh re$pect to




                                                                                                       EXHIBIT A



                                                                                                                     Exhibit A
                                                                                                                      Page 5
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500                                         Pg. 28 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29                                        Pg. 12 of
                                                         45




             Cuker Interactive, LLC
             December 12, 2018
             Page6

             lmpaired claims, acceptances lnthe requisite number and amount must be obtained from each
             class. A class of creditors has accepted the plan when a majority in number of creditors and at
             least 2/3 hi amount of claims in the class who vote, do so to approve the plan, Only those
             creditors thatactually cast a valid ballot are. counted when determining the above toti;i!s.
               It ls not possibleto anticipate or describe all services that may be required during t !w course of
               a Chapter 11 proceeding. However;,SolomonWard wHl renderlega[ services ar:1d advice with
              crespectto all aspects ofthe.bankrµptcy case1 dl$dosure>Statement
                                                                  1
                                                                                       and plan of reorS,anlzation
               ai'ld necessarymotiohs arid complaints. The 1rm willrepresehtYou in motions and adversary
               proceedings including recjl.iests for relief from stay) motions to use cash collateral, motlbt'ls to
             .sell assets; motlon.s to assume or reject executory contracts or unexplred leases, motlor1s to
               dismiss the bankruptcy case or convernhe case to a Chapter 71 or to appoint a trustee, and
               litigation relating to the use of cash t:Ollateral and confirrnation of a plan of reorganization as
              well as any appeal regarding any of the foregoing matters.
             We understand that You wi11 provide us with such factual information and documents as we
             reqttire to perform the services, will make decisions and determinations as are necessary or
             appropriate to facilitate the rendering of our services, will be available to assist us in the
             progress of our representation, and will remit payment of our invoices In accordanc;e with the
             terms set forth below.
             The fee �,greement set forth below is applicable,. however,.to all matters In which our firm may
             be engaged on Your behalf, unless other spectfic Written arrahgeml:'lnt!\ are. mutually agreed
             upon. It Is difficultto predict with any reasonable degree of accuracy the nature and extent of
             legal services to be perfornled on Yciur beh,df. Y()u agree, however, subject tQBar1kruptcy
             Court approval, to pay for all IE!gal services rendered at the hourly rates for attorneys,
             paralegals and other personhel assigned to your matter as set forth herein.,

             We find that certain assignments can be more �conomlcally performed by pal'c\legaJs orlaw
             clerks, AH of ourparaleg�is.Md luw clerks: are supi;i,r:vlsed by attorneys and are able to provide
             bene(lcial support. If, in oti.r Jvdgment, .a task may be more efficiently performed by dell=igating
             ltto a paralegal or a law clerk, you agree to such delegation.
             The current hourly billing rates for the Firm's attorneys, paralegals, and case asS:istants are:
             partners, $34S-$600i of-counsel qttorheys, $450; associate attorneys, $265-$335; pamlegal
             assistants, $140-$215; case assistants, $110/secratatial- paralegal, $75.1 currently btll at $460
             an hour, but my hourly rate wlll lncreas(;} to $475 per hour as of January 1, 2018. I attach
             Addendum A, which sets forth the current hourly billing rates for the Firm's attorneys and
             paralegal assistants. You wUI also be diarged, In afl cases consist.ent with the Unit!:)d States
             Tru!;(ee guld1:1llnes, Jor copy and telecopy service.s, long djstanc.e telephone, pa�.ta.ge,
             electronic research., rnesgmger service, \¥9td pro¢essfng1 .o(fice clerk services, secrt1tarial
             overtime, parking expense away from the office,filing fees:and other disbursements, court and




                                                                                                          EXHIBIT A



                                                                                                                         Exhibit A
                                                                                                                          Page 6
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 29 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29 Pg. 13 of
                                       45




             Cuker Interactive, LLC
             December 12, 2018
             Pagel

             deposition report�rs' foes, jury (ees, investigation fees, consultants' fees,.expert witness fees,
             mediator, arbitrator and/pr special master5' fees, travel expenses (iriduding parking, mileage,
             transportation, meals and hotel), and any other costs and charges Incurred on your behalf. The
             hourly r<1tes sEJt forth above and the itemizaUol'l ofcosts and In-ho.use charges are subject to
             change and mµy notbe afl lnclu. slve. If our.offk:e adopts new hourly rates ot adjusts its in·
             house charges fr.om time to time during the com:se of ouro tepresentatlon, fees and charges will
             then be billed and payable based on such adjustments. As. a general .rule, our office adopts
             new rates and charg,es annually, usually effective Jan1,1ary 1.st of f;la. ch year. Itemization of
             bi! ling rates. on our monthly statementswill servea. s notice of any sllch changes•. Except for the
             following atems, all costs. and d1arges will b(f: btrled at oor actual cost: iri,house document
             production char,ges-$0.15 a page, and $.50 a page fQr color copies; secretarl.al overtlme-$50
             an hour; and automobi I e travel-the l RS cui'rentst1:1ndard mileage rate; To the extent these
             sums are in excess of the char es which are allowable ursuant to.the United States Tr·
             guidelines orb the 13ankru tc Cou we wm reduce them to reach conformit with t se.
             regui rements.
             Litigation today now includes stages tnvolving the discovery of electronically stored
             information ('1 ESI"}: the collection, analysis, reproduction, and exchange of emails, files; and
             documents created and stored on computers, servers and mobile devices and often never
             printed out, Oudirm hanrained personnel and utilizes up-to-date hardware and software to
             handle these evolutions In an economlcal manner. The firm will bill at a flatrate of $175 per
             gigabyte of processed ESI that passes to l<;!gal review. We will a.lso charge $15 per gigabyte for
             ESI wecuH from the original data set by filtering or usiQg techniques such as deduplication or
             deNISTlng, We will base billlng upon actual vncomp�ssed data size and not upon th1;J size of
             the compressed ESI delivered to us. However you can direct us to have �hat work. performed
             by oQtside vendors ifyou prefer.. If we require 1i!Xtra9rqlnary technkal support to process ESI
             data effident!y, we will bill that at our regt1!ar hourly rates'.
             There ls also substantial. ESI now stored on mobile dev.ices. We have acquired �.notber
             tec;hnology that allows us to efficiently preserve, collect, process, and control data from over
             6800 devices I r,clud Ing iPhone ®, l Pad ®, Android ™, Bll,lckberry <ei, and MTK Chinese. Again
             we believe our chaq�e:s are a discount from the fees of outside vendors. Our flat fee for this
             service ls $450 per devlce. You may however chooi;e to have this data extracted by an outside
             vendor
             Our itemited statements.for services rendered and for any costs advanced on Your behalf will
             .be sulJmitted to You monthly for your Information although we must make application to the
              Bankn.lpt¢y Court for approval of our feic!S and reimbursement of our costs.. You agree to
              promptly review each statement c111d to raise any question or dispute within 10 days of the
             bllUng date. Any dispute between You and us with respeot to our bJllings shall be submitted
             for resolution to the Bankruptcy Court if the Bankruptcy Court has jurlsdlc:tion over You or
             otherwise .to mandatory binding arbitration conducted in accordance with rules of the State




                                                                                                        EXHfBIT A



                                                                                                                    Exhibit A
                                                                                                                     Page 7
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 30 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29 Pg. 14 of
                                       45




             Cuker lnterac;tive, LLC
             December 12, 2018
             Page 8


             Bar of California.

             You have transferred to Lisa pre-petition retainer of $461 717.00 for the fees and expenses fo be
             incurred in connection with .both prepatations for and following the che\pter 11 filing1 ind.wsWe
             of the $1;717 filing fee. You've advised methatthe retalMr is paid from funds owned by the
             Compat1Y and obtained from.its ordinary operations. The fonds will be placed In our attorney
             cliennrustaccount. You authorize us to draw 1.,1pon the retainer to satisfy all fees and ex.penses
             incurred before the chapter 11 filing, and as lncurrecl by us e1nd allowed by the Bankrnptcy
             Court.

             You also grantSolomon Ward a lien in the funds to be held by the firm to secure the payment
             of all attorneys' fees and co�ts Incurred through our representation. Our possession of the
             retainer in our trust account will be deemed perfection of our security Interest In such funds
             pursuant to California Commercial Code sections 9312(b)(3) and the 9313(a), and applkable
             California law.

            Waiver regarding Adverse Secul'lt� Interest
            California law requires that whenever an attorney acquires af1 Interest In the c.lient's property
            which might be adverse to the client,.such as our retention of a security interest in the retainer
            as set forth above, the following conditions must be satisfied:

                    (A) The transaction and its terms are fair and reasonable to the client and are folly
                    disclosed and transmitted in wrlflhg to the client in a manner which should reasonably
                    have beei, understood by th.13 dienli

                    03) The client Is advised. jn writing that the client may seEik the advice of an
                    indEipendent lc1wyer of the dlent's choice and ls given a reas.onable opportunity to .SeElk
                    that advicei and,

                    (C) The dlentthereafter consents in writing to the terms of the transaction.
            A.s su.ch, we rnusl and hereby adviseyoo that beforE:i consenting'to the security Interest in our
            reta.lner as described above, You may seek the advice of an independent lawyer of your
            choosing. You may take whatever time Is necessary to do so before signing this Engagement
            Agreement.

            You may disd1arge us at any time. Additionally, we may withdraw for reasonswhich include
            without limitation Your breac:;:h of this agreement, Your refusal to cooperate with us or to
            follow our advice in a material matter, or the occurrence of any foGt or circumstance that
            would render our continuing representation of You unlawful, unethical or otherwise
            inappropriate ln our Judgment. We and You each agree to sign any documents,reasonably




                                                                                                      ·EXHIBIT A



                                                                                                                   Exhibit A
                                                                                                                    Page 8
Case 18-07363-LA11       Filed 01/28/21    Entered 01/28/21 17:01:16 Doc 500 Pg. 31 of
   Case 18-07363-LAll        Filed 01/09/19 124
                                             Entered 01/09/19 11:49:11 Doc 29 Pg. 15 of
                                                       45



            Coker Interactive, LLC
            December 121 2018
            Page 9

            necessary'to effector complete our dis.charge orwlthdrawal. We are required by the California
            Buslnes� & Profe.ssions· Code to inform you that our firm malntah1s errors and omissions
            cov�rage for o.ur legal services in. this matter.
            Altho1,1gh we will perform ot,1r professiomil services on Your behalfto the b�st of our ability,
            we cannot make and have not made aryy guarantees regitrding the outcome of the Bankruptcy
            Case. Our expressions about the outcome of the Bankruptcy Case are our best professional
            estimates only, ahd are. limited by our knowled$a at the .tirne they ate expressed. Solomon
            Ward will be compensated for thetime and efforts it devotes on Your behalf and not for any
            guaranteed or predicted results.
            This letter agreement constitutes the entire understanding between You and Solomon Ward
            regarding Solomon Ward's employment. By executing this agreement, You acknowledge that
            You have read this agre.ement carefully and understand all oflts tt\\rrns. No modification ofthis
            agreement shall be valid unless it is in writing, signed by both parties, and approved by the
            Bankruptcy Court.
            Solomon Ward's disclosure pf connections with creditors amfother eartie8 in interest
                                                                                      .           .     .



            Solomon Ward has searched its data base to identify all prior connections with you, or with
            creditors, shareholders o.r other parties in interest. We will supplement this letter to disclose
            any o. ther connectlons. We uncover after this date, We haw.i. uncovered the following
            connection with such entities:
            Solomon Wards1 attorneys may have pet$Onal relationships wHb one or more of the following
            entities1 or the prlnc:lpals or. partners .of such entitles which are listed as Your oreditors:
            Pillsbury Winthrop Shaw Pittrna11 1 LLP.
            One or more of Solomon Ward's partners has acted and may currently act as an arbitrator in
            unrelated matters aclministered by your creditor, the.Am<:lrlcan Arbitration Association.
            Finally, several of the entities which are listed as creditors have been parties. in intere.st or
            creditors i.n other unrelated bankruptcy cases in which we have represented either debtors,
            trustees. or Official Committees. These entities are: Ardent law Gr oup, Pillsbury Winthrop
            Shaw Pittman, UP, Torrey Partners, TekWorks lnc. 1 Jar'hPro, and Wal-Mart Stores, Inc.
            We do not deem these non�attorney client relationships or connections in other bankruptcy
            matters (we never represented the individual Interests ofany of these entitles on matters related
            to you) to pose conflicts requiring waivers, but do believe it is appropriate to advise you aild
            the court of these facts.
            To the extent that ourfutthersearch of our data base uncovers connections with creditors or




                                                                                                      EXHIBIT A


                                                                                                                  Exhibit A
                                                                                                                   Page 9
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 32 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29 Pg. 16 of
                                       45




             Cuker Interactive, LLC
             December 121 2018
             Page 10

             other parties in interest, I will supplementthls letteno advise you of such co11nectlons.
             To confirm ouragreement under the terms and conditions set forth above, please date, sign
             and return to us the enc.losed copy bf this letter agreementt inditating your approval of its
             contents. We I .       ardto representing your Interests.



           )[£_�_
                •.•
             Michael D. Breslauer for
             Solomon Ward Seidenwurm & Smith., LLP
             Approved and agreed to on December 12, 2018




                                                                                                                 !
                                                                                                                 !




                                                                                                   EXHIBIT A


                                                                                                               Exhibit A
                                                                                                               Page 10
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500                                                                                                  Pg. 33 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29                                                                                                Pg. 17 of
                                       45




                                                                          ADDENDUM A
                                       CURRENT SCHE:.D.ULE OF HOURLY RAUS
             L.AWYER RATES
             MichaelB. Abramson                                                                        $440
             Mark Angert                                                                               $:,75
             S:eott Biel                                                                               $495
             Michael o. Breslauer                                                                      $460
             Kristin C. Cline                                                                          $375
             Daniel E. Oardenswartz                                                                    $465
             David M, Greeley                                                                          $390
             Aubree l. Green                                                                           $365
             Amanda L Harris                                                                           $475
             Katherine M. Hoffman                                                                      $495
             Wilt lam N. Kammer                                                                        $475
             Lawrence J. Kaplan                                                                        $420
             Thomas F. landers                                                                         $410
             Michael I). Lees                                                                          $385
             G. Scott Lutz                                                                             $450
             Richard g, McCarthy                                                                       $465
             Rodrigo F. Moreira                                                                        $360
             Harry J. Proctor                                                                          $480
             Tany..i M. Schierllng                                                                     $425
             Stephenl. Schreiner                                                                       $460
             Lawrence M. Sherman                                                                       $595
             Levi Y. Silver                                                                            $400
             Norman L. Smith                                                                           $600
             Herhe,t J, :Solomon                                                                        $4�5
             Lauri J. Stock                                                                             $470
             Leah S. Strickland                                                                         $345
             Stephen T. ToohlU                                                                          $500
             William V. Whelan                                                                          $415
             Matthew T. Arvizu                                                                          $265
             Andrew D. Brooks                                 $335
             Jeannette V. Filippone                           $365
             Mei-Ytng M. l manaka                             $295
             Jh1gY.. Li                                       $295
             Andrew C. Myers                                  $A95
             Darlene Rab�na                                   $ % 75
             Priyanka Talukdar                                $250
             Deborah A. Yates                                 $325
             PARALEGAL.RATES                                  $140,$215
             CASE ASSISTANT RATES                             $110
             SECRETARIAL- PARALEGAL                           $75
             A different rate for specialized servkes or relating to a case or matter requiring special
             expertise may be charged with client approval.          ·
             l':01252059:6066S;()()2




                                                                                                                                                                    EXHIBIT A
                                       ...,.........• ·············--·····--···········•·· ····--··--••-e··········· ··--············ ·· .................. . . .




                                                                                                                                                                                 Exhibit A
                                                                                                                                                                                 Page 11
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500      Pg. 34 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29    Pg. 18 of
                                       45




                      EXHIBITB
                                                                        EXHIBIT A
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 35 of
   Case 18-07363-LAll Filed 01/09/19 124
                                      Entered 01/09/19 11:49:11 Doc 29 Pg. 19 of
                                        45


   Solomon
                                                                                     Wells Fargo Plaza
                                                                                     401 B Street, Suite 1200
                             Solomon                                                 San Diego, California 92101


      Ward                   Ward                                                    Telephone (619) 2 31-0303
                                                                                     Facsimile (619) 231-4755
                             Seidenwurm &                                            www.swsslaw.com
        · Attorneys at Law   Smith LLP




                                      DESCRIPTION OF THE FIRM




      Solomon Ward Seidenwurm & Smith, LLP is a law firm, founded in 1977, dedicated to
      pursuit of excellence on behalf of its clients.
      The Firm brings both sophistication and sensitivity to our clients' legal needs. We believe
      in accessibility, responsiveness, practical solutions, and reasonable fees. The extensive
      expertise and diversity of practice areas of our lawyers enables us to provide a full range of
      legal services to individuals, as well as to businesses of all sizes. Our size and staffing
      allow us to efficiently and effectively handle matters of various levels of complexity,
      including large, complex matters. To become better acquainted with the Firm, please visit
      our website at www.swsslaw.com.
      Our professional expertise includes the areas of practice and subspecialties described
      below.




                                                                                         EXHIBIT A


                                                                                                           Exhibit B
                                                                                                            Page 1
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500                       Pg. 36 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29                     Pg. 20 of
                                                  45
      Page 2
                                        AREAS OF PRACTICE

      ADMINISTRATIVE LAW - Regulatory and enforcement actions by state agencies can
      impose significant costs and at times threaten a company's existence. We advise clients
      before California regulatory agencies, bureaus, and commissions, including trials and
      evidentiary hearings under the Administrative Practices Act.

      BANKRUPTCY ANO INSOLVENCY - Our team's significant experience in representing
      debtors, creditors, trustees, and committees in bankruptcy and out-of-court proceedings
      enables us to achieve strong results for our clients. We counsel clients regarding pre­
      bankruptcy planning, debt restructuring, reorganizations, bankruptcy and non-bankruptcy
      liquidations, and collection matters. Our insolvency team's attorneys have both
      transactional and litigation experience, making them effective across a broad spectrum of
      bankruptcy and insolvency issues.
      BUSINESS ANO CORPORATE LAW - We advise our clients regarding the formation,
      operation, and governance of corporations, limited liability companies, partnerships, joint
      ventures, strategic alliances, and proprietorships. Our skilled team has substantial
      experience with private placements of securities and venture capital transactions and
      public offerings, and we advise public clients on compliance and reporting matters under
      Federal securities laws. Mergers and acquisitions are a particular area of focus for our
      attorneys. We have represented buyers, sellers, and investment bankers. Additionally we
      handle state and federal trademark and seivice mark selection, use, and registration, and
      intellectual property protection and licensing.
      BUSINESS DISPUTES - Our clients depend on our skilled attorneys to assert their rights and
      protect their interest. While many disputes can be resolved without litigation, our trial
      lawyers are prepared to expertly handle any matter through mediation, arbitration or trial.
      BUSINESS LITIGATION - As trial lawyers we handle all types of litigation and dispute
      resolution for plaintiffs or defendants in state and federal courts or arbitration and
      mediation tribunals. Our expertise ranges from the prosecution of complex intellectual
      property and commercial cases for national and international corporations to local dispute
      representation for individuals and small businesses. We use efficient methods to handle
      disputes from their inception, with the presumption that we are going to try the case. As a
      result, our clients retain the strongest negotiating positions. While we are prepared to
      litigate through trial and appeal, where appropriate we encourage the use of early
      settlement and alternative dispute resolution techniques that best represent our clients'
      interests. We harness the full expertise of our firm's practice groups to affect litigation
      avoidance, risk management, and pre-litigation strategy. We use the leading litigation
      technologies to organize and manage our clients' cases and to plan, control and participate
      in electronic discovery, which greatly reduces expenses so that the ability to litigate a fair
      resolution is not unduly impacted by costs.
      CLASS ACTIONS AND UNFAIR COMPETITION - Our lawyers have substantial
      experience representing parties, including public and private companies, in state and
      nationwide class action litigation of many different varieties, including:


                                                                                        EXHIBIT A


                                                                                                       Exhibit B
                                                                                                        Page 2
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500                      Pg. 37 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29                    Pg. 21 of
                                                 45
      Page 3
                                       AREAS OF PRACTICE

      •     · Consumer class action litigation under various state laws, including under California
              Business & Professions Code § 17200 (the "Unfair Competition Law") and § 17500
              (False Advertising) and the California Consumer Legal Remedies Act
      •       "Wage and hour" employment class action litigation
      •       Securities class action litigation under the federal securities laws
      •       Class actions under the federal Racketeer Influenced and Corrupt Organizations
              (" RICO") Act
      •       Class actions under California's "Proposition 65" concerning failure to warn of
              environmental exposures
      •       Class actions arising out of state franchise laws.
      Most of our representations have involved defending well-known companies, usually as
      lead counsel (although we also have significant experience as local counsel). Many of
      these matters have resulted in important published decisions.
      COMMERCIAL LANDLORD-TENANT LAW - When both parties live up to their
      responsibilities, a commercial lease is a mutually beneficial agreement, but when one party
      fails to fulfill its obligations, the landlord's bottom line can be severely affected. While
      California unlawful detainer proceedings provide expedited relief for commercial landlords
      seeking to evict a tenant, these summary proceedings require strict adherence to the
      numerous statutory requirements that comprise California landlord-tenant law. Our
      experienced landlord-tenant law attorneys are intimately familiar with the pitfalls
      associated with California landlord-tenant law. With our more than 25 years of experience
      in landlord-tenant law, we efficiently and effectively protect the rights of landlords and
      businesses involved in commercial lease disputes, providing both plaintiff and defense
      counsel to landlords and businesses.
      CONSTRUCTION LAW - We assist general contractors, sub-contractors, design
      professionals and developers in all aspects of construction, including negotiation and
      drafting of construction contracts, advice regarding mechanic's liens, stop notices, and
      bonding issues, licensing, insurance claims and coverage issues. Litigation on behalf of our
      construction clients includes both traditional court proceedings and contractually
      mandated arbitration.
      ELECTRONIC DISCOVERY & ESI SERVICES - Our firm has installed applications that allow
      us to preserve, process and review ESI of all types. Our team of trained and certificated
      personnel can accomplish those tasks in a legally defensible manner. Our in-house abilities
      allow us to perform those tasks for clients at a cost markedly below the charges of
      electronic discovery vendors. Our firm won the Law Technology News National
      Innovation Award for firms with fewer than 100 lawyers. The Award recognizes
      outstanding achievement in integrating technology into legal work to help us deliver better,
      faster, and cheaper services to our clients. We won because of the hardware and software
      we have installed and operate to deliver essential electronic discovery services to our

                                                                                       EXHIBIT A


                                                                                                      Exhibit B
                                                                                                       Page 3
Case 18-07363-LA11       Filed 01/28/21    Entered 01/28/21 17:01:16 Doc 500 Pg. 38 of
   Case 18-07363-LAll        Filed 01/09/19 124
                                             Entered 01/09/19 11:49:11 Doc 29 Pg. 22 of
                                                   45

      Page4
                                         AREAS OF PRACTICE

      clients. AccessData® published our firm as legal case study regarding use of our e­
      Discovery suite. These are the applications we use most often:
      Forensic Too/Kit ® (FTK ®) - We use the full power of FTK®, a court-accepted digital
      investigations platform built for speed, stability, and ease of use to process forensically and
      analyze data up-front and then seamlessly view the processed data directly in Summation.
      Summation ®
      •       Integrated Technology Assisted Review ("TAR" or "Predictive Coding")
      •       Early case assessment/first pass review through final review and production
      •       Visual analytics of case data to streamline culling and identify relevant relationships
      •       Advanced search including concept and "40"
      •       Web based with multi user, multi-site support
      •       Cull data by custodian, data source, document metadata and type
      •       De-duplicate email and ESI across entire matter or by custodian with a mouse click
      •       Enhanced email threading engine with duster (similar document content) analysis
      •       Enhanced date range filtering of files and email
      •       Real time transcript review with additional reporting enhancements
      •       Import of Concordance and Relativity load files


      EMPLOYMENT LAW - The firm's employment law department is committed to ensuring
     that our clients' employees remain one of their greatest assets, rather than one of their
     constant liabilities. In doing so, we advise our clients about current and potential changes
     in the complex web of employment laws and regulations, and we defend a wide variety of
     claims that may arise from the employment relationship, in federal and state courts as well
     as administrative proceedings. Our firm also assists in preparing employment and related
     contracts, and assists individual employees with respect to their hiring, compensation, and
     separation from employment. Our expertise in the employment context includes:
      •      Wage and hour claims and compliance
      •       Discrimination, retaliation, and related public policy claims and investigations
     •        Sexual and other forms of unlawful harassment
      •      Drafting of and litigation related to employment or related incentive compensation
             agreements
      •      Trade secret and noncompetition disputes and documentation
     •       Policies and procedures compliance (i.e. Safety, Background Checks/Drug Testing,
             Employee Handbooks, Etc.)

                                                                                          EXHIBIT A


                                                                                                        Exhibit B
                                                                                                         Page4
Case 18-07363-LA11        Filed 01/28/21    Entered 01/28/21 17:01:16 Doc 500             Pg. 39 of
   Case 18-07363-LAll        Filed 01/09/19   124
                                              Entered 01/09/19 11:49:11 Doc 29            Pg. 23 of
                                                    45
      Page 5
                                       AREAS OF PRACTICE
      •        Independent contractor vs. employee disputes and compliance
      •        Class action avoidance and defense
      •        Arbitration agreements and proceedings
      •        Prosecution and defense of claims before state and federal labor boards and
               administrative tribunals.
     Regardless of their size or industry, clients frequently need flexible, practical approaches to
     manage their employment relationships and to resolve employment disputes. We therefore
     strive to provide not only accurate but also practical advice, allowing our clients to achieve
     a healthy and productive relationship between employer and employee.
     FAIR CREDIT REPORTING ACT/CALIFORNIA CONSUMER CREDIT REPORTING
     AGENCIES ACT- Our team has extensive experience defending clients against claims
     arising under the Fair Credit Reporting Act (FCRA) and the California Credit Reporting
     Agencies Act (CCRRA}. Passed in 1970, FCRA governs how information is furnished to
     and reported by consumer reporting agencies, as well as the circumstances under which
     users may lawfully obtain and use consumer report information. Originally enacted in
      1975, CCRAA, the California version of the FCRA, governs credit reporting conduct and is
     not completely preempted by the FCRA. Our attorneys have years of experience defending
     lawsuits filed under both statutes.
     FAIR DEBT COLLECTION PRACTICES ACT/CALIFORNIA ROSENTHAL ACT- Our team
     has extensive experience defending creditors, debt buyers and debt servicers against claims
     brought under the Fair Debt Collection Practices Act (FDCPA} and the California Rosenthal
     Act Introduced by the Federal Trade Commission in 1978, the FDCPA governs debt
     collectors seeking to collect consumer debt. The Rosenthal Act, enacted the same
     timeframe as its federal counterpart, the FDCPA, contains many of the same collection
     agency obligations as the FDCPA and also extends to original creditors. Our experience
     helps clients navigate the complex nature of these lawsuits to achieve favorable results.
     FAMILY LAW - With proven expertise, insight, creativity, and compassion, our
     knowledgeable legal team is well equipped to help you navigate the complex rules and
     procedures of the family court system. We are sensitive to the emotional nature of
     domestic matters and the importance of a results-driven approach in securing the best
     future for you and for your family. Our team focuses first on the client's needs and stands
     ready to guide you through all types of family law proceedings, whether through mediation
     or traditional litigation, including:
     •       Divorce
     •       Dissolution of Domestic Partnerships
     •       Annulment
     •       Legal Separation
     •       Judgment Modifications
     •       Child Custody & Visitation


                                                                                        EXHIBIT A



                                                                                                       Exhibit B
                                                                                                        Page 5
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 40 of
                                      Entered 01/09/19 11:49:11 Doc 29 Pg. 24 of
   Case 18-07363-LAll Filed 01/09/19 124
                                        45
      Page 6
                                        AREAS OF PRACTICE

      •        Child Support & Spousal/Partner Support
      •        Step-Parent Adoption
      •        Paternity Actions (Unmarried Parents)
      •        Property Division
      •        Domestic Violence & Restraining Orders
      •        Prenuptial Agreements, Postnuptial Agreements, and Cohabitation Agreements

      GAMING LAW- The California Gambling Control Act and the numerous regulations
      propounded under the Act comprise an extraordinarily detailed statutory framework. Even
      the most diligent owners of gambling establishments risk non-compliance with the rules
      and regulations governing the California gaming industry. We provide the expertise and
      experience necessary to master the regulatory scheme. Our services in this area include
      license applications, compliance advice, negotiation and (when necessary) litigation with
      the Department of Justice and the Bureau of Gambling Control, and defense of hearings
      before administrative law judges and the California Gambling Control Commission.

      INDEPENDENT INVESTIGATIONS & REPORTING - We are experienced in conducting
      investigations on behalf of both private and public employers into claims of
      misclassification, wrongful termination, discipline, harassment, retaliation, discrimination
      and a wide range of other employment based claims, on both the state and federal level.
      The law requires that the employer investigates employee complaints of discrimination in
      the workplace. A quality and thorough investigation will protect the employer from
      disruptive workplace conflict, costly litigation and negative publicity.

      INTELLECTUAL PROPERTY & TECHNOLOGY - Intellectual property is a key asset of
      every business; a company's unique brand hopes to convey the quality and reliability of its
      products and services to both existing and potential customers and users. The intellectual
      property landscape itself is ever-evolving, presenting new challenges and opportunities
      across the entire business spectrum. Global is now local, and all businesses in every
      geographic location are now affected by the evolution of the IP landscape. Our highly­
      regarded intellectual property lawyers skillfully apply their knowledge and business
      acumen to address today 1s unique challenges, and help clients strategically create, manage
      and exploit their intellectual property assets. Our attorneys have developed a deep
      knowledge and understanding of domestic and international issues, and we efficiently
      assist our clients in protecting their valuable intellectual property. Our team protects and
      defends clients' intellectual property rights effectively and efficiently - avoiding litigation
      and seeking alternative resolutions. When litigation is necessary or appropriate, our
      attorneys bring the breadth of experience and resources that only a full service firm can
      provide:

      Trademark Prosecution - Our core trademark legal services include domestic and foreign
      trademark counseling and clearance searches, prosecution of applications, and post­
      registration maintenance of registrations and recordation of assignments. We counsel our


                                                                                         EXHIBIT A



                                                                                                        Exhibit B
                                                                                                         Page 6
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 41 of
   Case 18-07363-LAll Filed 01/09/19 124
                                      Entered 01/09/19 11:49:11 Doc 29 Pg. 25 of
                                        45
      Page 7
                                       AREAS OF PRACTICE

      clients on the strategic worldwide trademark protection, increasing the value of their
      businesses.
      Trademark Enforcement and Defense - We specialize in domestic and foreign trademark
      disputes, including the prosecution and defense of Opposition and Cancellation
      proceedings before the courts, the United States Trademark Trial and Appeal Board, and its
      foreign jurisdictional equivalents. Our objective is to resolve these disputes through
      settlement whenever appropriate, in a manner that most efficiently protects our clients'
      trademark assets.
      Copyrights - Our attorneys counsel clients to plan for maximum copyright protection by
      registration of copyrights in the United States and worldwide, and we represent clients in
      dispute and litigation matters involving the enforcement and defense of copyright issues.
      We specialize in Internet copyright issues, where infringement has increased substantially
      due to the ease with which third parties can copy and derive commercial benefit from the
      intellectual property created - and exclusively owned - by our clients.
      Trade Secrets - Our attorneys have vast experience handling an array of trade secrets
      issues, including developing internal procedures and security measures for our clients;
      managing all aspects of trade secrets litigation; and the evaluation and transfer of trade
      secrets in mergers and acquisitions. We counsel our clients on how to prevent the theft of
      valuable trade secrets before their unauthorized disclosure, which often results in losing
      intellectual property that cannot be remedied.
      INTERNATIONAL LAW - Our international law practice utilizes a cross-section of attorneys
      from our diverse practice groups who collectively possess substantial experience in matters
      such as multi-jurisdictional litigation, international arbitration, recovery of foreign
      judgments, and litigation against governments and governmental instrumentalities. Our
      team supports and represents individuals and business entities involved in the structuring
      of inbound and outbound transactions including mergers, acquisitions, and reorganization
      of entities as well as related cross-border tax, estate planning, and dispute resolution
      matters. Our casework typically consist of:
      •      Public and privately held national and multi-national entities in relation to mergers,
             acquisitions and recapitalizations
      •       National and multi-national manufacturers and distributors concerning a broad
             spectrum of transactions and disputes
      •      Public companies in the formation of major strategic international relationships.
      LEGAL ETHICS AND PROFESSIONAL RESPONSIBILITY - We have unique experience and
      expertise advising and representing other lawyers and their firms on issues of professional
      responsibility and claimed professional misconduct. Team members have served on the
      California State Bar's .Statewide Committee on Professional Responsibility and Conduct
      (COPRAC), are members of the San Diego County Bar Association's Legal' Ethics

                                                                                       EXHIBIT A


                                                                                                      Exhibit B
                                                                                                       Page 7
Case 18-07363-LA11       Filed 01/28/21    Entered 01/28/21 17:01:16 Doc 500 Pg. 42 of
   Case 18-07363-LAll        Filed 01/09/19 124
                                             Entered 01/09/19 11:49:11 Doc 29 Pg. 26 of
                                                  45
      Page 8
                                        AREAS OF PRACTICE

      Committee and the American Bar Association's Committee on Professional Responsibility.
      They advise other lawyers and their firms as ethics and potential malpractice questions
      arise in order to forestall potential claims and possible disqualification or discipline. They
      also represent lawyers and firms against whom clients have made claims, and serve as
      expert witnesses to trial counsel.
      REAL ESTATE - Our real estate practice includes a full range of real estate matters for a
      diverse group of clients and encompasses all phases of real estate investment, financing
      (including workouts and restructurings), development, and ownership and operation. We
      regularly assist our clients in purchases and sales, construction and permanent financing,
      joint ventures, limited and general partnerships, limited liability companies, co-tenancy
      arrangements, development agreements, and construction contracts. We handle leasing
      transactions on behalf of landlords and tenants including ground leases, retail, industrial,
      and office leases, and build-to-suit leases. Our real estate attorneys are active in assisting
      general business clients in facilities leasing and acquisition, land use and zoning matters,
      operational and property management issues, and all aspects of forming and operating
      common interest developments such as condominium projects and planned developments.
      Additionally our team has built specialized expertise in the representation of developers of
      projects financed by credit-enhanced municipal bonds, particularly multifamily housing
      bonds.
      TAXATION - We are highly experienced in structuring transactions and providing general
      tax counsel to individuals and all forms of business entities including existing clients of
      other practice groups and clients of certified public accountants and other law firms.
      Additionally, we have significant experience in the representation of taxpayers before
      taxing authorities in connection with disputed tax issues. Our tax practice is closely
      integrated with our real estate, corporate/ business and business litigation practices in order
      to provide the highest level of service to our clients.
      TRUSTS AND ESTATE PLANNING - Our trusts and estates planning team represents
      individuals in the drafting of wills, trusts, and other estate planning documents. We also
      advise our clients with respect to estate tax, gift tax, and generation-skipping tax planning
      and resolution of tax controversies.




                                                                                         EXHIBIT A


                                                                                                        Exhibit B
                                                                                                         Page 8
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 43 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29 Pg. 27 of
                                       45
      Page 9
                                             BIOGRAPHIES

                                                PARTNERS

      MICHAEL B. ABRAMSON (General Business, Corporate Law, Real Estate, and Estate
      Planning) - Mr. Abramson practices general business, corporate law, real estate, and estate
      planning. He received his Juris Doctor from the University of San Diego School of Law
      and graduated with honors from University of California at Santa Barbara. He received a
      Master of Laws (LL.M.) in Taxation from the University of San Diego School of Law and
      became a certified mediator by the Isla Vista Mediation Center. Mr. Abramson is a
      member of the Sta.te Bar of California, and the business, tax, and estate planning sections of
      the San Diego County Bar Association. Prior to practicing law, Mr. Abramson co-founded
      the leading computer ergonomics company, where he later served as Vice President of
      Business Development.

      MARK ANGERT (Business Litigation, Corporate and Business Law) - Mr. Angert represents
      various clients in business disputes ranging from breach of contract and breach of fiduciary
      duties to intentional interference with business and fraud. He represents parties in both
      State and Federal courts and relies on his business and legal backgrounds to present the
      most effective, efficient, and beneficial results for all of his cases. In addition to litigating
      cases in California, he also oversees litigations abroad for some of his corporate clients. He
      works with his clients on set up and maintenance of various corporate entities and advises
      his clients in strategies and techniques to ensure continued success of these entities. Mr.
      Angert was born in Odessa, Ukraine. He pursued his Bachelor of Science in Neuroscience
      and Mammalian Physiology with a Minor in Russian Studies from the University of
      California, San Diego. After obtaining his undergraduate degree, Mark traveled all over the
      world working for M&M International Trading Corporation. While at M&M International,
      Mr. Angert led the development of M&M lnternational's subsidiary, Golden Brazil, a coffee
      manufacturing and trading company. He made Golden Brazil a multi-million dollar
      success, which was eventually spun-off. While at M&M International, Mr. Angert was
      promoted to Vice President and eventually became a co-owner of both companies.
      Mr. Angert received his J.D. from the University of San Diego, School of Law in 2005.

      SCOTT BIEL (Business & Corporate Law, Construction Law, and Real Estate)               Mr. Biel is
      nationally-recognized as an expert on commercial lease transactions and lease-related
      issues, particularly involving research & development (R&D) and manufacturing facilities of
      technology-based companies. His clients include both landlords and tenants of office,
      medical, retail, industrial and mixed-use projects. Scott's record of transactions involve
      some of the. largest single-tenant projects in the U.S., with insight from both sides of the
      negotiating table from working with institutional investors and landlords, as well as tenants
      (including several Fortune 500 companies), in leases, sale-leasebacks and joint venture
      transactions. Scott's background in operational engineering informs his approach to
      documenting leases as both legal agreements, allocating rights and obligations between the
      parties, and as "operating manuals" with clear provisions and processes for administrative
      efficiency and avoiding costly and time-consuming lease disputes. His structuring and

                                                                                           EXHIBIT A



                                                                                                           Exhibit B
                                                                                                            Page 9
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 44 of
   Case 18-07363-LAll Filed 01/09/19 124
                                      Entered 01/09/19 11:49:11 Doc 29 Pg. 28 of
                                        45
      Page 10
                                           BIOGRAPHIES

      negotiation efforts are focused on providing clear advice and reasoned recommendations
      based on a pragmatic balancing of the parties' priorities in order to expedite the completed
      transaction. In doing so, Scott is proactive in recommending when additional input is
      appropriate. For example, in representing one of the first developers of multi-tenant
      internet hosting data centers in the development of its colocation services agreements, in
      addition to input from the client's engineering and construction advisors on the technical
      aspects of services, he consulted with the client's sales and marketing team and with its
      risk managers and insurance advisors to verify that the technical input to those agreements
      conformed to customer expectations and the client's underwriting policies.

      MICHAEL D. BRESLAUER (Bankruptcy, Insolvency, and Related Litigation) - Mr. Breslauer
      is the managing partner of Solomon Ward. He represents debtors, creditors, trustees,
      official committees and other interested parties in bankruptcy and out-of-court
      restructurings and reorganizations. He also represents parties in state and federal
      receiverships and collection proceedings. Mr. Breslauer graduated from the University of
      Wisconsin before graduating Cum Laude from the University of San Diego School of Law.
      He was previously a member of Gray Cary Ware & Freidenrich in San Diego and has
      lectured on bankruptcy, debtor/creditor and related topics to both lay and lawyer
      audiences. He has served as a mediator and arbitrator for the Mediation Panel of the
      United States Bankruptcy Court for the Southern District of California.

      KRISTIN C. CLINE (Corporate, Securities, General Business) - Ms. Cline's practice
      encompasses a wide range of general business, corporate and securities transactional
      matters. Ms. Cline is a native of San Diego and she received her Juris Doctor from the
      University of San Diego School of Law. She received her undergraduate degree from the
      University of California at Los Angeles, where she graduated cum laude with a degree in
      Communication Studies and a minor in Spanish. Ms. Cline is a member of the State Bar of
      California and the San Diego County Bar Association.

      DANIEL E. GARDENSWARTZ (Employment Law, Civil Litigation) - Mr. Gardenswartz has a
      diversified practice involving both litigation and business transactions, with a particular
      specialty in issues surrounding the employment relationship.            He was born in
      Albuquerque, New Mexico, and received his undergraduate degree in International Affairs
      from George Washington University's Elliot School of International Affairs, where he
      graduated cum laude and was selected to be in the Phi Beta Kappa National Honor
      Society. Mr. Gardenswartz attended law school at Emory University in Atlanta, Georgia,
      was ranked in the top 8% of his law school class, and was admitted into the Order of the
      Coif law honor society. Mr. Gardenswartz has represented employers and employees alike
      in almost all aspects of employment, including providing advice and representation
      concerning wage and hour, wrongful termination, discrimination and harassment, whistle
      blowing, executive compensation, and other state and federal laws governing the
      employment relationship.      He likewise has participated in trials, arbitrations, and
      mediations involving various construction, breach of contract, real estate and other
      commercial disputes. Among his community service activities, Mr. Gardenswartz currently

                                                                                      EXHIBIT A



                                                                                                     Exhibit B
                                                                                                     Page 10
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 45 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29 Pg. 29 of
                                       45
      Page 11
                                           BIOGRAPHIES

      serves as the Regional Board Chair for the San Diego Anti-Defamation League.
      Mr. Gardenswartz has also taught advanced legal drafting as an adjunct professor for
      California Western Law School, and frequently gives seminars on a variety of employment
      law and other litigation related topics.
      AUBREE L. GREEN (Real Estate) - Ms. Green has extensive experience in all aspects of
      commercial real estate transactions, including acquisitions, dispositions, leasing and
      financing of casinos, hotels, industrial, retail, office, multi-family and other commercial
      properties. Ms. Green also represents clients with respect to land use and other regulatory
      matters relating to real estate development. She has a strong background in corporate and
      other business matters. Ms. Green has served as regional counsel to a public home builder
      and general counsel to a privately held conglomeration of companies consisting of
      homebuilding, mining and agribusiness. Her depth of experience allows her to diligently
      and efficiently achieve client's objectives. Ms. Green graduated from the University of San
      Diego, School of Law in 2005 and was a member of the San Diego Law Review.
      AMANDA L. HARRIS (FamilyLaw) - Ms. Harris is certified by the State Bar of California as
      a Specialist in Family Law. Her practice focuses exclusively on family law matters, with an
      emphasis on complex, high net-worth marital dissolutions. Prior to joining the firm, Ms.
      Harris was a shareholder at the law firm of Seltzer Caplan McMahon Vitek, where she
      served as the Chairperson of the Family Law Practice Group. She began her legal career in
      1995 at the San Francisco law firm of Sucherman & Collins, representing high net-worth
      clients, then continued to build on her experience at the Law Offices of Lawrence H.
      Stotter, where she worked on several high-profile cases. While attending Hastings, she
      worked as a law clerk for Bernard N. Wolf and as an extern for the Superior Court of
      California Family Law Department in San Francisco.
      KATHERINE M. HOFFMAN (Intellectual Property) - Ms. Hoffman practices domestic and
      international intellectual property law, encompassing protection and enforcement of
      trademarks, copyrights, trade dress and trade secrets, including clearance and infringement
      opinions and trademark prosecution before the United States Patent and Trademark Office.
      She has expertise in trademark, copyright, domain name and trade dress infringement and
      ownership disputes, and has substantial experience in administrative litigation before the
      United States Trademark Trial and Appeal Board. Her transactional expertise includes
      domestic and international intellectual property licensing and distribution agreements,
      technology transfer transactions related to software, medical technology and
      biotechnology, joint research and development agreements, confidentiality agreements,
      consulting agreements, publishing agreements, and development and marketing licenses.
      Ms. Hoffman also advises attorneys and clients on intellectual property acquisition,
      protection and enforcement strategies and procedures.
      LAWRENCE J. KAPLAN (Tax Law, Estate Planning, General Business, and Real Estate) -
      Mr. Kaplan's practice focuses on tax law and estate planning. He additionally handles a
      wide variety of related business and real estate matters. His tax practice includes

                                                                                     EXHIBIT A


                                                                                                    Exhibit B
                                                                                                    Page 11
Case 18-07363-LA11      Filed 01/28/21    Entered 01/28/21 17:01:16 Doc 500 Pg. 46 of
   Case 18-07363-LAll       Filed 01/09/19 124
                                            Entered 01/09/19 11:49:11 Doc 29 Pg. 30 of
                                                 45

      Page 12
                                          BIOGRAPHIES

      representation of individual and business clients in the resolution of disputes with taxing
      authorities. Mr. Kaplan received his undergraduate degree from the University of
      California at Los Angeles and graduated Cum Laude from the University of San Diego
      School of Law. Mr. Kaplan also received an LL.M. in Taxation from the University of San
      Diego School of Law, Cum Laude, and is a Certified Specialist in Taxation Law. He has
      lectured frequently to lawyers and other professionals on taxation and related subjects. In
      addition to being a member of the California Bar, Mr. Kaplan is also a Certified Public
      Accountant (inactive). He also serves frequently as an arbitrator for the American
      Arbitration Association and is a member of its Large Complex Case Panel.
      WILLIAM N. KAMMER (Commercial Litigation) - Mr. Kammer is an experienced business
      trial lawyer, particularly in the areas of telecommunications and technology, environmental
      matters, unfair business practices, alternative dispute resolution, and federal and complex
      litigation. He is an associate member of the American Board of Trial Advocates and a
      mediator and arbitrator for the American Arbitration Association. Mr. Kammer graduated
      from Fordham University and obtained a Master of Arts degree from Duke University and
      his law degree from Tulane University. He was formerly a partner in Gray Cary Ware &
      Freidenrich LLP and chaired its Litigation Department. He is a past-president-elect of the
      Tulane Alumni Association and of the San Diego chapter of the Federal Bar Association,
      and an officer, director or committee chair of numerous professional and non-profit
      organizations. He teaches Communications Law & Policy at the University of San Diego
      School of Law. Mr. Kammer retired as a Captain in the United States Naval Reserve.
      THOMAS F. LANDERS (Civil Litigation) - Mr. Landers practices civil litigation, with an
      emphasis on business, commercial and bankruptcy litigation. He graduated from the
      University of Southern California Law School where he was a Legion Lex Scholar and
      champion of the Hale Moot Court Honors Program. Mr. Landers graduated from Duke
      University, cum laude, with a Bachelor's Degree in English. He also studied at the
      University of New South Wales in Sydney, Australia. Mr. Landers is licensed to practice
      before all courts of the State of California, and is a member of the American, Los Angeles
      County, and San Diego County bar associations.
      MICHAEL B. LEES (Tax, General Business, Corporate!LLC/Partnership Law, Real Estate and
      Estate Planning) - Mr. Lees regularly advises businesses, business owners, individuals and
      professionals with tax, business and real estate matters, including entity formation,
      purchase and sale transactions, general contract preparation/negotiation and estate
      planning. He graduated double major in accounting and finance from the University of
      Arizona, received his Juris Doctor from the University of San Diego School of Law, and his
      Masters of Laws (LL.M.) in Taxation, with distinction, from Georgetown University Law
      Center. Mr. Lees has been admitted to the U.S. Tax Court, the State Bar of California, and
      is a member of the business and tax sections of the San Diego County Bar Association.
      RODRIGO F. MOREIRA (Corporate and Business Law, Real Estate and Construction Law) -
      Mr. Moreira's practice includes representing clients in a wide range of corporate and real

                                                                                     EXHIBIT A


                                                                                                    Exhibit B
                                                                                                    Page 12
Case 18-07363-LA11      Filed 01/28/21    Entered 01/28/21 17:01:16 Doc 500              Pg. 47 of
   Case 18-07363-LAll       Filed 01/09/19 124
                                            Entered 01/09/19 11:49:11 Doc 29             Pg. 31 of
                                                 45
      Page 13
                                           BIOGRAPHIES

      estate matters, including corporate structuring and finance, mergers and acquisitions,
      private equity, securities, licensing and real estate purchases, sales and leases. Mr.
      Moreira's practice also includes advising clients on intellectual property matters, including
      trademark, copyright and trade secret matters. Mr. Moreira also has extensive experience
      negotiating and drafting construction contracts and advising and representing clients on
      state and federal government procurements, including small business structuring and
      procurements. Mr. Moreira is admitted to practice before all California state courts, the
      United States District Court for the Southern District of California and the United States
      Court of Federal Claims. He received his Juris Doctor from the University of San Diego
      School of Law where he was a member of the San Diego Law Review. Mr. Moreira
      received his Bachelor of Arts in Political Science from the University of Arizona.
      HARRY J. PROCTOR (Corporate, General Business, Securities and Real Estate) - Mr.
      Proctor's practice concentrates on transactional, financing, and securities law aspects of
      corporate, partnership, business, real estate, franchises, domestic and international
      commercial matters, emerging growth and technology related companies. His clients
      range from retailers and developers to companies involved in software development,
      telecommunications, and biotechnology. Mr. Proctor graduated from San Diego State
      University in 1971 and received his Juris Doctor from the University of California (Boalt
      Hall) in 1977. Mr. Proctor serves as a panel member of the American Arbitration
      Association in commercial, real estate and securities law matters. He has been admitted to
      the U.S. Tax Court and is a member of the California State Bar (Business and Real Estate
      Sections) and the San Diego County Bar Association. Mr. Proctor also served as a
      Probation Master of the California State Bar and on the Education Committee of the State
      Bar Business Law Section. He has lectured on corporate and securities law for the
      Continuing Education of the Bar and the State Bar Business Law Section.
     TANYA M. SCHIERLING (Business Litigation)� Ms. Schierling practices general business
     litigation, with an emphasis in employment law. She graduated cum laude from
     Dartmouth College in 1992, with a degree in Government, and then earned her Juris
     Doctor with honors from George Washington University _National Law Center in 1995.
     Upon graduating from law school, Ms. Schierling was admitted to the Maryland Bar, and
     immediately gained extensive trial and advisory experience during her four-year service as
     an officer in the U.S. Army Judge Advocate General's Corps where she achieved the rank
     of Captain. After being admitted to the California Bar in 2000, Ms. Schierling relocated to
     San Diego where she has practiced in civil litigation, providing clients pre-litigation and
     dispute resolution advice, as well as representing clients through all phases of litigation,
     including numerous trials and arbitration proceedings. Ms. Schierling was elected partner
     in January 2006. Ms. Schierling is a member of the Lawyers Club of San Diego, and
     volunteers for an animal rescue organization and as an alumni interviewer for Dartmouth
     College Admissions.
     STEPHEN L. SCHREINER (Business Litigation) - Mr. Schreiner has extensive experience
     representing business owners in complex trials, arbitrations, and appeals. His practice has

                                                                                       EXHIBIT A


                                                                                                      Exhibit B
                                                                                                      Page 13
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500                       Pg. 48 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29                     Pg. 32 of
                                       45
      Page 14
                                            BIOGRAPHIES

      encompassed a broad range of real estate, products liability, and employment lawsuits.
      Mr. Schreiner has prosecuted and defended numerous contract, business tort, and unfair
      competition claims among corporate shareholders, officers, and directors, general and
      limited partners, and limited liability company members. In addition, he has handled
      litigation -- including dissolution, wind-up, and accounting claims -- among owners of
      legal, medical, and accounting practices. Mr. Schreiner received his undergraduate degree
      from the University of California at San Diego, and has served as President of the UCSD
      Alumni Association and as Chair of Chancellor's Associates. He received his law degree
      from Boalt Hall at the University of California at Berkeley, where he was selected as a
      member of the Appellate Advocacy Board and as a Judicial Extern to the Honorable
      J. Clifford Wallace on the United States Court of Appeals for the Ninth Circuit. Before
      joining Solomon, Ward, Seidenwurm & Smith, Mr. Schreiner practiced with Gray Cary
      Ware & Freidenrich, and was a founding member of the San Diego business law firm
      Barnhorst, Schreiner & Goonan. He currently serves as moderator of the annual seminar
      on "Recent Developments in Civil Litigation" offered by California Continuing Education of
      the Bar. In July of 2005, Mr. Schreiner started a two-year term as a member of the Board of
      Regents of the University of California.
      LAWRENCE M. SHERMAN (Real Estate, Corporate, Business Law) - Mr. Sherman is a
      native of New York, received his undergraduate degree from New York University in 19621
      and his LLB degree from New York University School of Law in 1965. Mr. Sherman
      practices in the areas of real estate, including structured real estate finance, corporate and
      business law. Prior to joining the firm, he was the senior partner of Sherman & Lapidus
      LLP, a boutique law firm in San Diego.
      LEVI Y. SILVER (Business Litigation) - Mr. Silver practices complex business litigation, with
      a particular focus on commercial, securities and shareholder disputes. He was born in
      Brooklyn, New York, and received his undergraduate degree in Philosophy and law from
      Brooklyn College, where he graduated summa cum laude and was selected to be in the Phi
      Beta Kappa National Honor Society. Mr. Silver attended law school at Columbia
      University School of law, where he was a Harlan Fiske Stone Scholar and Articles Editor of
      the Columbia Journal of Environmental Law. Mr. Silver has represented individuals and
      businesses of all sizes in state and federal court, including on matters involving breach of
      contract, commercial torts, non-compete agreements, trade secrets, securities litigation,
      shareholder derivative litigation, class action litigation, construction litigation, and
      regulatory investigations.
      NORMAN L. SMITH (International, General Business, and Commercial Litigation) - Mr.
      Smith handles a wide range of both transactional and litigation matters. His corporate and
      commercial practice encompasses a broad spectrum of general business transactions
      related to the representation of numerous public and multi-national entities, including in
      relation to mergers, acquisitions and recapitalizations. Mr. Smith's litigation practice
      focuses on commercial litigation, including extensive experience in the areas of
      commercial, corporate and multi-national disputes in many jurisdictions including litigation

                                                                                        EXHIBIT A


                                                                                                       Exhibit B
                                                                                                       Page 14
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 49 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29 Pg. 33 of
                                       45
      Page 15
                                            BIOGRAPHIES

      and arbitration of complex disputes relating to manufacturing, distribution, franchising and
      general commercial transactions. Mr. Smith graduated from the University of South Africa
      in 1976. Mr. Smith has been practicing law in San Diego since 1982. Before moving to
      San Diego, he was a partner in a law firm in Johannesburg, South Africa.
      HERBERT J. SOLOMON (Real Estate and General Business) - Mr. Solomon has extensive
      experience in various aspects of business and real estate transactions including loan
      workouts and restructurings. He provides a wide range of advice and counseling to both
      individual and business clients and assists clients in strategic and tactical business
      planning. He was president for seven years of a nationwide real estate development firm
      and a mortgage banking company and also served as court-appointed Reorganization
      Trustee in a nationally prominent bankruptcy of a diversified real estate and insurance
      company. His extensive experience provides him with a unique understanding of the
      practical, as well as the legal, concerns of his clients. Mr. Solomon is a graduate of San
      Diego State University and UCLA Law School, where he was Associate Editor of the Law
      Review and was elected to membership in the Order of the Coif. He was selected as the
      UCLA Law School Alumnus of the Year in 1988. Mr. Solomon has served as Vice
      Chairman of the California State Bar Committee of Bar Examiners, Chairman of the City of
      San Diego Housing Commission and President of the San Diego Symphony Orchestra
      Association.
      LAURI J. STOCK (Family Law)· Ms. Stock's client-first focus and passionate commitment to
      community service have helped make her one of San Diego's most trusted advocates for
      over 23 years. With an AV rating from Martindale-Hubbell's respected Peer Review,
      signifying the highest level in legal ability and ethical standards, experience representing
      clients in dozens of jury trials and regularly litigating cases in Family Court, Lauri is well
      qualified to be your advocate. In addition, she is a formally trained and experienced
      Mediator, serves as a settlement judge (pro tern) in Family Court, and has served as court­
      appointed Minor's Counsel. With a J.D. from University of San Diego, and after seven
      years in the Navy, Ms. Stock began her career at the San Diego City Attorney's office as a
      Deputy City Attorney and then Police Legal Advisor. She moved into private practice and
      applied skills acquired as a prosecutor to her criminal defense practice, which she still
      maintains. Her trial experience provided a natural transition to family law as a second
      practice area. She served for two years on the board of directors for the Tom Homann Law
      Association, served on the Police Chief's Advisory Board, is a charter member and past
      president of the San Diego Uptown Sunrise Rotary Club, and an accomplished athlete.
      LEAH S. STRICKLAND (Business Litigation) - Leah Strickland is a Partner in the firm's
      litigation practice group. Her practice focuses on business litigation, employment litigation,
      and intellectual property disputes, and she has substantial experience defending against
      claims under the state and federal Fair Debt Collection Practices Act. She advises
      individuals and businesses in resolving disputes prior to the commencement of litigation,
      and represents clients after litigation has begun in both federal and state court actions. Ms.
      Strickland received her Juris Doctor from the College of William & Mary School of Law,

                                                                                        EXHIBIT A



                                                                                                       Exhibit B
                                                                                                       Page 15
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 50 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29 Pg. 34 of
                                                  45
      Page 16
                                            BIOGRAPHIES

      and was a recipient of the merit-based Graduate Research Fellowship. While at William &
      Mary, Ms. Strickland also served as a member of Law Review, was admitted into the
      William & Mary Chapter of Order of the Coif, and earned CALI Awards in Philosophy of
      the Law and Patent Law. Before law school, she earned her undergraduate degree from the
      University of Texas at Austin, where she graduated with high honors and was admitted into
      the Phi Beta Kappa Society. Ms. Strickland is currently a member of the SDCBA Legal
      Ethics Committee and the Appellate Practice Section, and she frequently writes and
      lectures on legal topics

       STEPHEN T. TOOHILL (Rea/ Estate) Stephen Toohill has over 30 years of broad
       commercial real estate experience with a focus on representation of commercial, retail,
       hospitality, industrial and biotech developers, owners and tenants, with respect to
       acquisition, development, leasing and sale of improved and unimproved property. Mr.
       Toohill has particular experience in mixed-use high-rise commercial development,
       representing landlords and tenants in commercial leasing transactions, hotel acquisitions
       and representation of borrowers in complex loan and loan workout transactions. He is a
       frequent speaker on commercial leasing issues. In addition to contributions to the CEB
       Office Leasing and Ground Lease Practice Treatises, Mr. Toohill has authored various
     · articles and updates on commercial leasing matters. Mr. Toohill was a certified public
       accountant in Illinois in 1983.
        WILLIAM V. WHELAN (Labor and Employment, Business litigation) - Mr. Whelan has
        extensive experience representing companies in labor and employment matters and
        business disputes. In addition to advising clients on employment issues and providing
   · .. training, Mr. Whelan has extensive litigation experience. This experience ranges from
        advising clients how to avoid litigation all the way through taking matters to trial when
        necessary. He has successfully handled many wrongful termination, discrimination, wage
        and hour class actions, employee compensation cases, ADA access cases, civil rights, and
        other cases for a wide range of companies, including medical groups, manufacturers,
        retailers, non-profit employers, religious institutions, a school of law, golf equipment
        companies, and financial institutions. Mr. Whelan received his undergraduate degree from
        Pomona College. He received his law degree from the University of California at Los
        Angeles, during which time he served as a judicial extern to the Honorable Lawrence J.
        Irving of the United States District Court for the Southern District of California. Before
        joining Solomon Ward Seidenwurm & Smith LLP, Mr. Whelan was a partner with
        Sheppard, Mullin, Richter & Hampton, LLP, and before that, was with Gray Cary Ames &
        Frye. Mr. Whelan currently serves on the Board of Directors for St. Vincent de Paul
        Villages. He is a member of the San Diego Tennis and Racquet Club. Mr. Whelan
        previously served a three-year term on the California State Bar's Committee on Professional
        Responsibility and Conduct. Mr. Whelan has received an "AV" rating by Martindale�
        Hubbell, which is the highest rating an attorney can receive for legal quality and ethics.
        He was named one of San Diego's "Super Lawyers" in labor and employment in 2007,
        2008, 2009, and 2010.

                                                                                       EXHIBIT A



                                                                                                      Exhibit B
                                                                                                      Page 16
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 51 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29 Pg. 35 of
                                                  45
      Page 17
                                            BIOGRAPHIES

                                           SENIOR COUNSEL

      ANDREW D. BROOKS (Business, Corporate, and Securities Law) - Mr. Brooks
      concentrates on business and corporate law, including forming, buying, operating and
      selling businesses, and trademark and copyright issues. His securities experience includes
      exempt offerings, Section 16 and Schedule 13 reporting, and preparing and filing periodic
      and current reports for publicly traded companies. His clients range from solo
      entrepreneurs to publicly traded companies, including real estate developers, medical
      device manufacturers, physician groups, and manufacturing companies. He is a San Diego
      native. He received his undergraduate Economics degree from U.C. Berkeley in 1983, and
      his Juris Doctor from the University of Southern California in 1986. He is a member of the
      State Bar of California (Business Law Section), the District of Columbia Bar (Inactive) and is
      a Solicitor before the Supreme Court of England and Wales (Inactive).


      JEANNETTE V. FILIPPONE (Corporate, Securities, General Business and Intellectual
      Property)Ms. Filippone provides strategic, client-focused legal advice and services to
      companies in a wide variety of industries, including life sciences, technology, software,
      services and consumer products. She specializes in business transactions, business
      formation and planning, contract drafting and review, intellectual property licensing,
      federal and state securities law compliance and corporate governance matters. She has
      significant expertise in federal securities law compliance, periodic reporting requirements
      under federal securities laws and advising boards of directors on corporate governance
      matters. Prior to joining the firm, Ms. Filippone was an attorney in the corporate group of a
      leading international law firm and had her own private law practice specializing in
      business law and transactional matters. She also served as general counsel and corporate
      secretary of a Nasdaq-listed specialty pharmaceutical company. Prior to embarking on her
      legal career, Ms. Filippone worked in the securities industry, where she held FINRA Series
      7, 63 and 24 licenses .. Ms. Filippone graduated Magna Cum Laude and Order of the Coif
      from the University of San Diego School of Law.


      G. SCOTT LUTZ (Corporate, General Business and Real Estate) - Mr. Lutz handles a wide
      range of general business and real estate transactional matters, including sophisticated
      finance transactions, licensing agreements, mergers and acquisitions, equipment sales, and
      international joint ventures. Mr. Lutz graduated magna cum laude from Furman University
      in 1986, and then graduated cum laude from the University of South Carolina School of
      Law in 1989, where he was the Symposium Editor of the South Carolina Law Review, a
      member of the American Bar Association Moot Court Team, a Legal Writing Instructor and
      a member of the Order of the Coif. Mr. Lutz is the former General Counsel of Ericsson
      Wireless, Inc. and is a member of the State Bar of California.



                                                                                        EXHIBIT A



                                                                                                       Exhibit B
                                                                                                       Page 17
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 52 of
   Case 18-07363-LAll Filed 01/09/19 124
                                      Entered 01/09/19 11:49:11 Doc 29 Pg. 36 of
                                        45
      Page 18
                                            BIOGRAPHIES

                                              ASSOCIATES

      MATTHEW T. ARVIZU (Business Litigation) Matthew Arvizu is an attorney in the firm's
      litigation practice group. Mr. Arvizu is a seasoned business litigator and has advised clients
      on a wide variety of issues including contract disputes, securities litigation, mergers and
      acquisitions, partnership disputes, and shareholder litigation. Mr. Arvizu is licensed in
      both Delaware and California and has experience in both state and federal court. Mr.
      Arvizu is also an experienced transactional attorney and has served in a general counsel
      role for numerous small and mid-size companies advising his clients on issues that arise
      from start up to dissolution. He is dedicated to partnering with each of his clients in order
      to achieve the best possible outcome for each situation.
      Mr. Arvizu received his Bachelor of Science with a concentration in Finance from
      California State University, long Beach. Following CSUlB, he earned his Juris Doctor from
      the Syracuse University College of law, graduating magna cum laude. While at Syracuse,
      Mr. Arvizu was awarded the highest grade distinction in business valuations law, property
      law, banking law, accounting, and legal writing. Mr. Arvizu also was an editorial member
      of the Syracuse Law Review and gained practical experience representing companies
      seeking to bring new technologies to the market through the Technology Transfers Clinic.
      He also worked in the Securities Arbitration Clinic.
      MEI-YING M. IMANAKA (Business Litigation) - Ms. lmanaka's primary practice areas
      include general business litigation, employment law, and class and collective actions. She
      completed her undergraduate education at the University of California, San Diego, where
      she graduated with a Bachelors of Arts in International Studies and a Minor in Political
      Science. Following UCSD, Ms. lmanaka attended the University of California, Hastings
      College of the law and earned her Juris Doctor in May of 2011. While at Hastings, Ms.
      lmanaka was awarded the highest grade distinction for Trial Advocacy and externed for the
       Honorable Bernard Zimmerman (Ret.) 1 United States Magistrate Judge of the United States
      District Court for the Northern District of California. Upon graduating from law school,
      Ms. lmanaka was admitted to the California Bar and began working for a boutique civil
      litigation firm in downtown San Diego. Ms. lmanaka has extensive experience in a wide
      array of litigation matters, both on the plaintiff and defense side. She has successfully
      represented individuals, corporations, and certified classes in plaintiff matters, obtaining
      numerous multi-million dollar settlements for her clients. When defending cases, Ms.
      lmanaka has a terrific record for disposing of issues during all stages of litigation, prior to
      trial. Ms. lmanaka has successfully reduced or eliminated her clients' exposure by
      prevailing on motion work during the pleading stage, through demurrers and motions to
      dismiss, and during discovery, through motions for summary judgment and summary
      adjudication. Ms. lmanaka thrives on providing her clients aggressive, efficient, and
      thorough representation, including candid case assessments and detailed legal advice.



                                                                                         EXHIBIT A


                                                                                                        Exhibit B
                                                                                                        Page 18
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500                       Pg. 53 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29                     Pg. 37 of
                                       45
      Page 19
                                            BIOGRAPHIES

      JING Y. LI (Employment Law, Business Litigation) In his counsel to California employers,
      Jing Y. Li has extensive experience defending claims of race/disability discrimination,
      sexual harassment, wage and hour disputes, class actions, government liability, and other
      litigation issues. The unique strategies Li has developed for his clients emphasize the use of
      efficient and creative solutions, resulting in successful resolutions and settlements on a
      number of employment, business and tort claims. Li 1 s practice strengths include defending
      race/disability discrimination claims and wage and hour disputes. He has written
      extensively on ADA and FEHA "interactive process" requirements. Li also has a broad
      range of real estate experience, including unlawful detainers, commercial and residential
      property management, and real estate leasing issues. Li is also focused on attracting foreign
      business to California and assisting them with their legal needs in the state. His experience
      with foreign companies includes the representation of international clients in all areas of
      their legal needs, including trademark registration and employment advice and counseling.
      He is also fluent in Mandarin, Chinese. Li is very active in his local community. He
      participates in events through the Pan Asian Lawyers of San Diego (PALSO). He also
      mentors local law students through the PALSO mentor/mentee program and advises law
      students on how to succeed both in school and in their first legal position. He was also
      recently listed as one of the finalists for the San Diego Daily Transcript's "Top Young
      Attorneys for 2013."

       ANDREW C. MYERS (Employment Law, Business Litigation) Mr. Myers joined the SWSS
       family in 2017 as a seasoned employment and business litigator. In every matter that Mr.
       Myers handles, he successfully partners with his client to develop forward-thinking legal
       and business strategies which advance the objectives of his client both in and out of the
       courtroom. Mr. Myers' practice focuses on representing a diverse corporate client base in
       business and employment related matters. He is admitted to practice before the California
       Superior Court, the US District Courts for the Southern and Central Districts of California,
       and the Ninth Circuit Court of Appeals. Experienced in all phases of civil litigation, Mr.
     . Myers has litigated extensively in both state and federal courts. In 2005, Mr. Myers
       obtained his Bachelors of Arts degree from the University of California, Santa Cruz. In
       2011, he obtained his law degree from the University of San Diego School of Law where
       he excelled in employment and ERISA studies. During his law school career, Mr. Myers
       was admitted to the National Honors Fraternity and worked as a research assistant for
       Professor Orly Lobel, Professor of Employment Law. Mr. Myers began his legal training as a
       judicial extern for the Honorable Judge Michael Orfield (Ret.) in the San Diego Superior
       Court, North County Division. Following his work with the Superior Court, he participated
       in a judicial externship with the Honorable Judge Michael Anello of the United States
       District Court, Southern District Court of California. Mr. Myers concluded his legal training
       while in law school as a judicial extern with the United States House of Representatives,
       Committee on the Judiciary. He was assigned to the Subcommittee on Courts and
       Competition Policy which has jurisdiction over antitrust law, monopolies, restraints of
       trade, administration of U.S. Courts, Federal Rules of Evidence, Civil and Appellate
       Procedure, and judicial ethics.


                                                                                        EXHIBIT A


                                                                                                       Exhibit B
                                                                                                       Page 19
Case 18-07363-LA11      Filed 01/28/21    Entered 01/28/21 17:01:16 Doc 500 Pg. 54 of
   Case 18-07363-LAll       Filed 01/09/19 124
                                            Entered 01/09/19 11:49:11 Doc 29 Pg. 38 of
                                                 45

      Page 20
                                           BIOGRAPHIES

      DARLENE Y. RABENA (General Business, Securities, and Corporate Law) - Ms. Rabena
      practices general business, securities and corporate law. She represents start-ups, middle­
      market companies, venture capital funds, and other investors on various corporate and
      transactional matters, including equity and debt financing transactions, mergers and
      acquisitions, initial public offerings and general corporate matters. She received her Juris
      Doctor from the University of San Diego School of Law with a concentration in
      International Law and her Bachelor of Arts in Rhetoric and Social Welfare from the
      University of California at Berkeley. Ms. Rabena is a member of the State Bar of California.
      Prior to practicing law, Ms. Rabena co-founded a non-profit that opens mini libraries
      throughout impoverished areas of the Philippines.
      PRIYANKA TALUKDAR (General Business, Corporate Law, and Real Estate) - Ms.
      Talukdar's practice encompasses general business, corporate law, and real estate
      transactional matters. She received .her law degree from Bangalore University (India) and
      her LLM in comparative law from University of San Diego School of Law. Ms. Talukdar is a
      member of the State Bar of California, and the business and real estate sections of the San
      Diego County Bar Association. Ms. Talukdar is also licensed in India, and she has worked
      in law firms in India and Singapore before moving to the United States.
      DEBORAH A. YATES (Business Litigation, Intellectual Property Litigation) Ms. Yates has
      years of experience serving a wide range of business clients, from small private schools to
      international pharmaceutical companies.         Ms. Yates handles litigation from case
      development through resolution. She has extensive experience litigating in both states and
      federal courts, with cases ranging from breach of contract to patent infringement. Ms.
      Yates coordinates closely with clients to develop strategy, manage, and execute cases.

                                             PARALEGALS

      WADE A. FISHER (Corporate, Business and Real Estate Transactions, and Estates) - Mr.
      Fisher has been a paralegal for over 19 years specializing in corporate and business
      transactions as well as estate planning and estate administration. Mr. Fisher graduated Cum
      Laude from The University of Pittsburgh.

      NICOLE FULLER (Civil Litigation) - Ms. Fuller has been a civil litigation paralegal for over
      20 years specializing in business litigation, municipality and public agency law. These
      include the fields of employment law, contract law and risk management. Ms. Fuller
      graduated from Chapman University School of Law OD) and California State Polytechnic
      University, Pomona (MBNBS). She earned a paralegal certificate from Southern California
      College of Business and Law.

     JOY K. KIRKMAN (Civil Litigation) - Ms. Kirkman in eDiscovery and business litigation.
     Before joining the firm, Ms. Kirkman worked as an in-house paralegal, specializing in
     distribution and supply agreements, for a public company. Ms. Kirkman graduated from

                                                                                       EXHIBIT A


                                                                                                     Exhibit B
                                                                                                     Page 20
Case 18-07363-LA11           Filed 01/28/21  Entered 01/28/21 17:01:16 Doc 500         Pg. 55 of
   Case 18-07363-LAll          Filed 01/09/19 124
                                               Entered 01/09/19 11:49:11 Doc 29        Pg. 39 of
                                                 45

      Page 21
                                              BIOGRAPHIES

      California State University, San Marcos (BA) and earned a paralegal certificate from the
      University of San Diego.

     CALIFORNIA C. LOPEZ (Intellectual Property) - Ms. Lopez has more than 20 years of
     experience in the legal industry and specializes in trademark prosecution, copyright, and
     litigation support. Ms. Lopez graduated from the University of the Philippines (BA), and
     earned her paralegal certificate at the University of San Diego.

     LANEY SCHATZ (Civil Litigation) - Ms. Schatz has been a civil litigation paralegal for over
     25 years specializing in eDiscovery, employment, business, construction, unfair
     competition, trade secrets and product liability litigation. Ms. Schatz graduated from
     Southwest Texas State University (BS) and earned a paralegal certificate from Southwest
     School of Court Reporting and Paralegal Studies.

     SHAWN C. VASICH (Family Law) - Mr. Vasich has worked as a paralegal for six years
     specializing predominantly in family law, with additional experience in general civil
     litigation. Mr. Vasich graduated from the University of California at Berkeley and earned
     his paralegal certificate under the supervision of Attorneys Mattheus E. Stephens and Lauri
     J. Stock.
     P:00185365:99999, 999




                                                                                     EXHIBIT A


                                                                                                   Exhibit B
                                                                                                   Page 21
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500     Pg. 56 of
                                    124
  Case 18-07363-LAll Filed 01/09/19 Entered 01/09/19 11:49:11 Doc 29    Pg. 40 of
                                      45




                      EXHIBITC
                                                                       EXHIBIT A
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500      Pg. 57 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29    Pg. 41 of
                                       45




                                                             /




                                          \
                                                   /
                                              �:




                                                                        EXHIBIT A


                                                                                     Exhibit C
                                                                                       Page 1
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500      Pg. 58 of
   Case 18-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29    Pg. 42 of
                                       45




                      EXHIBITD
                                                                        EXHIBIT A
 Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 59 of
    Case 18-07363-LAll Filed 01/09/19 124
                                      Entered 01/09/19 11:49:11 Doc 29 Pg. 43 of
                                        45
  CSD 1001A        [11/15/041
  Name, Address, Telephone No. & I.D, No.
  Michael D. Breslauer, Esq. SBN 110259
  Solomon Ward Seidenwurm & Smith, LLP
  401 B Street, Suite 1200
  San Diego, California 92101
  Telephone {619) 231-0�03
  mbreslawer@swsslaw.com
  Counsel for Debtor Cuker Interactive, LLC


               UNITED STATES BA;NKRUFTCY COURT
                  SOOTHER)'l DISTR�CT OF CALIFORNIA
            325 West "F" Street, San Diego, California 92101-6991

  In Re.
  Cuker Interactive, LLC,
                                                                                    BANKRUl?TCY NO, 18-07363-LA11

                                                                                    Date of Hearing: n/a
                                                                                    Time of Hearing, n/a
                                                                         Debtor.    Name of Judge: Louise DeCarl Adler

  ORDER ON EX PARTE APPLICATION TO EMPLOY SOLOMON WARD SEIDENWURM & SMITH,
   LLP AS GENERAL COUNSEL FOR DEBTOR-IN-POSSESSION, CUKER INTERACTIVE, LLC


           IT IS ORDERED THAT the relief sought as set forth on the continuation pages attached and numbered two (2) through
  i with exhibits, If any, for a total of i pages, is granted. Motion/Application Docket Entry No. __

  II
  II
  II
  II
  II
  II

  DATED:
                                                                         Judge, United States Bankruptcy Court

  Signature by the attorney constitutes a certification under
  Fed. R. of Bankr. P. 9011 that the relief in the order is the relief
  granted by the court.

  Submitted by:
  SOLOMON WARD SEIDENWURM & SMITH,
  LLP
  (Firm name)

  By: Isl Michael D. Breslauer
      Attorney for [g! Movant    D
                                 Respondent
      Debtor Cuker Interactive, LLC                                                                          EXHIBIT A
                                                                                                                 American LagalNot, Inc.
Pr01114488-2:60627.002 CSD 1001A                                                                                 www.USCourtForm,.oom


                                                                                                                                 Exhibit D
                                                                                                                                  Page 1
 Case 18-07363-LA11   Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500                                    Pg. 60 of
     Case 18-07363-LAll Filed 01/09/19 124
                                       Entered 01/09/19 11:49:11 Doc 29                                   Pg. 44 of
  CSD 1001A (11/15/04]       (Page 2)                       45
  ORDER ON EX PARTE APPLICATION TO EMPLOY SOLOMON WARD SEIOENWURM & SMITH, LLP AS GENERAi..
  COl,JNSEL FOR DEBTOR-IN-POSSESSION, CUKER INTERACTIVE, LLC
  IJEBTOR: Cuker Interactive, LLC                             CASE NO: 18-07363-LA 11


  Upon the foregoing Ex Parte Application to. Employ Solomon Ward Seidenwurm & Smith ("Solomon Ward"} as Attorneys
  for Cuker Interactive, LLC, praying for approval of the employment of Solomon Ward as its attorney herein and upon the
  Declaration of Disinterest; and it appearing that no hearing on said application need to be given; and the Court being
  satisfied that said attorneys hold and represent no interest adverse to the individual creditors herein, the debtor or the
  estate of the debtor, and that the employment of said attorneys is necessary for Cuker Interactive, LLC to employ
  attorneys skilled in bankruptcy law and that Solomon Ward is such a firm, and that Solomon Ward represents no adverse
  interest which would prohibit or impair the employment of the firm and that the employment of Solomon Ward is in the
  best interest of this estate; and good cause otherwise appearing;

  IT IS HEREBY ORDERED:

  1. That consistent with the terms set forth in the Ex Parte Application to Employ Solomon Ward as Attorneys for Cuker
  Interactive, LLC and the Declaration of Disinterest in Support thereof, Cuker Interactive, LLC is authorized to employ
  Solomon Ward as general Chapter 11 counsel for the Debtor, effective as of December 13, 2018.

  2.. That any fees paid to Solomon Ward in connection with this proceeding are subject to approval of this court.

  IT IS SO ORDERED.




                                                                                                        EXHIBIT A
                                                                                                             American LegalNel, lno.
P:01114488-2160627.002 CSD 1001A                                                                             www.USCourtForms.com


                                                                                                                              Exhibit D
                                                                                                                                 Page 2
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 61 of
   Case 8-07363-LAll Filed 01/09/19 124
                                    Entered 01/09/19 11:49:11 Doc 29 Pg. 45 of
                                       45



      ·i                                         PROOl? OJW SERVICE
      2             I, Wendy A. Yones, declare as follows:
      3            I am employed in the County of San Diego, State of California; I am over the age of
           eighteen years and am not a party to this action; my business address is Solomon Ward
      4    Seidemvurm & Smith, LLP, 401 B Street, Suite 1200, San Diego, CA 9210 l, in said County and
           State. On Jf1.nuary 9, 2015>, I served the following document(s):
                    EX PARTE APPLICATION TO EMPLOY SOLOMON WARD
      6             SEIDENWURM & SMITH, LLP AS GENERAL COUNSEL FOR DEBTOR�
                    IN-POSSESSION, CUKER INTERACTIVE, LLC;
      7
                    DECLARATION OF DISINTEREST OF MICHAEL D. BRESLAUER ON
      8             BEHALF OF HIMSELF AND THE LAW FIRM OF SOLOMON WARD
                    SEIDENWURM & SMITH, LLP AS COUNSEL :FOR THE DEBTOR-IN­
      9
                    POSSESSION, COKER INTERACTIVE, LLC
     10
           on each of the interested parties as follows:
     11
           TO BE SERVED BY TI-IE COURT VIA NOTICE OF ELECTRONIC FILING ("NEI?")
     12    Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) ("LBR"), the foregoing
           document will be served by the court via NEF and hyperlink to the document. On Januar�,
     13    I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
           that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at
     114   the email address(es) indicated below:

     15             Michael D. Breshtue1· mbreslaucr@swsslaw.com; wyones@swsslaw.com
                    Jonathan S. Dabbieri dabbieri@sullivanbill.com; hill@sullivanhill.com;
     16                   bkstaff@sullivanhill.com; vidovich@ecf.inforuptcy.com;
                          dabbie:ri@ed.inforuptcy.com
     117            Heather L. Rosing HRosing@Klinedinstlaw.com

     118   SERVED BY U.S. MAIL: On January 9, 2019, I served the following person(s) and/or entity(ies)
           at the last known address(es) in this bankruptcy case or adversary proceeding by placing a true and
     119   correct copy thereof in a sealed envelope in the United States Mail, first class, postage prepaid,
           and/or with an overnight mail service addressed as follows:
     20
     2·u   J'O BE Sii:RVED BY .EMAIL: Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January 9,
           2019, I served the following pcrson(s) and/or entity(ies) by personal delivery, or (for those who
     22    consented in writing to such service method), by email us follows. Listing the judge here
           constitutes a declaration that personal delivery on the judge will be completed no later than 24
     23    hours after the document is filed.

     24             Office of the United States Tirustee ·- ustp.regionl s "�@usdo,j.gov

     25    I declare under penalty of pei:jury under the Jaws of the l
           foregoing is true and correct.
     26
           Dated: January 9, 2019
     27                                                                                 EXHIBIT A
     28


           l':00657422:60481,00I                              6
Case 18-07363-LA11  Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 62 of
   Case 8-07363-LAll Filed 01/09/19 124
                                     Entered 01/09/19 11:49:11 Doc 29-1 Pg. 1 of
                                                5



      1MICHAEL D. BRESLAUER [SBN 110259)
       mbreslauer<@swsslaw.com
     2 SOLOMON""W ARD SEIDENWURM & SMITH, LLP
       401 B Street Suite 1200
     3 San Diego, California 92101
       Telephone: (619) 231-0303
     4 Facsimile: (619) 231-4755
     5    Proposed Counsel for Debtor-in-Possession,
          CUKER INTERACTIVE, LLC
     6
     7
     8                       UNITED STATES BANKRUPTCY COURT
     9                       SOUTHERN DISTRICT OF CALIFORNIA
    10    In re                                       CASE NO. 18-07363-LAl 1
    11    CUKER INTERACTIVE, LLC,                     DECLARATION OF DISINTEREST
                                                      OF MICHAEL D. BRESLAUER ON
    12                                                BEHALF OF HIMSELF AND THE
                                                      LAW FIRM OF SOLOMON WARD
    13                  Debtor in Possession.         SEIDENWURM & SMITH, LLP AS
                                                      COUNSEL FOR THE DEBTOR-IN­
    14                                                POSSESSI0�1 CUKER
                                                      INTERACTI vE, LLC
    15
    16                                                      [No hearing Required]
    17
    18            I, MICHAEL D. BRESLAUER, declare:
    19            1.    I am an attorney at law, duly licensed and qualified to practice before
    20    the United States Bankruptcy Court in the Central and Southern Districts of
    21    California.
    22            2.    I am a partner in the law firm of Solomon Ward Seidenwunn & Smith
    23    ("Solomon Ward" or the "Firm"), and am authorized to make this Declaration on
    24    behalf of Solomon Ward. The information contained in this declaration is of my
    25    own personal knowledge or derived from my review of the file in this case. This
    26    Declaration of Disinterest is provided pursuant to Bankruptcy Rule of Procedure
    27    2014.                                                             EXHIBIT A
    28
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 63 of
                                    124
   Case 8-07363-LAll Filed 01/09/19 Entered 01/09/19 11:49:11 Doc 29-1 Pg. 2 of
                                       5



     1             3.       The Debtor-in-Possession, Cuker Interactive, LLC ("Debtor") seeks to
     2    retain Solomon Ward by the accompanying Application to Employ Solomon Ward
      3   as Counsel, to represent it in this bankruptcy case, Case No. 11-10497-B 11. Prior to
     4    the filing, the Debtor provided Solomon Ward with payment of $46,717.00 as and
     5    for (i) payment of all prepetition services rendered by the firm (ii) reimbursement
     6    for a chapter 11 filing fee and (iii) as a retainer and an advance against actual fees
      7   and costs to be incurred in the chapter 11 case. Following payment for items (i) and
     8    (ii) above, the balance of the retainer was placed into the firm's Client Trust account
     9    and the firm by its engagement agreement with the Debtor.
    10             4.       Pre-petition   Services   and Payments.    Solomon    Ward's initial
    11    engagement with the Debtor began in November 2018. Fees of $972.90 for legal
    12    services provided during the month of November were billed to Cuker and Cuker on
    13    December 10, 2018 paid the November invoiced amount of $972.90 in full.
    14    Thereafter, fees were incurred in December 2018 in the sum of $4,876.00. On
     15   December 12, 2018, prior to the Petition Date, Solomon Ward received a payment
    16    of $46,702.00, and the firm applied such funds to cover fees and expenses of
    17    $4,876.00 incurred in December 2018 and up to the Petition Date of December 13,
    18    2018 and for the Chapter 11 filing fee of $1,717. These transactions have left
    19    Solomon Ward holding a retainer balance of $40,109.00, which remains in Solomon
     20   Ward's trust account as of the Petition Date. Except for the forgoing sums described
    21    in this paragraph, Solomon Ward has neither billed nor received any other sums
    22    from the Debtor. The source of the retainer was Cuker Interactive, LLC. Solomon
    23    Ward will comply with all appropriate Fee and Employment Guidelines in
    24    withdrawing funds from the retainer. The retainer is not a limit on the fees and costs
    25    to be charged by Solomon Ward.
    26             5.       Source of Retainer. I am informed, based on my conversations with the
     27   Debtor's representatives, that the retainer is the Debtor's propertYE1XWlBti1{jl.Debtor's
    28


          P:O125 7161:60665.001                         2
Case 18-07363-LA11          Filed 01/28/21     Entered 01/28/21 17:01:16 Doc 500 Pg. 64 of
  Case 8-07363-LAll                              124
                                 Filed 01/09/19 Entered 0 1/09/19 11:49:11 Doc 29-1 Pg. 3 of
                                                   5



     1   own accounts.
     2            6.        Solomon Ward, its partners and its associates, are experienced in
     3   matters of bankruptcy, insolvency, corporate reorganization and debtor/creditor law
     4   and in the representation of debtors, creditors, creditors' committees and trustees in
     5   cases under the Bankruptcy Code, and are well qualified to represent debtors,
     6   creditors, creditors' committees and trustees in such matters.
     7            7.        Solomon Ward has reviewed its database of clients and other related
     8   parties in order to determine whether Solomon Ward represents any creditor whose
     9   interests are adverse to Debtor. Except as described below, this effort revealed that
    10   Solomon Ward does currently not hold or represent any interest adverse to that of
    11   the Debtor's bankruptcy estate.
    12                     a.       Current Clients. The following individuals and entities are
    13   current clients of the firm regarding matters wholly separate and distinct from
    14   Cuker or its affairs. In each instance, the Firm has obtained or will obtain a written
    15   waiver from such clients, providing that Solomon Ward will not undertake any
    16   matters on their behalf regarding Cuker Interactive, LLC or its affairs; conversely,
    17   should the need arise for Cuker Interactive, LLC to undertake action directly
    18   adverse to these entities, Cuker Interactive, LLC will engage the services of special
    19   counsel for such matters. These individuals and entities are: None.
    20                      b.      Former Clients. The following individuals and entities who are
    21   creditors or otherwise parties in interest in this Chapter 11 case are former clients
    22   of the firm on matters wholly unrelated to Cuker Interactive, LLC or its affairs:
    23   None.
    24                     c.       Connections with Parties in Interest (Other Insolvency Cases).
    25   Solomon Ward has previously represented the interests of Debtors, Creditors
    26   Committees or Trustees in bankruptcy proceedings where the following entities who
    27   are parties in interest in the Debtor's estate have been creditors O�i�'13 W interest
    28


         P:01257161 :60665.001                            3
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 65 of
   Case 8-07363-LAll Filed 01/09/19 124
                                    Entered 01/09/19 11:49:11 Doc 29-1 Pg. 4 of
                                       5



     1    in such other unrelated estates. Except as through the Firm's representation of a
     2    Creditor's Committee, Solomon Ward has never represented any of these entities:
      3   Jan-Pro, Wal-Mart Stores, Inc.
      4                     d.     Connections with Parties in Interest (Other Connections).
     5    Certain of Solomon Ward's lawyers (or the Firm itself) have/has business, personal
      6   or financial relationships with the following parties in interest in this Chapter 11
      7   case. In each instance, those relationships are wholly unrelated to the Debtor or to
     8    this Chapter 11 case. Those other parties in interest are: Pillsbury Winthrop Shaw
      9   Pittman, LLP, TekWorks, Inc., Wal-Mart Stores, Inc. and American Arbitration
    10    Association (AAA). With respect to the AAA, one or more of Firm's partners has
    11    previously appeared or currently does appear on the AAA list of available
    12    arbitrators, and one of the Firm's partners currently serves as a neutral arbitrator in a
    13    matter wholly unrelated to Cuker or any of its affairs.
     14            8.        Solomon Ward does not represent any clients regarding matters adverse
    15    to the estate, nor does the firm represent the estate with respect to matters adverse to
    16    current clients. Accordingly, notwithstanding the circumstances or connections set
     17   forth above, I believe that Solomon Ward is 11 disinterested11 within the meaning of
    18    Bankruptcy Code section 101(14). Solomon Ward does not have any other
    19    connections with the Debtor, creditors, any other party-in-interest, their respective
    20    attorneys and accountants, the United States Trustee, or any person employed in the
    21    Office of the United States Trustee.
    22             9.       Neither I, Solomon Ward, nor its members or associates have any pre-
    23    petition claims against the Debtor's bankruptcy estate. I believe the Debtor has
    24    satisfied all its pre-petition obligations owed to Solomon Ward by payments made in
     25   the ordinary course of its business and according to the business terms between the
    26    Firm and the Debtor.
    27                                                                          EXHIBIT A
    28


          P:01257161 :60665.001                         4
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 66 of
                                    124
  Case 8-07363-LAll Filed 01/09/19 Entered 01/09/19 11:49:11 Doc 29-1 Pg. 5 of
                                       5



     1             10.      No agreement or understanding exists between Solomon Ward and
     2    Debtor for the sharing of compensation to be received for services rendered in or in
     3    connection with this matter.
     4             11.      I am familiar with the Bankruptcy Code and the Bankruptcy Rules, the
     5    Local Rules, and the United States Trustee Guides and Notices, and shall comply
     6    with them.
     7             I declare under penalty of perjury under the laws of the State of California
     8    and the United States of America that the     regQ.iug�-is--1r1ie and correct and this
                                                      fo
          declaration is executed on the 8 th day J nuary 20                i · alifomia.
                                                 �           �;: ::: �
    1:
                                                  �L tcliael D. Br�lauer
    11
                                                   MICHAEL D. BRESLAUER
    12

    13
    14
    15

    16
    17

    18
    19

     20

    21
    22
    23
    24
    25

    26

     27                                                                       EXHIBIT A
     28


          P:01257161 :60665.001                         5
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 67 of
   Case 8-07363-LAll Filed 01/09/19 124
                                    Entered 01/09/19 11:49:11 Doc 29-1 Pg. 1 of
                                       5



      1 MICHAEL D. BRESLAUER [SBN 110259]
        mbreslauer@swsslaw.com
      2 SOLQMON"WARD SEIDENWURM & SMITH, LLP
        401 B Street Suite 1200
      3 San Diego, California 92101
        Telephone: (619) 231-0303
      4 Facsimile: (619) 231-4755
      5   Prq_posed Counsel for Debtor-in-Possession,
          CUKER INTERACTIVE, LLC
      6
      7
      8                      UNITED STATES BANKRUPTCY COURT
      9                      SOUTHERN DISTRICT OF CALIFORNIA
    10    In re                                       CASE NO. 18-07363-LAl 1
    11    CUKER INTERACTIVE, LLC,                     DECLARATION OF DISINTEREST
                                                      OF MICHAEL D. BRESLAUER ON
    12                                                BEHALF OF HJMSELF AND THE
                                                      LAW FIRM OF SOLOMON WARD
    13                  Debtor in Possession.         SEIDENWURM & SMITH, LLP AS
                                                      COUNSEL FOR THE DEBTOR-IN­
    14                                                POSSESS10�1 CUKER
                                                      INTERACTlvE, LLC
    15
    16                                                      [No hearing Required]
    17
    18            I, MICHAEL D. BRESLAUER, declare:
    19            1.    I am an attorney at law, duly licensed and qualified to practice before
    20    the United States Bankruptcy Court in the Central and Southern Districts of
    21    California.
    22            2.    I am a partner in the law firm of Solomon Ward Seidenwurm & Smith
    23    ("Solomon Ward" or the "Firm"), and am authorized to make this Declaration on
    24    behalf of Solomon Ward. The information contained in this declaration is of my
    25    own personal knowledge or derived from my review of the file in this case. This
    26    Declaration of Disinterest is provided pursuant to Bankruptcy Rule of Procedure
    27    2014.                                                             EXHIBIT A
    28
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 68 of
                                    124
  Case 8-07363-LAll Filed 01/09/19 Entered 01/09/19 11:49:11 Doc 29-1 Pg. 2 of
                                                5



     1            3.       The Debtor-in-Possession, Cuker Interactive, LLC ("Debtor") seeks to
     2 retain Solomon Ward by the accompanying Application to Employ Solomon Ward
     3 as Counsel, to represent it in this bankruptcy case, Case No. 11-10497-B 11. Prior to
     4   the filing, the Debtor provided Solomon Ward with payment of $46,717.00 as and
     5   for (i) payment of all prepetition services rendered by the firm (ii) reimbursement
     6   for a chapter 11 filing fee and (iii) as a retainer and an advance against actual fees
     7   and costs to be incurred in the chapter 11 case. Following payment for items (i) and
     8   (ii) above, the balance of the retainer was placed into the firm's Client Trust account
     9   and the firm by its engagement agreement with the Debtor.
    10            4.       Pre-petition   Services   and   Payments.   Solomon   Ward's   initial
    11   engagement with the Debtor began in November 2018. Fees of $972.90 for legal
    12   services provided during the month of November were billed to Cuker and Cuker on
    13   December 10, 2018 paid the November invoiced amount of $972.90 in full.
    14   Thereafter, fees were incurred in December 2018 in the sum of $4,876.00. On
    15   December 12, 2018, prior to the Petition Date, Solomon Ward received a payment
    16   of $46,702.00, and the firm applied such funds to cover fees and expenses of
    17   $4,876.00 incurred in December 2018 and up to the Petition Date of December 13,
    18   2018 and for the Chapter 11 filing fee of $1,717. These transactions have left
    19   Solomon Ward holding a retainer balance of $40,109.00, which remains in Solomon
    20   Ward's trust account as of the Petition Date. Except for the forgoing sums described
    21   in this paragraph, Solomon Ward has neither billed nor received any other sums
    22   from the Debtor. The source of the retainer was Cuker Interactive, LLC. Solomon
    23   Ward will comply with all appropriate Fee and Employment Guidelines in
    24   withdrawing funds from the retainer. The retainer is not a limit on the fees and costs
    25   to be charged by Solomon Ward.
    26            5.       Source of Retainer. I am informed, based on my conversations with the
    27   Debtor's representatives, that the retainer is the Debtor's property�t:\19\Debtor's
    28


         P:01257161 :60665.001                         2
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 69 of
   Case 8-07363-LAll Filed 01/09/19 124
                                    Entered 01/09/19 11:49:11 Doc 29-1 Pg. 3 of
                                        5



      1   own accounts.
      2            6.  Solomon Ward, its partners and its associates, are experienced in
      3   matters of bankruptcy, insolvency, corporate reorganization and debtor/creditor law
      4   and in the representation of debtors, creditors, creditors' committees and trustees in
      5   cases under the Bankruptcy Code, and are well qualified to represent debtors,
      6   creditors, creditors' committees and trustees in such matters.
      7            7.        Solomon Ward has reviewed its database of clients and other related
      8   parties in order to determine whether Solomon Ward represents any creditor whose
     9    interests are adverse to Debtor. Except as described below, this effort revealed that
     10   Solomon Ward does currently not hold or represent any interest adverse to that of
    11    the Debtor's bankruptcy estate.
     12                      a.    Current Clients. The following individuals and entities are
     13   current clients of the firm regarding matters wholly. separate and distinct from
     14   Cuker or its affairs. In each instance, the Firm has obtained or will obtain a written
     15   waiver from such clients, providing that Solomon Ward will not undertake any
     16   matters on their behalf regarding Cuker Interactive, LLC or its affairs; conversely,
     17   should the need arise for Cuker Interactive, LLC to undertake action directly
     18   adverse to these entities, Cuker Interactive, LLC will engage the services of special
     19   counsel for such matters. These individuals and entities are: None.
     20                      b.    Former Clients. The following individuals and entities who are
    21    creditors or otherwise parties in interest in this Chapter 11 case are former clients
    22    of the firm on matters wholly unrelated to Cuker Interactive, LLC or its affairs:
     23   None.
     24                      c.    Connections with Parties in Interest (Other Insolvency Cases).
     25   Solomon Ward has previously represented the interests of Debtors, Creditors
    26    Committees or Trustees in bankruptcy proceedings where the following entities who
     27   are parties in interest in the Debtor's estate have been creditors ot�flfrnfii ,ip interest
     28


          P:01257161 :60665.001                         3
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 70 of
                                    124
   Case 8-07363-LAll Filed 01/09/19 Entered 01/09/19 11:49:11 Doc 29-1 Pg. 4 of
                                       5



      1   in such other unrelated estates. Except as through the Firm's representation of a
      2   Creditor's Committee, Solomon Ward has never represented any of these entities:
      3   Jan-Pro, Wal-Mart Stores, Inc.
     4                      d.    Connections with Parties in Interest (Other Connections).
     5    Certain of Solomon Ward's lawyers (or the Firm itself) have/has business, personal
     6    or financial relationships with the following parties in interest in this Chapter 11
      7   case. In each instance, those relationships are wholly unrelated to the Debtor or to
     8    this Chapter 11 case. Those other parties in interest are: Pillsbury Winthrop Shaw
     9 Pittman, LLP, TekWorks, Inc., Wal-Mart Stores, Inc. and American Arbitration
    10    Association (AAA). With respect to the AAA, one or more of Firm's partners has
    11    previously appeared or currently does appear on the AAA list of available
    12    arbitrators, and one of the Firm's partners currently serves as a neutral arbitrator in a
    13    matter wholly unrelated to Cuker or any of its affairs.
    14             8.       Solomon Ward does not represent any clients regarding matters adverse
    15    to the estate, nor does the firm represent the estate with respect to matters adverse to
    16    current clients. Accordingly, notwithstanding the circumstances or connections set
    17    forth above, I believe that Solomon Ward is "disinterested" within the meaning of
     18   Bankruptcy Code section 101(14). Solomon Ward does not have any other
    19    connections with the Debtor, creditors, any other party-in-interest, their respective
    20    attorneys and accountants, the United States Trustee, or any person employed in the
    21    Office of the United States Trustee.
    22             9.       Neither I, Solomon Ward, nor its members or associates have any pre-
    23    petition claims against the Debtor's bankruptcy estate. I believe the Debtor has
    24    satisfied all its pre-petition obligations owed to Solomon Ward by payments made in
    25    the ordinary course of its business and according to the business terms between the
    26    Firm and the Debtor.
    27
                                                                               EXHIBIT A
    28


          P:01257161 :60665.001                         4
Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 71 of
                                    124
  Case 8-07363-LAll Filed 01/09/19 Entered 01/09/19 11:49:11 Doc 29-1 Pg. 5 of
                                       5



      1            10.      No agreement or understanding exists between Solomon Ward and
     2 Debtor for the sharing of compensation to be received for services rendered in or in
     3 connection with this matter.
     4             11.      I am familiar with the Bankruptcy Code and the Bankruptcy Rules, the
     5    Local Rules, and the United States Trustee Guides and Notices, and shall comply
     6    with them.
     7             I declare under penalty of perjury under the laws of the State of California
     8    and the United States of America that the foregQin.g-,..,is,�1ue and correct and this
          declaration is executed on the 8"' day                         a fornia
                                                           l�   ?� :  :_ �
                                                                        :
    1:                                             f   J�Z=
                                                              i     :
                                                  J�cliael D. Breilauer
    11
                                                   MICHAEL D. BRESLAUER
    12
     13
     14
     15
     16

     17
    18
     19
    20
    2·1
    22
    23
    24
    25
     26
     27                                                                       EXHIBIT A
     28


          P:01257161 :60665.001                         5
       Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 72 of
                                            124
          Case 18-07363-LAll Filed 01/23/19 Entered 01/24/19 14:56:50 Doc    44 Pg. 1 of 2
                                                                       , , _ \i"'J;:"··                 .,



  CSD 1001A [11/15/04]
  Name, Address, Telephone No. & I.D. No.
  Michael D. Breslauer, Esq. SBN 110259
  Solomon Ward Seidenwurm & Smith, LLP
  401 B Street, Suite 1200
  San Diego, California 92101
  Telephone (619) 231-0303
  mbreslauer@swsslaw.com
  Attorneys for Debtor-In-Possession Cuker Interactive, LLC


                UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF CALIFORNIA
            325 West "F" Street, San Diego, California 92101·6991
  In Re.
  Cuker Interactive, LLC,
                                                                                   BANKRUPTCY NO. 18-07363-LA11

                                                                                   Date of Hearing: n/a
                                                                                   Time of Hearing: nla
                                                                         Debtor.   Name of Judge: Louise DeCarl Adler


  ORDER ON EX PARTE APPLICATION TO EMPLOY SOLOMON WARD SEIDENWURM & SMITH,
   LLP A S GENERAL COUNSEL FOR DEBTOR-IN-POSSESSION, CUKER INTERACTIVE, LLC


           IT IS ORDERED THAT the relief sought as set forth on the continuation pages attached and numbered two (2) through

  i with exhibits, if any, for a total of i pages, is granted. Motion/Application Docket Entry No. 29

  II
  II
  II
  II
  II
  II

  DATED:          January 23, 2019


  Signature by the attorney constitutes a certification under
  Fed. R. of Bankr. P. 9011 that the relief in the order is the relief
  granted by the court.

  Submitted by:
  SOLOMON WARD SEIDENWURM & SMITH,
  LLP


                                                                                                             EXHIBIT A
  By: /s/ Michael D. Breslauer
      Attorney for � Movant D Respondent
      Debtor-In-Possession Cuker Interactive, LLC
                                                                                                                American LegalNet, Inc.
P:01114488-2:60627 .002    CSD 1001A                                                                            www.USCourtForms.com
     Case 18-07363-LA11 Filed 01/28/21 Entered 01/28/21 17:01:16 Doc 500 Pg. 73 of
                                         124
       Case 18-07363-LAll Filed 01/23/19 Entered 01/24/19 14:56:50 Doc 44 Pg. 2 of 2
 CSD 1001A [11/15/04] (Page 2)
 ORDER ON EX PARTE APPLICATION TO EMPLOY SOLOMON WARD SEIDENWURM & SMITH, LLP AS GENERAL
 COUNSEL FOR DEBTOR-IN-POSSESSION, CUKER INTERACTIVE, LLC
 DEBTOR: Cuker Interactive, LLC                              CASE NO: 18-07363-LA11


 Upon the foregoing Ex Parte Application to Employ Solomon Ward Seidenwurm & Smith ("Solomon Ward") as Attorneys
 for Debtor-In-Possession Cuker Interactive, LLC ("Debtor"), praying for approval of the employment of Solomon Ward as
 its attorney herein and upon the Declaration of Disinterest; and it appearing that no hearing on said application need to be
 given; and the Court being satisfied that said attorneys hold and represent no interest adverse to the individual creditors
 herein, the Debtor or the estate of the Debtor, and that the employment of said attorneys is necessary for Debtor to
 employ attorneys skilled in bankruptcy law and that Solomon Ward is such a firm, and that Solomon Ward represents no
 adverse interest which would prohibit or impair the employment of the firm and that the employment of Solomon Ward is
 in the best interest of this estate; and good cause otherwise appearing;

 IT IS HEREBY ORDERED:

 1. That consistent with the terms set forth in the Ex Pa rte Application to Employ Solomon Ward as Attorneys for Cuker
 Interactive, LLC and the Declaration of Disinterest in Support thereof, Cuker Interactive, LLC is authorized to employ
 Solomon Ward as general Chapter 11 counsel for the Debtor, effective as of December 13, 2018.

 2. That any fees paid to Solomon Ward in connection with this proceeding are subject to approval of this court; and that
 no compensation will be paid by the Debtor or any other person or entity for services rendered to the estate, or by the
 Chapter 11 trustee, except upon application and bankruptcy court approval.

 IT IS SO ORDERED.




                                                                                                        EXHIBIT A



                                                                                                             American LegalNat, Inc.
P:01114488-2:60627.002   CSD 1001A                                                                           www.USCourlForms.com

                                                                          Signed by Judge Louise DeCarl Adler January 23, 2019
Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 74 of
                                        124




                     EXHIBITB
  Case 18-07363-LA11           Filed 01/28/21      Entered 01/28/21 17:01:16       Doc 500   Pg. 75 of
                                                     124

1/26/2021 2: 17:58 PM                                                                                     Page 1




Matter ID: 60665-001
Matter: Chapter 11 Bankruptcy Admin

Originating Atty:         MOB
Billing Atty:             MOB
Supervising Atty:         MOB

Cuker Interactive, LLC
Attn: Adel Atalla
5600 Avenida Encinas #175
Carlsbad, CA 92008



Date                    Description                                                  Hours           Amount
04/02/20       MOB      Follow up telephone conference with R. Prata                  0.30           147.00
                        regarding special counsel/injunction litigation counsel
04/03/20       MOB      Attention to and revise applications for employment of        0.70           343.00
                        Larson O'Brien and Prata Daley as special counsel;
                        telephone conference with S. Larson; telephone
                        conference with R. Prata regarding same (.7)
04/06/20       MOB      Draft order authorizing employment of Larson O'Brien          0.40           196.00
                        & Prata Daley; telephone conference with R. Prata
                        regarding same
04/06/20       MOB      Attention to final edits to application to employ Larson      0.40           196.00
                        O'Brien and Prata Daley as special counsel
04/15/20       MOB      Telephone conference with clients to discuss strategy         1.80           882.00
                        and issues (.9); letter to IRS to discuss claim (.4);
                        draft insert for notice of intended action to settle
                        Ardent claim (.5)
04/20/20       MOB      Exchange emails with clients; review monthly                  0.40           196.00
                        operating report
04/26/20       MOB      Review Robins Kaplan F&F Fee Application; email to            0.30           147.00
                        clients
05/11/20       MOB      Telephone conferences with clients regarding game             2.60          1,274.00
                        plan (.5); lengthy email to clients regarding short-term
                        issues (1.1); further analysis regarding HLF claim (.5);
                        analyze whether additional objection under 502(b)(4)
                        is warranted (.5)
05/15/20       MOB      Review monthly operating report                               0.20               98.00
05/18/20       MOB      Attention to emails and brief review of injunction            0.30               147.00
                        proceedings in Arkansas (.3)
05/28/20       MOB      Exchange emails with A. Atalla                                0.30           147.00
06/04/20       MOB      Review opposition to Hashem settlement (.2); discuss          0.80           392.00
                        same and lengthy telephone conference with client (.6)

                                                                                             EXHIBIT B
  Case 18-07363-LA11           Filed 01/28/21      Entered 01/28/21 17:01:16         Doc 500          Pg. 76 of
                                                     124

1/26/2021 2: 17:58 PM                             ** PRE-BILL**                                                   Page 2



Matter ID: 60665-001
Matter: Chapter 11 Bankruptcy Admin

Q§1e                    Descriptio n                                                     Hours               Amount
06/25/20       MOB      Prepare for and attend status conference; telephone                   0.60            294.00
                        conference with A. Atalla before and after the status
                        conference
06/29/20       MOB      Lengthy telephone conference with A. Atalla regarding                 0.80            392.00
                        strategy
07/17/20       MOB      Telephone conference with R. Prata regarding                          0.50            245.00
                        Arkansas litigation; telephone conference with A. Atalla
                        to discuss HLF and Arkansas
08/25/20       MOB      Draft email response to D. Ortiz regarding Broken                     0.40            196.00
                        Bench employment
09/14/20       MOB      Review monthly operating report; finalize for filing                  0.20                98.00
09/22/20       MOB      Follow on telephone conference with R. Barnes to                      0.50            245.00
                        discuss strategy (NO CHARGE) (.6); review case
                        management questionnaire and provide text for R.
                        Prata (.5)
10/19/20       MOB      Review operating report                                               0.20                98.00
12/17/20       MOB      Telephone conference with R. Prata regarding status                   0.10                49.00
                        of arbitration proceedings (.1)

                                                                   Total Fees:               11.80          5,782.00

                                                    FEE RECAP

Timekeeper                                                       �                  B.file                   Amount
MOB     Michael D. Breslauer                                      11.80            490.00                    5,782.00
                                   Total Fees:                    11.80                                      5,782.00

                                                 . >COST PETAIL ..
                         Descr ipti o n/Payee                                                                Amount
                         Document Production                                                                 1,564.50
                         Pacer U.S. Court Electronic Search                                                    926.00
                         Color Copies                                                                           43.50
                                                                                 Total Costs:                2,534.00
                                                 BILLING SUMMARY




                                                                                                     EXHIBIT B
 Case 18-07363-LA11           Filed 01/28/21       Entered 01/28/21 17:01:16       Doc 500      Pg. 77 of
                                                     124

1/26/2021 2: 17:58 PM                          ** PRE�BILL **                                               Page 3



Matter ID: 60665-001
Matter: Chapter 11 Bankruptcy Admin


            Last Invoice Date:          05/31/20                  Total Current Period:                8,316.00
           Last Payment Date:           05/31/20                                   Interest:                0.00
       Last Payment Amount:            29,984.65                  Previous Balance Due:                     0.00
                                                                             Balance Due:              8,316.00
                                                                             Trust Balance:                 0.00
                                                               Advance Deposit Balance:                     0.00


                   Bill          Hold WIP      Adjust         Trust            Other           HOLD STMT

   Fees

   Costs




                Billing instructions                                     Internal Comments
DO NOT finalize.                                          DO NOT finalize.

Keep in WIP.                                              Keep in WIP.




                                                                                               EXHIBIT B
 Case 18-07363-LA11           Filed 01/28/21      Entered 01/28/21 17:01:16      Doc 500   Pg. 78 of
                                                    124

1/26/2021 2:18:02 PM                              ** PRE�BILL **                                        Page 1




Matter ID: 60665-002
Matter: Litigation

Originating Atty:        MOB
Billing Atty:            MOB
Supervising Atty:        MOB

Cuker Interactive, LLC
Attn: Adel Atalla
5600 Avenida Encinas #175
Carlsbad, CA 92008



Date                   Description                                                 Hours           Amount
04/13/20      MOB      Draft adversary proceeding for declaratory relief            1.40               686.00
                       against PWSP (1.5); additional research regarding
                       attorneys' liens in California; interface with D. Yates
                       (.9)
04/13/20      DAY      Confer with M. Breslauer re choice of law research           2.00               690.00
                       required (.3); research California law regarding
                       establishing an attorney lien (1.5); review and analyze
                       draft complaint (.2)
04/14/20      MOB      Review research compiled by D. Yates (.3); email             1.10               539.00
                       instructions to D. Yates regarding research and
                       theories of choice of law and attorney liens (.8)
04/14/20      DAY      Research precedent on attorney lien issue / Pillsbury        6.20          2,139.00
                       claim
04/15/20      DAY      Research related to summary judgment motion I                7.10          2,449.50
                       Pillsbury claim (6.9); confer with M. Breslauer re
                       summary judgment strategy (.2)
04/16/20      DAY      Research legal precedents related to summary                 7.30          2,518.50
                       judgment motion - Pillsbury assertion of lien
04/17/20      DAY      Draft motion for summary judgment (Pillsbury lien)           7.10          2,449.50
04/17/20      MOB      Review draft of motion for summary judgment brief            1.10               539.00
04/18/20      DAY      Draft motion for summary judgment (Pillsbury claim)          4.30          1,483.50
04/19/20      MOB      Review and revise memorandum of points and                   0.80           392.00
                       authorities in support of motion for summary judgment
                       re PWSP
04/19/20      MOB      Draft, review and revise Adel's declaration to support       0.30           147.00
                       settlement with Ardent
04/20/20      DAY      Confer with M. Breslauer re summary judgment draft           1.00           345.00
                       (.3); research issue on Arkansas rules for M.
                       Breslauer (.2); research treatises per M. Breslauer
                       (.5)

                                                                                           EXHIBIT B
 Case 18-07363-LA11            Filed 01/28/21      Entered 01/28/21 17:01:16        Doc 500           Pg. 79 of
                                                     124

1/26/2021 2: 18:02 PM                             **: PRE.:BILL **                                                 Page 2



Matter ID: 60665-002
Matter: Litigation

�                       Description                                                   .t:!.Qu.r:§.            Amount
04/20/20       MOB      Review and edit brief in support of motion for                   1.70                     833.00
                        summary judgment re PWSP; review and conduct
                        additional research regarding standards in choice of
                        law analysis (1.7); telephone conference with and
                        discuss analysis of legal argument with D. Yates (1.0
                        NO CHARGE)
04/20/20       MOB      Review and edit brief in support of motion for                   0.70                 343.00
                        summary judgment re PWSP
04/21/20       DAY      Confer with M. Breslauer re summary judgment                     0.40                 138.00
                        argument (Pillsbury lien) (.4)
04/21/20       DAY      Draft summary judgment motion I related research                 1.30                 448.50
                        (Pillsbury lien)
04/21/20       MOB      Attention to continued research regarding choice of              1.50                 735.00
                        law and attorneys' fee lien issues (1.0); review
                        applicable case law; discuss strategy with D. Yates
                        and client (.5)
04/22/20       DAY      Confer with M. Breslauer re summary judgment                     3.50                1,207.50
                        research (Pillsbury claim) (.3); draft summary
                        judgment motion I related research (Pillsbury claim)
                        3.2
04/23/20       DAY      Confer with M. Breslauer re summary judgment                     4.60                1,587.00
                        strategy (.4); draft summary judgment brief / related
                        research (Pillsbury lien) (4.2)
04/23/20       MOB      Review and extensively revise brief in support of                4.50                2,205.00
                        motion for summary judgment (3.0); additional
                        research regarding choice of law issues (.7); several
                        telephone conferences with D. Yates regarding brief
                        and additional sections and structure of existing
                        arguments (.8)
04/24/20       DAY      Confer with M. Breslauer re summary judgment brief               0.40                 138.00
                        strategy (.3); finalize edits in brief (.1)
04/24/20       MDB      Review and edit draft of brief (.6); telephone                   1.00                 490.00
                        conference with D. Yates regarding same(.2);
                        exchange emails with clients regarding same (.2)
04/26/20       MDB      Review district court dockets re HLF and WalMart to              1.10                 539.00
                        review Atalla declarations (.3); draft, review and revise
                        Atalla's declaration in support of summary judgment;
                        email to group regarding same (.8)
04/27/20       DAY      Confer with M. Breslauer re Pillsbury assertions in              2.80                 966.00
                        district court and their relevance to summary
                        judgment motion (.6); edit motion for summary
                        judgment and supporting declaration, research into
                        Pillsbury prior positions to support same (4.2)
                                                                                                     EXHIBIT B
 Case 18-07363-LA11            Filed 01/28/21     Entered 01/28/21 17:01:16        Doc 500   Pg. 80 of
                                                    124

1/26/2021 2: 18:02 PM                            ** PRE-BILL**                                           Page 3



Matter ID: 60665-002
Matter: Litigation

Date                    Descripti on                                                 Hours           Amount
04/27/20       MOB      Attention to motion f or summary judgment (.8); lengthy       2.80          1,372.00
                        telephone conference with client to discuss edits to
                        brief (.5); telephone conference with D. Yates to
                        discuss choice of law arguments and re
                        characterizing aspects of Cuker's brief (1.2);
                        telephone conference with 8. Prata regarding strategy
                        and issues pertaining to injunctive relief/Wal-Mart (.3)
04/28/20       DAY      Review and analyze redline to motion f or summary             0.20               69.00
                        judgment / email M. Breslauer re same (.2)
04/28/20       MOB      Review HLF's motion to dismiss (1.0); analyze issues          4.20          2,058.00
                        raised under Calif ornia and federal law and prior
                        issues in Chapter 11 case (.6); analyze potential
                        response (.4); telephone conference with M. Mann and
                        client regarding same (.6); conference call with R.
                        Prata and client regarding approach to defense of
                        motion to dismiss (.8); review and revise memo
                        regarding choice of law and adversary proceeding
                        against PWSP (.8)
04/29/20       DAY      Confer with M. Breslauer re finalization of summary           1.80           621.00
                        judgment brief (.7); prepare legal and factual citations
                        for motion for summary judgment (1.9); legal research
                        for summary judgment motion per M. Breslauer (2.1)
04/29/20       MOB      Further review of motion to dismiss complaint HLF             2.10          1,029.00
                        (.4); lengthy telephone conference with clients
                        regarding strategy (1.1); telephone conference with R.
                        Prata (.6)
04/30/20       DAY      Review and analyze Pillsbury complaint for finalization       0.10               34.50
04/30/20       MOB      Review and analyze whether cause of action pursuant           0.90           441.00
                        to Section 544 should be included; final research and
                        discussion regarding choice of law issues in PWSP
                        adversary proceeding
04/30/20       MOB      Attention to and further review of HLF's motion for           1.80           882.00
                        relief stay (1.2); telephone conference with P. Duncan
                        regarding same (.3); attention to emails regarding
                        timing and hearing dates (.3)
05/01/20       MOB      Lengthy telephone conference with client to discuss           1.50           735.00
                        status, strategy and options in light of motion to
                        dismiss HLF adversary proceeding and likely pursuit
                        of adversary proceeding and summary judgment
                        against PWSP and plan issues ( 1.1); follow on
                        conference regarding same (.4)
05/01/20       DAY      Advise as to summary judgment motion finalization             0.40           138.00
05/04/20       MOB      Telephone conference to discuss strategy with J.              3.40          1,666.00

                                                                                             EXHIBIT B
  Case 18-07363-LA11           Filed 01/28/21     Entered 01/28/21 17:01:16       Doc 500           Pg. 81 of
                                                    124

1/26/2021 2: 18:02 PM                             ** PRE-BILL **                                                Page 4



Matter ID: 60665-002
Matter: Litigation

�                       Description                                                 !:::!ill!.(§            Amount
                        Morning (.9); conference call with clients regarding
                        strategy and issues in motion to dismiss HLF and in
                        motion for summary judgment PWSP (.8); telephone
                        conference with client regarding proposed edits to
                        PWSP's brief regarding motion for summary
                        judgment (.6); edit and finalize brief PWSP (.7);
                        telephone conference and discussion with D. Yates
                        regarding sections of brief to eliminate (.4)
05/04/20       DAY      Confer with M. Breslauer re citation to Ropes and              0.60                 207.00
                        Gray case (.2); research prior case law to distinguish
                        per M. Breslauer (.2); confer with M. Breslauer re
                        professional rules (.2)
05/05/20       MOB      Research regarding jurisdictional issues raised by             2.50                1,225.00
                        HLF's motion to dismiss; review Supreme court
                        authorities (1.6); review and revise motion for
                        summary judgment re PWSP; attention to exhibits
                        and issues regarding PWSP's earlier motions to
                        withdraw in district court action (.5); telephone
                        conference with R. Prata regarding PWSP's action
                        and possible overlap (.2); emails to client regarding
                        same (.2)
05/06/20       MOB      Lengthy telephone conference with R. Prata regarding           2.80                1,372.00
                        adversary proceeding and AAA (.6); review and revise
                        summary judgment brief (.8); review and revise
                        adversary complaint (.7); lengthy telephone
                        conference with A. Atalla regarding same and HLF
                        claim (.7)
05/07/20       MOB      Exchange emails with P. Duncan regarding Robins                0.30                 147.00
                        Kaplan fee application and underlying facts (.3)
05/13/20       MOB      Draft supporting papers for Hashem notice of                   0.90                 441.00
                        settlement; email to client regarding same (.9)
05/18/20       MOB      Outline and begin analysis of opposition to relief from        0.80                 392.00
                        stay proceedings filed by HLF (.8)
05/19/20       MOB      Begin drafting opposition to relief from stay motion           0.70                 343.00
05/20/20       MOB      Draft opposition to relief from stay (2.3); continued          3.90                1,911.00
                        research regarding bankruptcy jurisdiction (1.1);
                        emails with co-counsel; telephone conference with A.
                        Atalla regarding HLF's motion (.5)
05/21/20       MOB      Telephone conference with A. Atalla regarding                  0.60                 294.00
                        strategy regarding same
05/22/20       MOB      Review and edit opposition papers to motion to                 2.00                 980.00
                        dismiss (1.4); lengthy telephone conference with J.
                        Morning to discuss strategy and emphasis in

                                                                                                   EXHIBIT B
  Case 18-07363-LA11           Filed 01/28/21       Entered 01/28/21 17:01:16      Doc 500    Pg. 82 of
                                                      124

1/26/2021 2: 18 02 PM                              ** PRE-BILL **                                         Page 5



Matter ID: 60665-002
Matter: Litigation

Date                    Descrjptjon                                                  �                Amount
                        opposition to motion to dismiss (.6); telephone
                        conference with A. Atalla regarding strategy regarding
                        same (.6)
05/24/20       MOB      Telephone conference with client regarding issues in          0.50            245.00
                        responding to motion to dismiss
05/25/20       MOB      Review, edit and revise brief in opposition to HLF's          1.50            735.00
                        motion to dismiss
05/26/20       MOB      Review PWSP's brief and finalize for filing; review           0.50            245.00
                        PWSP interest calculations
05/27/20       MOB      Review and revise opposition to motion to dismiss &           1.50            735.00
                        review and revise opposition to HLF relief from stay
                        (1.0); lengthy telephone conference with A. Atalla
                        regarding strategy and upcoming issues (,5)
05/28/20       MOB      Review and revise brief in opposition to relief from          1.60            784.00
                        stay motion (.8); edit, review and revise opposition to
                        motion to dismiss (.6); exchange emails with clients
                        (.2)
05/29/20       MOB      Several telephone conferences with clients to make            1.80            882.00
                        final edits on papers/complaint (.4); edit and make
                        final revisions and draft introductory paragraph for
                        motion to dismiss (.6); draft opposition to motion to
                        oppose relief from stay (.8)
06/02/20       MOB      Attention to Atalla declaration regarding motion for          0.20                98.00
                        summary judgment against PWSP
06/03/20       MOB      Final edits and revisions to motion for summary               0.20                98.00
                        judgment (PWSP)
06/05/20       MOB      Review PWSP's opposition to NOIA to exchange                  1.40            686.00
                        releases with Hashem (.6); lengthy telephone
                        conference with A. Atalla regarding same & discuss
                        strategy and opposition/reply (.8)

06/09/20       MOB      Review HLF reply to Motion to Dismiss and Motion for          0.50            245.00
                        Relief from Stay
06/09/20       MOB      Research regarding attorneys' fees on HLF claim               0.80            392.00
06/10/20       MOB      Telephone conference with A. Atalla regarding                 0.70                 0.00
                        Hashem settlement and PWSP opposition (NO
                        CHARGE)
06/11/20       MOB      Draft and prepare reply to PWSP's opposition to               2.10           1,029.00
                        Hashem settlement (.7); draft initial opposition (.6);
                        additional review of adversary proceeding and
                        feasibility of arbitration in 9th Circuit (.6); exchange
                        emails with M. Walker regarding same (.2)
                                                                                             EXHIBIT B
 Case 18-07363-LA11            Filed 01/28/21       Entered 01/28/21 17:01:16        Doc 500    Pg. 83 of
                                                      124

1/26/2021 2: 18:02 PM                                                                                        Page 6



Matter ID: 60665-002
Matter: Litigation

�                       Description                                                    Hours            Amount
06/12/20       MDB      Review, revise and redraft declaration of Adel Atalla           1.30            637.00
                        and reply brief to PWSP's opposition to settlement
                        with Hashem
06/15/20       MDB      Prepare for and participate in conference call with R.          1.00            490.00
                        Prata, J. Morning, A Atalla and A. Cuker regarding
                        strategy and issues in connection with the hearing on
                        HLF's motion to dismiss (.8); follow on review and
                        modification of declaration regarding absence of
                        exhibits (.2)
06/16/20       MDB      Attention to issues regarding service of complaint and          1.80            882.00
                        plan and amended Declaration of Adel Atalla (.3);
                        review court's tentative decisions regarding dismissal
                        and RFS by HLF (.4); discuss same with client and
                        with special counsel (.7); discuss alternatives
                        available and related issues (.8); telephone
                        conference with prospective expert/consultant
                        regarding PWSP matter; discuss background and
                        referral to R. Prata (no charge)
06/17/20       MDB      Continued analysis regarding court's tentative                  1.80            882.00
                        decisions in motion to dismiss and relief from stay
                        matter (1.2); conference calls with client and R. Prata
                        regarding same; telephone conference with
                        prospective expert (PWSP); email to R. Prata
                        regarding same (.6)
06/18/20       MDB      Review and discuss proposed form of orders                      1.60            784.00
                        submitted regarding dismissal and relief from stay
                        (.5); revise and edit proposed orders (.3); telephone
                        conference and emails with P. Duncan regarding
                        same (.2); telephone conferences with co-counsel
                        and client regarding proposed and agreed orders (.6)
06/23/20       MDB      Emails with M. Walker regarding arbitration provisions          0.40                196.00
                        (.2); attention to stipulation regarding service of
                        adversary proceeding and motion for summary
                        judgment; emails with M. Walker regarding same (.2)
06/23/20       DAY      Confer with M. Breslauer re summary judgment reply              0.50            172.50
                        brief strategy (PWSP) and potential motion to compel
                        arbitration (.2); research law on arbitration and
                        bankruptcy (.3)
06/23/20       MDB      Attention to order and finalization of orders lifting stay       0.20                98.00
                        and dismissing adversary proceeding; emails to P.
                        Duncan
06/24/20       DAY      Research law on arbitration in bankruptcy proceedings           0.40                138.00
06/24/20       MDB      Telephone conference with A. Atalla regarding                   0.70            343.00

                                                                                                EXHIBIT B
 Case 18-07363-LA11            Filed 01/28/21      Entered 01/28/21 17:01:16        Doc 500    Pg. 84 of
                                                     124

1126/2021 2: 18:02 PM                              ** PRE-BILL**                                            Page 7



Matter ID: 60665-002
Matter: Litigation

Date                    Description                                                   Hours            Amount
                        strategy in connection with motion to compel
                        arbitration and motion for summary judgment PWSP
06/25/20       MOB       Review PWSP's opposition to motion for summary                1.00                490.00
                        judgment; review PWSP's motion to compel arbitration
06/25/20       DAY      Review and analyze opposition to summary judgment              0.50                172.50
                        motion filed by PWSP
06/26/20       DAY      Confer with M. Breslauer re strategy for reply on              4.50           1,552.50
                        summary judgment (PWSP) (.3); research related to
                        reply on summary judgment (PWSP) (6.2)
06/26/20       MOB       Review and analyze opposition to motion for summary            3.20          1,568.00
                        judgment filed by PWSP (1.8); lengthy telephone
                        conference with D. Yates to discuss format and
                        content of reply (.9); lengthy telephone conference
                        with clients regarding strategy (.5)
06/27/20       DAY      Draft reply brief for summary judgment (PWSP) (4.3)             3.30          1,138.50
06/28/20       DAY      Draft reply brief for summary judgment (PWSP) (3.9)             2.90          1,000.50
06/29/20       DAY      Draft reply brief for summary judgment (PWSP) (5.4);           4.00           1,380.00
                        confer with M. Breslauer re summary judgment reply
                        brief strategy (.2); review and analyze motion to
                        compel arbitration / related cases (1.9)
06/29/20       MOB      Review reply and draft memorandum; draft additional             1.80               882.00
                        section for inclusion in brief (1.3); telephone
                        conference with D. Yates regarding strategy and reply
                        (.5)
06/30/20       MOB      Review and revise and further edits to reply memo              1.20                588.00
06/30/20       DAY      Edit reply brief (summary judgment / PWSP) (1.2)               1.20                414.00
07/01/20       DAY      Edit reply brief (Motion for summary judgment I                 2.20               759.00
                        PWSP) (.8); confer with M. Breslauer re arbitration
                        issue (.3); research case law regarding arbitrability
                        (1.1)
07/01/20       MOB      Attention to and continued analysis of petition to              2.90          1,421.00
                        compel arbitration and usefulness of 544 argument
                        (1.2); telephone conference with A. Atalla regarding
                        reply memo (.4); review, revise, and finalize reply
                        memo regarding summary judgment motion (.8);
                        analyze motion to compel arbitration; telephone
                        conference to discuss strategy and work up of
                        opposition with D. Yates (.4)
07/02/20       DAY      Confer with M. Breslauer re legal issue for reply brief         3.90          1,345.50
                        (MSJ / PWSP) (.2); edit reply brief I finalize for filing
                        (1.4); research motion to compel arbitration (2.3)


                                                                                               EXHIBIT B
  Case 18-07363-LA11           Filed 01/28/21       Entered 01/28/21 17:01:16      Doc 500   Pg. 85 of
                                                      124

1/26/2021 2: 18:02 PM                              ** PRE-BILL**                                         Page 8



Matter ID: 60665-002
Matter: Litigation

Date                    Description                                                  �              Amount
07/05/20       DAY      Research related to opposition to motion to compel            3.20          1,104.00
                        arbitration (PWSP) (2.1); draft opposition to motion to
                        compel arbitration (PWSP) (1.1)
07/06/20       MOB      Review and revise opposition to motion to compel              0.80           392.00
                        arbitration
07/06/20       DAY      Research related to opposition to motion to compel            6.20          2,139.00
                        arbitration (PWSP) (1.1); draft opposition to motion to
                        compel arbitration (PWSP) (5.1)
07/06/20       MOB      Lengthy call with R. Prata regarding HLF litigation in        0.80           392.00
                        Arkansas (.8)
07/07/20       DAY      Confer with M. Breslauer re case research for                 1.60           552.00
                        opposition to motion to compel (.2); perform case
                        research re opposition to motion to compel (1.4)
07/07/20       MOB      Review and edit brief in opposition to motion to              2.10          1,029.00
                        compel arbitration (1.3); continued revisions to
                        opposition brief (.8)
07/08/20       MOB      Review and revise opposition to motion to compel              1.50           735.00
                        arbitration
07/08/20       DAY      Legal research for opposition to motion to compel I           2.60           897.00
                        edit opposition brief (1.9); analyze tentative decision
                        and decisions cited by judge therein (.7)
07/09/20       DAY      Confer with M. Breslauer re hearing strategy (.1);            2.10           724.50
                        research rules relating to hearing schedule (.1); attend
                        court hearing on motion for summary judgment (1.0);
                        edit and finalize opposition to motion to compel
                        arbitration (PWSP) (.9)
07/09/20       MOB      Prepare oral argument connection with motion for              3.30          1,617.00
                        summary judgment (1.2); discuss strategy and tactics
                        with client and R. Barnes; appear at and argue MSJ
                        (1.1)
07/10/20       MOB      Telephone conference with P. Duncan regarding                 0.40           196.00
                        potential settlement discussions (.4)
07/16/20       MOB      Finalize reply brief regarding arbitration (.8)               0.80           392.00
07/17/20       MOB      Email regarding potential settlement to HLF's counsel         0.70           343.00
                        (.4); discuss strategy and briefly review PWSP's reply
                        regarding motion to compel arbitration (.3)
07/20/20       MOB      Telephone conference with HLF's counsel (.5); emails          0.90           441.00
                        to client and contingency counsel regarding HLF
                        settlement (.4)
07/21/20       MOB      Review proposed stipulation (.5)                              0.50           245.00
07/22/20       MOB      Telephone conference with G. Sims regarding HLF               0.90           441.00

                                                                                             EXHIBIT B
        Case 18-07363-LA11            Filed 01/28/21       Entered 01/28/21 17:01:16       Doc 500    Pg. 86 of
                                                             124

       1/26/2021 2: 18:02 PM                              ** PRE-BILL **                                          Page 9



       Matter ID: 60665·002
       Matter: Litigation

       Date                    Description                                                   �                Amount
                               payment (.2); review and revise stipulation for relief
                               from automatic stay by HLF regarding settlement (.7)
       07/23/20       MDB      Review and revise HLF stipulation (.3); telephone              0.70            343.00
                               conference with G. Sims regarding same (2); emails
                               with A. Vanderhoff regarding dove tailing A. Atalla
                               individual matter into a stipulation for relief from stay
                               (.2)
       07/29/20       MDB      Attention to HLF settlement; telephone conference              1.50            735.00
                               with A. Vanderhoff; multiple telephone conferences
                               with A. Atalla (.7); revise HLF stipulation for payment
                               of HLF secured claim; continue drafting disclosure
                               statement (.8)
       07/30/20       MDB      Telephone conference with G. Sims regarding same               0.30            147.00
       07/31/20       MDB      Discuss and revise HLF stipulation for relief from             1.40            686.00
                               automatic stay to address R. Prata's issues and
                               concerns (.8); emails with G. Sims regarding edits to
                               HLF stipulation (.6)
       08/03/20       MDB      Attend to stipulation with HLF; lengthy telephone              1.20            588.00
                               conference with clients re stipulation
       08/04/20       MDB      Telephone conference with G. Sims re stipulation and           0.30            147.00
                               settlement
       08/04/20       MDB      Continued discussions with HFL counsel regarding               1.60            784.00
                               HLF stipulation (.5); 3 telephone conferences with A.
                               Atalla regarding HLF (.7)(1.0 NO CHARGE); review
                               AAA record (.4)
       08/05/20       DAY      Review and analyze tentative ruling; draft talking             2.30            793.50
                               points outline including case analysis in preparation
                               for oral hearing
       08/06/20       MDB      Prepare for and argue PWSP petition to compel                  3.20           1,568.00
                               arbitration of adversary proceeding; follow on
                               discussion with client
       08/07/20       MDB      Attention to issues regarding HLF NOIA (.2); telephone         0.70            343.00
                               conference with A. Atalla regarding proposed
                               declaration (.3); telephone conference with HLF's
                               counsel regarding same (.2)
...:
       08/17/20       MDB      Attention to and review proposed HLF order (.3);               0.50            245.00
                               telephone conference with G. Sims regarding form of
                               order (.1); exchange emails with client (.1)
       08/18/20       MDB      Attention to issues regarding submission of proposed           1.00            490.00
                               order to BK court re HLF settlement (.3); lengthy
                               telephone conference with A. Atalla regarding same
                               and other outstanding issues (.7)

                                                                                                     EXHIBIT B
 Case 18-07363-LA11           Filed 01/28/21      Entered 01/28/21 17:01:16        Doc 500          Pg. 87 of
                                                    124

1/26/2021 2: 18:02 PM                            ** PRE-BILL**                                                  Page 10



Matter ID: 60665-002
Matter: Litigation

�                       Description                                                   l::J.Q.y_[§           Amount
08/19/20       MOB      Attention to issues regarding entry of order regarding            0.50                  245.00
                        HLF (.2); review Judge Adler's letter decision
                        regarding petition to compel arbitration (.2)
08/19/20       MOB      Telephone Conference with A Atalla to discuss                     0.50                    0.00
                        strategy .5 (NO CHARGE)
08/20/20       MOB      Review court's letter opinion regarding arbitration;              0.30                  147.00
                        telephone conference with A. Atalla re same
08/20/20       MOB      Telephone conference with G. Sims status of payment               0.20                   98.00
08/24/20       MOB      Draft orders granting motion for summary judgment                 0.70                  343.00
                        and denying petition to compel arbitration
08/24/20       DAY      Confer with M. Breslauer re drafting orders and                   0.50                  172.50
                        judgment (.1); draft final judgment (.4)
08/26/20       MOB      Finalize and review notice of lodgment                            0.30                  147.00
08/28/20       DAY      Review and analyze draft order and judgment (PWSP                 0.10                   34.50
                        summary judgment)
08/28/20       MDB      Review and revise notice of lodgment regarding orders             0.20                   98.00
09/08/20       MOB      Revise order and judgment regarding PWSP motion                   0.40                  196.00
                        for summary judgment (.2); emails with M. O'Halloran
                        and finalize notice of lodgment for order regarding
                        NOIA to settle with Shults (.2)
11/23/20       MOB      Emails with A. Atalla regarding PWSP motion to                    0.20                   98.00
                        dismiss AAA matter
11/25/20       MDB      Telephone conference with R. Prata; attention to                  0.30                  147.00
                        emails and request for information
01/03/21       MDB      Lengthy telephone conference with A. Atalla regarding             1.20                  594.00
                        necessity for filing adversary proceeding to preserve
                        claim objection against WLG (1.2); telephone
                        conference with R. Barnes regarding necessity for
                        adversary proceeding and claim objection (.8 NO
                        CHARGE)
01/04/21       MDB      Draft review and revise adversary proceeding brought              1.80                  891.00
                        against WLG regarding transfer of funds out of trust
                        and claim objection; discuss with client

                                                                   Total Fees:        203.40              85,593.50

                                                    FEE RE:$Afl'
Timekeep§r                                                       l::J.Q.y_[§      �                         Amount
MDB     Michael D. Breslauer                                       1.20            0.00                        0.00
MDB     Michael D. Breslauer                                     106.10          490.00                   51,989.00
                                                                                                    EXHIBIT B
 Case 18-07363-LA11           Filed 01/28/21        Entered 01/28/21 17:01:16         Doc 500     Pg. 88 of
                                                      124

1/26/2021 2: 18:02 PM                            ** PRE-BILL **                                               Page 11



Matter ID: 60665-002
Matter: Litigation

Timekeeper                                                     J:::I.QJJr§.          Rate                 Amount
MOB     Michael D. Breslauer                                     3.00               495.00               1,485.00
DAY     Deborah A. Yates                                        93.10               345.00              32,119.50
                                   Total Fees:                203.40                                    85,593.50

                                             .a1LL1N.G SUMMARY
            Last Invoice Date:           05/31/20                     Total Current Period:             85,593.50
           Last Payment Date:            05/31/20                                     Interest:                0.00
       Last Payment Amount:             1,274.00                       Previous Balance Due:                    0.00
                                                                                Balance Due:            85,593.50
                                                                                Trust Balance:                  0.00
                                                                Advance Deposit Balance:                        0.00


                   Bill          Hold WIP        Adjust        Trust              Other           HOLD STMT

   Fees

   Costs




                Billing Instructions                                          Internal Comments
Do not bill until Wendy says so




                                                                                                  EXHIBIT B
  Case 18-07363-LA11            Filed 01/28/21      Entered 01/28/21 17:01:16      Doc 500    Pg. 89 of
                                                      124

1/26/2021 2: 18: 10 PM                             ** PRE�BILL **                                         Page 1




Matter ID: 60665-007
Matter: Plan/Disclosure Statement

Originating Atty:          MOB
Billing Atty:              MOB
Supervising Atty:          MOB

Cuker Interactive, LLC
Attn: Adel Atalla
5600 Avenida Encinas #175
Carlsbad.CA 92008



Date                     Description                                                 Hours           Amount
04/02/20        MOB      Research regarding impairment and via statute                4.60           2,254.00
                         versus via plan; review cases and analyze issues
                         pertaining to plan (3.5); telephone conference with M.
                         Mann to discuss research and potential avenue
                         toward for unimpaired plan (1.1); follow up telephone
                         conference with R. Prata regarding special
                         counsel/injunction litigation counsel (.3)
04/03/20        MOB      Lengthy email to clients regarding analysis of cash          1.50            735.00
                         and unimpairment
04/09/20        MOB      Telephone conference with M. Mann to discuss                 0.70            343.00
                         strategy
04/10/20        MOB      Lengthy call with clients regarding Chapter 11 plan          0.80            392.00
                         and strategy
04/13/20        MOB      Exchange emails with A. Atalla and team regarding            1.40            686.00
                         plan issues, claim objections and overall confirmation
                         requirements (.6); draft and revise spreadsheet for
                         cash needed at confirmation (.5); email and telephone
                         conferences with M. Mann regarding issues of cash
                         needed on effective date and IRS claim (.3)
04/14/20        MOB      Telephone conference with M. Mann regarding                  0.30            147.00
                         confirmation issues
05/04/20        MOB      Email to client regarding issues in reorganization           0.70            343.00
                         process
05/07/20        MOB      Continued analysis regarding full payment plan               0.60            294.00
                         regarding unimpaired classes (.6)
05/11/20        MOB      Telephone conference with S. Elledge-Chang                   0.50            245.00
                         regarding liquidation analysis and feasibility analysis
                         requirements (.5)
05/12/20        MOB      Lengthy telephone conference with clients to discuss         1.00                0.00
                         impairment and relationship to plan and voting (NO
                         CHARGE)

                                                                                             EXHIBIT B
 Case 18-07363-LA11           Filed 01/28/21      Entered 01/28/21 17:01:16         Doc 500   Pg. 90 of
                                                    124

1/26/2021 2:18:10 PM                             ** PRE-BILL **                                            Page 2



Matter ID: 60665-007
Matter: Plan/Disclosure Statement

Date                   Description                                                                    Amount
05/13/20      MOB      Emails and telephone conference with A. Atalla                  0.50           245.00
                       regarding confirmation issues
05/13/20      MOB      Review and revise plan; review and revise disclosure            2.90          1,421.00
                       statement (.9); analyze issues regarding impairment
                       and insiders relationship to voting/(a)(10) issues (1.2);
                       research regarding same (.8)
05/13/20      PT                                                                       3.10               837.00


05/14/20      MOB      Further analysis regarding impairment and structure             2.80          1,372.00
                       of plan (.9); emails with clients regarding plan
                       structure (.5); lengthy conference call with clients
                       regarding effects of and consequences of
                       confirmation and possible closure of Chapter 11
                       estate (1.4)
05/14/20      PT       Review research and draft email to M. Breslauer                 0.70               189.00
05/15/20      MOB      Continued review and kjnalysl; of confirmation criteria         2.70          1,323.00
                       and confirmation requirements (.7); additional
                       research regarding impairment (.6); lengthy telephone
                       conference with A. Atalla regarding change in direction
                       and full repayment of all creditor claims and
                       background regarding D. Wolfe and Torrey Partner
                       claims (1.4)
05/18/20      MOB      Draft forbearance agreements for P. Atalla, A. Atall a          1.90               931.00
                       and A. Cuker (.8) analyze further issues regarding
                       confirmation requirements and the necessity of
                       contractually getting modification of insiders' rights
                       (.9); edit and modify Chapter 11 plan (.2)
05/18/20      PT                                                                       1.50               405.00


05/18/20      MOB      Respond to request for information from M. Walker (.2)          0.20                98.00
05/19/20      MOB      Continued research and analysis regarding-                      3.20          1,568.00
                                                      (1.0); review and revise
                       disclosure statement (1.2); draft email status report
                       and letter to clients explaining-
                                                 (1.0); begin drafting opposition
                       to relief from stay motion (.7)
05/21/20      MOB      Telephone conference with A. Atalla regarding non-              0.50                 0.00
                       impairment of insider claims (NO CHARGE)
05/25/20      MOB      Review and revise plan of reorganization; final edits           2.40          1,176.00
                       and revisions for finalizing (1.6); lengthy telephone
                       conference with client regarding strategy and
                                                                                              EXHIBIT B
 Case 18-07363-LA11             Filed 01/28/21      Entered 01/28/21 17:01:16         Doc 500    Pg. 91 of
                                                      124

1/26/2021 2: 18: 10 PM                              ** PRE-BILL **                                            Page 3



Matter ID: 60665-007
Matter: Plan/Disclosure Statement

Date                     Description                                                    �                Amount
                         confirmation issues (.8)
05/26/20        MOB      Revisions to plan; analyze and review filing deadlines          0.70            343.00
                         and scheduling for plan confirmation proceedings
05/26/20        MOB      Email confirmation checklist to client                          0.40            196.00
05/26/20        MOB      Lengthy telephone conference with clients regarding             1.10                  0.00
                         plan process and interest rate issues (NO CHARGE)
05/27/20        MOB      Detailed memo to clients regarding confirmation                 1.00            490.00
                         issues
05/28/20        MOB      Compute cash necessary for effective date payments              1.50            735.00
                         (.3); review, revise and finalize plan dated 5/29/20 (1.2)
06/01/20        MOB      Begin preparation of memorandum in support of                   2.70           1,323.00
                         Motion to confirm plan (1.9); telephone conference
                         with clients regarding same and timing issues (.8)
06/02/20        MOB      Continue drafting and research to assemble brief in             3.50           1,715.00
                         support of confirmation
06/03/20        MOB      Draft declaration of Adel Atalla; review and revise             1.80            882.00
                         same regarding confirmation of plan and proceedings
06/04/20        MOB      Review and revise first amended plan, motion to                 1.60            784.00
                         approve and confirm plan, and declaration of Adel
                         Atalla
06/08/20        MOB      Review and revise Atalla Declaration in support of              1.80            882.00
                         confirmation (.7); lengthy telephone conference with
                         Adel Atalla regarding same (.7); revise plan and
                         finalize confirmation brief (.4)
06/11/20        MOB      Attention to filing and overall review of amended plan          1.50                735.00
                         and declaration of Adel Atalla
06/15/20        MOB      Telephone conference with creditors regarding plan              0.20                 98.00
06/18/20        MOB      Draft, review, revise and finalize Atalla declaration           0.50            245.00
                         regarding revised plan disbursement items
06/25/20        MOB      Telephone conference with A. Atalla regarding interest          0.20                 98.00
                         calculations for secured creditors
06/26/20        MOB      Telephone conference with S. Elledge to discuss                 0.90            441.00
                         interest rate calculations and necessity for additional
                         work up regarding interest (.5); follow on telephone
                         conferences with creditors (.4)
06/29/20        MOB      Telephone conference with client regarding strategy             0.80            392.00
                         and open items
07/06/20        MOB      Review calculations for interest accrual (.5);                  3.70           1,813.00
                         conference call with S. Elledge and R. Barnes
                         regarding calculation of post-petition interest to

                                                                                                EXHIBIT B
 Case 18-07363-LA11            Filed 01/28/21     Entered 01/28/21 17:01:16       Doc 500   Pg. 92 of
                                                    124

1/26/2021 2: 18 10 PM                            ** PRE ..BILL **                                        Page 4



Matter ID: 60665-007
Matter: Plan/Disclosure Statement

Date                    Description                                                 Hours           Amount
                        secured creditors (1.1); revise analysis and follow on
                        telephone conference with R. Barnes regarding
                        impairment issues under Chapter 11 plan (.8);
                        telephone conference with A. Vanderhoff regarding
                        plan issues (.2); analyze and discuss plan
                        confirmation objections (1.1)
07/07/20       MOB      Lengthy telephone conference with A. Atalla regarding        2.20          1,078.00
                        plan issues (1.1); conference call with S. Elledge and
                        R. Barnes regarding interest calculations; email to
                        client regarding same (1.1)
07/10/20       MOB      Review oppositions to first amended plan filed by HLF        1.20           588.00
                        and Wolf (.7); telephone conference with A. Atalla
                        regarding strategy (.5) (.4 NO CHARGE)
07/11/20       MOB      Continued analysis of objections (.5); telephone             0.50               245.00
                        conference with R. Barnes to discuss and analyze
                        response (.5 NO CHARGE)
07/12/20       MOB      Lengthy telephone conference with R. Barnes to               0.60           294.00
                        discuss strategy and tactics for plan confirmation 1.3
                        (.7 NO CHARGE)
07/13/20       MOB      Lengthy telephone conference with A. Atalla, A. Cuker        4.70          2,303.00
                        and R. Barnes to discuss necessary changes to the
                        plan, status of matters involving HLF and PWSP (1.5);
                        create second amended draft of plan (1.8); telephone
                        conference with S. Elledge-Chiang to discuss issues
                        of interest calculations necessary for plan (.8);
                        separate telephone conferences regarding strategy
                        with R. Barnes (.6) (1.0 NO CHARGE}
07/16/20       MOB      Review and revise to second amended plan; draft,             4.00          1,960.00
                        review and revise declarations of Stacy Elledg&
                        Chiang, A. Atalla, and A. Cuker (1.8); review and
                        revise same (.7); discuss strategy with R. Barnes (.8);
                        telephone conferences with A. Atalla and S. Elledge-
                        Chiang regarding final edits (.7)
07/16/20       MOB      Draft, review and revise ex parte application for order      0.80               392.00
                        regarding confirmation schedules & status
                        conference report
07/20/20       MOB      Analyze impairment issues (.4); attention to potential       1.60               784.00
                        settlement; lengthy telephone conferences with client
                        regarding settlement terms; email regarding same
                        (1.2)
07/21/20       MOB      Telephone conference with M. Walker regarding                1.20               588.00
                        potential resolution (.3); review PWSP's response to
                        ex parte application regarding confirmation schedule

                                                                                            EXHIBIT B
 Case 18-07363-LA11            Filed 01/28/21      Entered 01/28/21 17:01:16       Doc 500          Pg. 93 of
                                                     124

1/26/2021 2: 18: 10 PM                            ** PRE-BILL **                                                 Page 5



Matter ID: 60665-007
Matter: Plan/Disclosure Statement

Date                     Description                                                 .!::!.o.u.ra           Amount
                         (.2); analyze structure of argument; telephone
                         conference with R. Barnes regarding same(.7);
                         review proposed stipulation(.5)
07/22/20        MOB      Attention to Judge's tentative decision requiring a            1.90                931.00
                         disclosure statement(.4); multiple telephone
                         conferences with R. Barnes and A. Atalla to discuss
                         tentative and response(1.2); follow on telephone
                         conferences to Judge's clerk(.1); follow on telephone
                         conference with M. Walker regarding Judge's tentative
                         decision and acceptance (.2)
07/23/20        MOB      Telephone conference with R. Barnes regarding                  0.40                196.00
                         structure of reorganization plan and treatment of
                         interest to creditors (.4) (.4 NO CHARGE}
07/24/20        MOB      Telephone conference with A. Atalla regarding update           0.20                     98.00
                         and prepare for status conference
07/24/20        MOB      Telephone conference regarding strategy with R.                2.50               1,225.00
                         Barnes(1.0); lengthy telephone conference regarding
                         strategy regarding claim objection and plan issues
                         with client(1.5)
07/25/20        MOB      Follow on telephone conference with A. Atalla                  1.00                      0.00
                         regarding plan and disclosure statement strategy(NO
                         CHARGE)
07/29/20        MOB      continue drafting disclosure statement                         0.80                    392.00
07/30/20        MOB      Lengthy telephone conference with R. Prata regarding           1.80                882.00
                         HLF settlement and stipulation(.5); revisions to draft
                         disclosure statement (1.3)
07/31/20        MOB      Discuss plan OS strategy and R. Barnes(NO                      0.60                      0.00
                         CHARGE)
08/02/20        MOB      Draft, review and revise forbearance and tolling               1.50                    735.00
                         agreements for Aaron & Patricia and draft email to
                         clients regarding same (1.0); review edits to plan from
                         R. Barnes (.5)
08/03/20        MOB      D.S. revisions(.8); telephone conference with clients          1.00                490.00
                         re strategy(.2)
08/03/20        MOB      Telephone conference with R. Barnes re PWSP/D.S.               0.50                      0.00
                         revisions(NO CHARGE)
08/04/20        MOB      Telephone conference with R. Barnes to analyze                 1.40                    686.00
                         disclosure statement issues(.6 NO CHARGE); review
                         Chiang projections for plan(.7); attention to request
                         for discovery facility from M. Walker(.7)
08/06/20        MOB      Final revisions to disclosure statement(.6); review            1.60                    784.00
                         final projections prepared by S. Elledge-Chiang (.3);
                                                                                                    EXHIBIT B
 Case 18-07363-LA11             Filed 01/28/21     Entered 01/28/21 17:01:16        Doc 500    Pg. 94 of
                                                     124

1/26/2021 2: 18: 10 PM                             ** PRE-BILL**                                            Page 6



Matter ID: 60665-007
Matter: Plan/Disclosure Statement

Q.are                    Description                                                  Hours            Amount
                         discuss final edits with R. Barnes (.2); discuss final
                         edits with clients (.5)
08/12/20        MOB      Attention to exchange emails regarding PWSP                   0.20                 98.00
                         discovery requests
08/14/20        MOB      Review request for production of documents served             0.20                 98.00
                         by PWSP; email to clients regarding same
08/26/20        MOB      Telephone conference with A. Atalla to discuss plan           0.80                392.00
                         strategy (.5); telephone conference with A. Vanderhoff
                         regarding discovery to Patricia Atalla and insider
                         claims (.3)
08/31/20        MDB      Review briefing in PG&E                                        0.60               294.00
08/31/20        MOB      Telephone conference with A. Atalla to discuss                0.30                147.00
                         strategy
09/01/20        MDB      Telephone conference with R. Barnes to discuss                0.60                  0.00
                         strategy (NO CHARGE)
09/03/20        DAY      Draft objections and responses to PWSP requests for           2.20            759.00
                         production (2.2)
09/04/20        DAY      Draft objections and responses to document requests           0.50                172.50
                         from PWSP
09/08/20        MDB      Prepare for and participate in conference call with R.        2.00                980.00
                         Barnes and client regarding strategy for disclosure
                         statement reply and plan confirmation proceedings
                         (.5) (.5 NO CHARGE); draft sections for reply
                         memorandum regarding PWSP objections and bad
                         behavior (.7); draft Prata declaration regarding alleged
                         delay in prosecution of AAA matter (.8)
09/09/20        MDB      Revise reply brief section regarding PWSP's conduct           2.40           1,176.00
                         (.8); attention to PWSP fee incurred (.5); review and
                         revise Prata declaration (.3); telephone conference
                         with A. Atalla regarding plan process (.4); telephone
                         conference with S. Elledge-Chiang regarding potential
                         edits to projections (.4)
09/09/20        DAY      Confer with M. Breslauer re objections and responses          0.70                241.50
                         to document requests from PWSP
09/11/20        MDB      Telephone conference with A. Atalla regarding PWSP            0.60                  0.00
                         documents production and propriety (NO CHARGE)
09/14/20        MDB      Attention and revise plan terms to redefine treatment         0.40            196.00
                         of PWSP (.3); telephone conference with A. Atalla
                         regarding same (.1); analyze with R. Barnes (.5 NO
                         CHARGE)
09/14/20        DAY      Confer with M. Breslauer re objections to PWSP                0.50                172.50

                                                                                               EXHIBIT B
  Case 18-07363-LA11          Filed 01/28/21     Entered 01/28/21 17:01:16       Doc 500    Pg. 95 of
                                                   124

1/26/2021 2:18:10 PM                            ** PRE-BILL **                                          Page 7



Matter ID: 60665-007
Matter: Plan/Disclosure Statement

Date                   Description                                                 Hours           Amount
                       document requests (.2); edit objections to PWSP
                       document requests (.3)
09/16/20      MOB      Discuss status with A Atal!a (.7); discuss tentative         0.90            441.00
                       ruling and strategy for hearing with R. Barnes (.5 NO
                       CHARGE); discuss Patricia Atalla's deposition with A
                       Vanderhoff (.2)
09/17/20      MOB      Attention to discovery production to PWSP (. 7)              1.60            784.00
09/21/20      MOB      Exchange emails regarding form of order approving            1.30            637.00
                       disclosure statement (.3); conference call with Stacy
                       Elledge-Chiang and A Atalla regarding revisions to
                       projections (1.0)
09/24/20      MOB      Review projections compiled by S. Chiang (.5);               2.10           1,029.00
                       conference call with client and S. Chiang regarding
                       projections and plan related issues (.7); analysis of
                       plan issues regarding WLG and impairment issues (.9)
10/01/20      MOB      Attention to information issues; exchange emails with        0.30            147.00
                       client regarding plan
10/03/20      MOB      Attention to and revise declaration of A Atal!a (.5);        0.90            441.00
                       emails with client (.4); discuss strategy with R.
                       Barnes (.5 NO CHARGE)
10/05/20      MOB      Attention to fourth amended plan, motion and                 2.10           1,029.00
                       supporting documents (.8); review and revise brief in
                       support of confirmation (.8); telephone conference
                       with S. Elledge Chiang regarding updated schedules
                       to attach to motion (.3); telephone conference and
                       emails with client regarding confirmation package and
                       declarations (.2)
10/28/20      MOB      Telephone conference with R. Barnes regarding same           0.20                 0.00
                       (NO CHARGE)
10/29/20      MOB      Telephone conference with R. Barnes regarding                0.20                98.00
                       logistics for Chapter 11 confirmation hearing
11/01/20      MOB      Review new Texas bankruptcy decision regarding               0.80            392.00
                       impairment/interest rates (.8)
11/05/20      MOB      Review oppositions to plan confirmation filed by             3.20           1,568.00
                       PWSP & WLG (.8); prepare for and attend conference
                       call with A Atalla and R. Barnes (.7); draft
                       spreadsheet identifying opposition points and tentative
                       response (.6); begin drafting reply brief (1.1)
11/09/20      MOB      Discuss tactics and strategy with R. Barnes regarding        0.90            441.00
                       reply (.2); review and revise reply brief (.7)
11/10/20      MOB      Lengthy telephone conference with client to discuss          0.90            441.00
                       strategy and confirmation hearing (.6); review and
                                                                                           EXHIBIT B
 Case 18-07363-LA11           Filed 01/28/21       Entered 01/28/21 17:01:16       Doc 500    Pg. 96 of
                                                     124

1/26/2021 2:18:10 PM                              ** PRE:-81LL **                                         Page 8



Matter ID: 60665-007
Matter: Plan/Disclosure Statement

Date                   Descri ption                                                  Hours            Amount
                       revise reply brief (.3); discuss strategy with R. Barnes
                       (.5 NO CHARGE)
11/11/20      MOB      Review and revise reply brief (.3); review R. Barnes           1.20            588.00
                       insert regarding Impairment and interest rates (.4);
                       telephone conference with A. Atalla regarding reply (.5)
11/13/20      MOB      Attention to and prepare for confirmation hearing;             0.70            343.00
                       telephone conference with A. Atalla regarding same
11/15/20      MOB      Review documents produced to prepare for possible              1.70            833.00
                       cross-examination
11/16/20      MOB      Lengthy telephone conferences with S. Chiang and A.            2.50           1,225.00
                       Atalla regarding witness preparation and general
                       preparation for confirmation hearing (.7); continued
                       preparation for hearing; review case law and briefs
                       (.8); discuss strategy with A. Atalla and R. Barnes (1.0)
11/17/20      MOB      Prepare for confirmation hearing (1.1); several                2.50           1,225.00
                       telephone conferences with A. Atalla (.5) (.5 NO
                       CHARGE); final edits to Torrey Partners claim
                       objection (.4); review court's tentative decision (.2);
                       prepare and finalize promissory note for A. Cuker's
                       loan (.3)
11/18/20      MOB      Prepare for and attend confirmation hearing; follow up         3.50           1,715.00
                       telephone conferences with A. Atalla
11/19/20      MOB      Review next steps needed for order and findings of             0.30            147.00
                       fact and conclusions of law regarding plan with R.
                       Barnes
11/22/20      MOB      Telephone conference with A. Atalla construction and           0.50                 0.00
                       next steps (NO CHARGE)
12/02/20      MOB      Review and edit order and findings and conclusions             0.80            392.00
                       (.6); emails with R. Barnes regarding edits (.3 NO
                       CHARGE); telephone conference with A. Atalla
                       regarding same (.2)
12/03/20      MOB      Review Judge Adler's written memorandum decision               1.90            931.00
                       for publication regarding Cuker interest
                       rate/impairment analysis (.4); telephone conference
                       with A. Atalla regarding same (.5); review and finalize
                       notices of lodgment of order confirming plan and
                       findings and conclusions (.6); email to M. Walker
                       regarding objections and changes regarding order (.4)
12/10/20      MOB      Telephone conference with R. Barnes regarding plan             0.60            294.00
                       effective date and possible request for stay
12/15/20      MOB      Attention to entry of order confirming plan and findings       0.20                98.00
                       and conclusions; email to clients regarding same (.2);

                                                                                             EXHIBIT B
  Case 18-07363-LA11           Filed 01/28/21     Entered 01/28/21 17:01:16       Doc 500       Pg. 97 of
                                                    124

1/26/2021 2:18:10 PM                             ** PRE�BILL**                                              Page 9



Matter ID: 60665-007
Matter: Plan/Disclosure Statement

Date                   Description                                                    jjQy_[§           Amount
                       email and telephone conference with Husch Blackwell
                       regarding MODUS claim information for follow up
                       declaration (.5)
12/17/20       MOB     Attention to issues regarding early effective date;              0.60            294.00
                       exchange emails with clients regarding same (.6);
                       telephone conference with R. Barnes regarding same
                       (.3 NO CHARGE)
12/30/20       MOB     Several telephone conferences with A. Atalla                     0.80            392.00
                       regarding claim objection and absence of appeal to
                       confirmation order (.8)
01/04/21       MOB     Telephone conference with A. Atalla regarding plan               0.90                0.00
                       effective date and Wolfe objection (NO CHARGE)

                                                               Total Fees:           136.50          61,478.50

                                                  .FEE<RECAP

Timekeeper                                                   l::lo!Jrs.          Ram                   Amount
MOB     Michael D. Breslauer                                   7.50              0.00                      0.00
MOB     Michael D. Breslauer                                 119.80            490.00                 58,702.00
DAY     Deborah A. Yates                                       3.90            345.00                  1,345.50
PT      Priyanka Talukdar                                      5.30            270.00                  1,431.00
                                  Total Fees:                136.50                                   61,478.50


                                                BILLING SUMMARY

            Last Invoice Date:         05/31/20                    Total Current Period:              61,478.50
           Last Payment Date:          05/31/20                                   Interest:                 0.00
       Last Payment Amount:           14,108.50                     Previous Balance Due:                   0.00
                                                                            Balance Due:              61,478.50
                                                                            Trust Balance:                  0.00
                                                               Advance Deposit Balance:                     0.00




                                                                                                EXHIBIT B
 Case 18-07363-LA11           Filed 01/28/21    Entered 01/28/21 17:01:16   Doc 500    Pg. 98 of
                                                  124

1/26/2021 2:18:10 PM                                                                               Page 10



Matter ID: 60665·007
Matter: Plan/Disclosure Statement



                  Bill         Hold WIP        Adjust      Trust       Other           HOLD STMT

   Fees
   Costs



                Billing Instructions                               Internal Comments




                                                                                       EXHIBIT B
 Case 18-07363-LA11             Filed 01/28/21       Entered 01/28/21 17:01:16         Doc 500      Pg. 99 of
                                                       124

1/26/2021 2: 18: 16 PM                             ** PRE-BILL**                                                 Page 1




Matter ID: 60665-008
Matter: Fee Applications

Originating Atty:         MDB
Billing Atty:             MDB
Supervising Atty:         MDB

Cuker Interactive, LLC
Attn: Adel Atalla
5600 Avenida Encinas #175
Carlsbad, CA 92008



Date                     Description                                                       Hours            8mount
04/15/20       MDB       Review and edit third interim fee application                       0.80           392.00
04/17/20       MDB       Attention to fee application issues                                 0.30               147.00
04/21/20       MDB       Telephone conference with S. Gautier to discuss                     0.30               147.00
                         timing of Robins Kaplan fee application
05/26/20       MDB       Review, edit and attention to order allowing R&K fees               0.70           343.00
                         (.2); telephone conference with E. Magnussen
                         regarding same (.2); exchange emails with Wal�Mart's
                         counsel (.1); draft changes to order (.2)

                                                                   Total Fees:               2.10         1,029.00

                                                      FEE RECAP

Time keeper                                                      .t:iQ.u.r§           Rare                  8moun t
MDB     Michael D. Breslauer                                        2.10            490.00                 1,029.00
                                   Total Fees:                      2.10                                   1,029.00

                                                 BILLING SUMMARY

             Last Invoice Date:           05/31/20                       Total Current Period:             1,029.00
           Last Payment Date:             05/31/20                                     Interest:                 0.00
       Last Payment Amount:                 475.00                       Previous Balance Due:                    0.00
                                                                                Balance Due:               1,029.00
                                                                                Trust Balance:                    0.00
                                                                  Advance Deposit Balance:                        0.00




                                                                                                    EXHIBIT B
Case 18-07363-LA11      Filed 01/28/21    Entered 01/28/21 17:01:16   Doc 500    Pg. 100
                                          of 124


           Bill         Hold WIP         Adjust     Trust       Other           HOLD STMT

Fees

Costs




         Billing Instructions                               Internal Comments




                                                                                EXHIBIT B
  Case 18-07363-LA11           Filed 01/28/21     Entered 01/28/21 17:01:16      Doc 500    Pg. 101
                                                  of 124

1/26/2021 2:18:19 PM                                                                                   Page 1




Matter ID: 60666-009
Matter: Claims & Claims Objections

Originating Atty:        MDB
Billing Atty:            MDB
Supervising Atty:        MDB

Cuker Interactive, LLC
Attn: Adel Atalla
5600 Avenida Encinas #175
Carlsbad, CA 92008



Date                   Descripti on                                                Hours          Amount
04/10/20      MDB      Telephone conference with clients regarding game             0.40              196.00
                       plan and issues regarding disputed creditor claims by
                       Hashem
04/21/20      MDB      Telephone conference with Husch Blackwell's                  0.40              196.00
                       counsel regarding claim and discussion with client
                       regarding resolution of claim
04/24/20      MDB      Telephone conference with M. Benedict regarding              0.50              245.00
                       potential resolution of Husch Blackwell claim; email to
                       client regarding same
04/30/20      MDB      Draft settlement agreement with Hashem; email to             0.50              245.00
                       clients regarding same
05/07/20      MDB      Telephone conference with M. Mann regarding                  0.50              245.00
                       settlement of IRS claim settlement of Husch Blackwell
                       claim (.3); telephone conference with Husch Blackwell
                       regarding same (.2)
05/11/20      MDB      Telephone conference with Husch Blackwell counsel            0.70              343.00
                       (.2); follow on telephone conference with clients
                       regarding potential settlement (.3); email to D.
                       Donovan regarding Hashem settlement (.2)
05/14/20      MDB      Review and revise/finalize Hashem settlement; revise         0.30              147.00
                       declaration
05/15/20      MDB      Review email regarding treatment of Husch Blackwell          0.20               98.00
                       claim (.2)
06/03/20      MDB      Telephone conference and emails regarding Wolfe              0.60              294.00
                       Legal Group claim (.3); emails and telephone
                       conference with T. Curry regarding same (.3)
06/04/20      MDB      Emails and telephone conference with T. Curry                0.60              294.00
                       regarding Wolfe Legal Group claim and potential
                       settlement
06/12/20      MDB      Telephone conference with T. Curry regarding Wolfe           0.50              245.00
                       Law Group's amended claim; telephone conference

                                                                                           EXHIBIT B
   Case 18-07363-LA11           Filed 01/28/21      Entered 01/28/21 17:01:16      Doc 500    Pg. 102
                                                    of 124

1/26/2021 2: 18: 19 PM                            ** PRE-BILL**                                          Page 2



Matter ID: 60665-009
Matter: Claims & Claims Objections

Date                     Description                                                �               Amount
                         with client regarding Wolfe claim
06/15/20        MOB      Telephone conference regarding Wolfe Legal Group             0.20               98.00
                         claim
06/22/20        MOB      Continued attention to Torrey Partners billings; review      2.70          1,323.00
                         and analyze same regarding existence of underlying
                         budget (.7); attention to email from P. Kennedy (.1);
                         lengthy telephone conference with clients regarding
                         relationship of budget to creditor's claim for payment
                         (1.1); review underlying engagement agreement and
                         analyze potential for Torrey Partners' assertion that
                         they have a contract with Cuker signed by PWSP (.8)
06/24/20        MOB      Telephone conference with Pat Kennedy (Torrey                0.20               98.00
                         Partners) regarding plan and claim objection issues
06/25/20        MOB      Lengthy telephone conference with T. Curry regarding         1.00              490.00
                         Wolf claim and possible objections; telephone
                         conference with A. Atalla regarding same
07/09/20        MOB      Discussion with A. Atalla regarding Shultz claim and         1.10              539.00
                         prepare for Shultz discussion
07/10/20        MOB      Telephone conference with S. Shultz and D. Adams             0.50              245.00
                         regarding settlement of claims
07/13/20        MOB      Telephone conference with MODUS' counsel (.3)                0.30              147.00
07/17/20        MOB      Review email from counsel for MODUS                          0.20               98.00
07/22/20        MOB      Telephone conference with A. Atalla regarding                0.70              343.00
                         Shultz's objection and background
07/23/20        MOB      Telephone conference with A. Atalla regarding Shultz         0.70              343.00
                         claim and discussion (.4); exchange emails with T.
                         Curry regarding Wolfe claim (.3)
07/27/20        MOB      Prepare for and conduct settlement conference call           0.80              392.00
                         with S. Shults and D. Adams; follow on telephone
                         conference with A. Atalla
07/29/20        MOB      Telephone conference with S. Shults regarding                0.80              392.00
                         settlement (.2); follow on telephone conference with A.
                         Atalla regarding Shults settlement (.6)
07/31/20        MOB      Draft settlement agreement (Shults)                          0.80              392.00
07/31/20        MOB      Attention to email regarding settlement with Shults and      1.60              784.00
                         draft stipulation for relief from automatic stay and
                         settlement agreement for Shults (1.2); email to clients
                         regarding same (.4)
08/03/20        MOB      Review and revise settlement agreement (Shults)              0.40              196.00
08/10/20        MOB      Telephone conference regarding Shults settlement             0.60                0.00
                         (NO CHARGE)
                                                                                             EXHIBIT B
   Case 18-07363-LA11           Filed 01/28/21      Entered 01/28/21 17:01:16      Doc 500    Pg. 103
                                                    of 124

1/26/2021 2: 18: 19 PM                             �*PRE-BILL**.                                         Page 3



Matter ID: 60665-009
Matter: Claims & Claims Objections

Qslli2                   Description                                                 Hours          Amount
08/11/20        MDB      Revise and finalize notice of intended action re Shults      0.40              196.00
08/12/20        MOB      Exchange emails with client regarding claims                 0.20               98.00
                         objection re Debra Wolfe
08/14/20        MOB      Telephone conference with M. O'Halloran regarding            0.10               49.00
                         Shults settlement
08/18/20        MDB      Draft proposed email to T. Curry regarding WLG claim         0.30              147.00
                         objection
08/18/20        MOB      Lengthy telephone conference regarding claim                 1.00              490.00
                         objections and overall strategy with A. Atalla
08/19/20        MOB      Continued discussion with A. Atalla regarding strategy       0.50                0.00
                         .5 NO CHARGE
08/21/20        MOB      Telephone conference with P. Kennedy regarding               0.50              245.00
                         claim resolution
08/21/20        MOB      Telephone conference with A. Atalla regarding                0.50              245.00
                         payment of HLF claim and regarding strategy
08/24/20        MOB      Draft declaration of A. Atalla regarding WLG claim           0.80              392.00
                         objection
08/25/20        MOB      Draft, review and revise declaration for objection to        1.20              588.00
                         Wolfe Legal Group claim (.8); telephone conference
                         with A. Atalla regarding status (.4)
08/26/20        MOB      Review and revise declaration in support of claim            0.60              294.00
                         objection to WLG claim
08/27/20        MOB      Review and revise declaration regarding objection to         0.30              147.00
                         WLG Claim No. 5
08/28/20        MOB      Attention to and discuss edits to Atalla declaration         0.50              245.00
                         regarding objection to Wolfe's claim
08/31/20        MOB      Draft brief regarding objection to WLG Claim No. 5           0.70              343.00
09/01/20        MOB      Finalize objection to Claim No. 5 WLG; telehpone             0.80              392.00
                         conference with A. Atalla regarding same
09/02/20        MOB      Attention to email and draft stipulation to resolve          0.70              343.00
                         placeholder claim objection for PWSP; draft stipulation
09/02/20        MOB      Draft/prepare order approval NOIA to settle with             0.60              294.00
                         Shults; emails with Shults' counsel
09/08/20        MOB      Draft notice of intended action regarding settlement         1.30              637.00
                         and Atalla declaration regarding Husch Blackwell;
                         emails regarding same
09/09/20        MOB      Email to M. Benedict regarding Husch Blackwell               0.60              294.00
                         settlement and attention to entry of order regarding
                         Shultz settlement (.6)


                                                                                             EXHIBIT B
  Case 18-07363-LA11            Filed 01/28/21      Entered 01/28/21 17:01:16      Doc 500    Pg. 104
                                                    of 124

1/26/2021 2: 18: 19 PM                            **PRE-811..L **                                        Page 4



Matter ID: 60665-009
Matter: Claims & Claims Objections

Date                     Description                                                 Hours           Amount
09/16/20        MOB      Attention to and draft objection to MODUS claim (1.1)        1.10              539.00
09/17/20        MOB      Telehpone conference with R. Prata regarding status          0.30              147.00
                         of AAA proceeding and related topics (.3); telephone
                         conferene with A. Atalla regarding AAA background to
                         claims by PWSP (.7 NO CHARGE)
09/22/20        MOB      Draft, review and revise placeholder objection to            0.30              147.00
                         Claim No. 13 by PWSP
09/24/20        MOB      Review, revise and finalize Modus claim objection (.4);      0.90              441.00
                         begin preparation of Torrey Partners claim objection
                         (.5)
09/29/20        MOB      Telephone conference with A. Atalla to discuss claim         0.70              343.00
                         objection and issues regarding claim objection with D.
                         Wolf (.5); telephone conference with T. Curry
                         regarding same; review quickbooks and prior emails
                         sent by Wolf (.2)
10/23/20        MOB      Review statement and reply filed by PWSP; emails             0.50              245.00
                         with client regarding intentions and plan to reply
10/28/20        MOB      Draft reply memo to PWSP's response to placeholder           0.70              343.00
                         objection to Claim No. 13 (.7)
10/29/20        MOB      Finalize reply to placeholder objection; telephone           0.60              294.00
                         conference with A. Atalla regarding status and Torrey
                         Partners claim objection
11/01/20        MOB      Discuss claim objection with A. Atalla (Sunday               0.50              245.00
                         afternoon) (.3); telephone conference with T. Curry
                         regarding reply to claim objection WLG (.2)
11/05/20        MOB      Review response to MODUS claim objection; email to           0.60              294.00
                         client regarding same; telephone conference with
                         MODUS' counsel regarding deadlines
11/16/20        MOB      Review, revise and finalize objection to Torrey              1.00              490.00
                         Partners Claim No. 11 (.5); emails with A. Atalla
                         regarding same (.5)
11/28/20        MOB      Review opposition to Objection to Claim No. 6 Modus;         0.40              196.00
                         prepare outline for reply
11/29/20        MOB      Draft reply in support of Objection to Claim No. 6           1.70              833.00
                         Modus
11/30/20        MOB      Finalize reply regarding objection to Claim No. 6            1.20              588.00
                         Modus (.5); attention to court's tentative ruling
                         regarding PWSP objection (.2); telephone conference
                         with A. Atalla regarding Modus and PWSP (.5)
12/07/20        MOB      Review court's tentative decision regarding MODUS            0.10               49.00
                         claim

                                                                                             EXHIBIT B
   Case 18-07363-LA11            Filed 01/28/21      Entered 01/28/21 17:01:16        Doc 500     Pg. 105
                                                     of 124

1/26/2021 2: 18: 19 PM                             ** PRE-BILL **.                                           Page 5



Matter ID: 60665-009
Matter: Claims & Claims Objections

Date                     Description                                                    Hours           Amount
12/08/20        MDB      Review materials regarding Wolfe's claim objection              2.50           1,225.00
                         and response; develop strategy for reply (.5); review
                         dockets in District Court; draft Declaration of Michael
                         D. Breslauer (.8); begin drafting reply brief (.8);
                         discussion with A. Atalla regarding strategy in reply (.4)
12/09/20        MDB      Draft additional sections of brief (1.7); research              2.30           1,127.00
                         regarding standards for employment (.3); telephone
                         conference with A. Atalla regarding same (.3)
12/10/20        MDB      Review and revise reply brief; revise declarations of M.        1.10               539.00
                         Breslauer and A. Atalla (.3); telephone conference with
                         A. Atalla to discuss strategy and revisions to reply
                         brief (.5); review objections to entry of findings and
                         conclusions (.3)
12/15/20        MDB      Email and telephone conference with Husch Blackwell             0.50               245.00
                         regarding MODUS claim information for follow up
                         declaration (.5)
12/17/20        MDB      Emails to client regarding entry of confirmation order          0.20                98.00
                         and effective date analysis (.2)
12/18/20        MDB      Review November operating report (.2)                           0.20                98.00
12/18/20        MDB      Review November operating report (.2)                           0.20                98.00
12/18/20        MDB      Review motion for nunc pro tune authorization to                1. 10              539.00
                         retain WLG (.7); email to client (.2); review case cite
                         by WLG (.4); analyze response and outline email to D.
                         Ortiz, United States
12/21/20        MDB      Telephone conference with A. Atalla (.3); draft, review         1.50               735.00
                         and revise opposition to WLG's Motion (.4); attention
                         to declaration for Husch Blackwell (.6); exchange
                         emails with Husch Blackwell regarding additional
                         information in efforts to unlock MODUS data (.2)
12/22/20        MDB      Attention to MODUS supplemental declaration;                    0.60               294.00
                         exchange calls and review materials received from M.
                         Benedict (.4); telephone conference with A. Atalla
                         regarding same (.2)
12/23/20        MDB      Telephone conference with A. Atalla regarding                   1.60               784.00
                         objections to WLG motion for employment (.7);
                         telephone conference with M. Benedict regarding
                         modifications to Husch Blackwell declaration
                         (MODUS) (.2); draft Atalla declaration regarding WLG
                         Motion for employment (.7)
12/23/20        MDB      Draft Atalla declaration regarding WLG Motion for               0.70               343.00
                         Employment (.7)
12/29/20        MDB      Revise and further work drafting brief and opposition           3.40           1,666.00

                                                                                                 EXHIBIT B
  Case 18-07363-LA11              Filed 01/28/21       Entered 01/28/21 17:01:16          Doc 500        Pg. 106
                                                       of 124

1/26/2021 2: 18: 19 PM                               **PRE-BILL*:*                                                  Page 6



Matter ID: 60665-009
Matter: Claims & Claims Objections

                           Description                                                                          Amount
                           to Wolfe's motion for retroactive employment (1.8);
                           review and revise Atalla declaration (.7); telephone
                           conferences with A. Atalla to discuss strategy and
                           background facts (.9)
12/30/20        MOB        Continued work on and revise declarations for A.                     2.70           1,323.00
                           Atalla and M. Breslauer (1.6); review and revise brief in
                           opposition to WLG's Motion (.8); telephone conference
                           with D. Ortiz, (United States) regarding WLG's nunc
                           pro tune employment (.3)
12/31/20        MOB        Final research and revisions to opposition brief re                  0.80               392.00
                           WLG

                                                                     Total Fees:                59.40        28,567.00

                                                       JSEER'l:C"F(.:,.
Timekeeper                                                          J.::!Q!J.m          &Im                    Amount
MOB      Michael D. Breslauer                                         1. 10              0.00                      0.00
MOB      Michael D. Breslauer                                        58.30             490.00                 28,567.00
                                     Total Fees:                     59.40                                    28,567.00


                                                   BILUl\l�.·suMM.AR¥

             Last Invoice Date:             05/31/20                      Total Current Period:               28,567.00
           Last Payment Date:               05/31/20                                     Interest:                  0.00
       Last Payment Amount                 10,391.00                      Previous Balance Due:                      0.00
                                                                                  Balance Due:                28,567.00
                                                                                  Trust Balance:                     0.00
                                                                     Advance Deposit Balance:                        0.00


                    Bill           HoldWIP          .Adjust         Trust           Other               HOLD STMT

   Fees

   Costs




                                                                                                        EXHIBIT B
   Case 18-07363-LA11          Filed 01/28/21     Entered 01/28/21 17:01:16     Doc 500        Pg. 107
                                                  of 124

1/26/2021 2:18:24 PM                            ** PRE-BILL **                                            Page 1




Matter ID: 60665-013
Matter: ESI Discovery

Originating Atty:        MOB
Billing Atty:            MOB
Supervising Atty:        MOB

Cuker Interactive, LLC
Attn: Adel AtaIla
5600 Avenida Encinas #175
Carlsbad, CA 92008



Date                   Description                                               .t::iruJr§          Amount
08/31/20      EES      Conference with M. Breslauer re assignment relating         0.90                  193.50
                       to requests for production collection of ES! (.1);
                       communications with W. Shrum re same(.1);
                       research, communications, email M. Breslauer(.3);
                       draft list of search terms to run in M. Breslauer
                       mailbox, draft email with instructions to SWSS IT (.4)
09/01/20      EES      Tend to communications from SWSS IT support re              0.30                   64.50
                       searching M. Breslauer mailbox(. 1); conference and
                       email exchanges with S-C Fort re search terms (.2)
09/02/20      EES      Review PSTs containing search results from M.                1.60                 344.00
                       Breslauer mailbox, transfer files to DWR server,
                       ingest data, run de duplication, analyze results
09/03/20      EES      Continue searching ESI harvested from M. Breslauer          1.80                  387.00
                       mailbox for relevant / responsive communications
                       between P. Kennedy, Torrey Partners, Wolfe Legal
                       Group, Modus eDiscovery, B. Worthington, B. Maskell,
                       T. Curry, D. Wolfe, analyze results, mark for
                       production and export
09/04/20      EES      Conduct searches of ESI from M. Breslauer mailbox           2.10                  451.50
                       for communications regarding The Wolfe Legal
                       Group, Torrey Partners and Modus eDiscovery,
                       analyze search results, flag relevant data for export
09/08/20      EES      Telephone conference with M. Breslauer re status            2.20                  473.00
                       (.1); resume searching and analysis of results for
                       relevance of data collected from M. Breslauer email
                       for all communications with P. Kennedy, Torrey
                       Partners, Modus eDiscovery, B. Maskell, Wolfe Legal
                       Group, T. Curry, D. Wolfe and B. Worthington, mark
                       records for production, generate and export
                       production sets for M. Breslauer review(4.0); email to
                       M. Breslauer re P. Kennedy, Torrey Partners
                       communications (.1)
09/08/20      MOB      Attention to and edit discovery responses; review           0.80                  392.00
                                                                                              EXHIBIT B
   Case 18-07363-LA11          Filed 01/28/21     Entered 01/28/21 17:01:16     Doc 500    Pg. 108
                                                  of 124

1/26/2021 2:18:24 PM                            ** PRE-BILL**                                         Page 2



Matter ID: 60665-013
Matter: ESI Discovery

Date                   Description                                               Hours            Amount
                       documents produced by ESI internally
09/09/20      EES      Finalize searches of ESI from M. Breslauer SWSS            2.30               494.50
                       mailbox for all communications with P. Kennedy,
                       Torrey Partners, Modus eDiscovery, B. Maskell, Wolfe
                       Legal Group, T. Curry, D. Wolfe and B. Worthington,
                       analyze search results, mark records for production,
                       generate and export production sets for M. Breslauer
                       final review
09/09/20      MDB      Meeting with D. Yates regarding discovery responses        0.20                98.00
                       to PWSP (.2)
09/10/20      EES      Review set of communications between M, Breslauer          2.40               516.00
                       and Modus eOiscovery, B. Maskell, edit and forward to
                       M. Breslauer for review (.9); final review and edit of
                       communications between The Wolfe Legal Group, T.
                       Curry, 0. Wolfe and M. Worthington, revise set and
                       forward to M. Breslauer for review (2.1); begin
                       searches communications re forbearance and tolling
                       agreements, salaries, analyze results, exclude non-
                       responsive data and prepare for production next week
                       (1.3); email to M. Breslauer re status (.1)
09/11/20      EES      Targeted searches of M. Breslauer emails re                2.10               451.50
                       communications related to secured v. unsecured
                       claims, salary authorizations, forbearance agreement
                       and tolling agreement, analyze results, select
                       documents for export and production next week
09/14/20      EES      Run searches re communications re forbearance and          1.90               408.50
                       tolling agreements, salaries, analyze results, remove
                       non-responsive data in preparation for production this
                       week (3.2); telephone conference with M. Breslauer re
                       status (.1 ); export and email documents to M.
                       Breslauer (.6)
09/14/20      MDB      Further attention to response to PWSP's discovery          1.20               588.00
                       requests; review and revise responses; telephone
                       conference with A. Atalla regarding same
09/14/20      MOB      Attention to document production issues; telephone         0.30               147.00
                       conference with L. Schatz
09/15/20      EES      Conference with M. Breslauer re production (.2);           1.00               215.00
                       resume preparing documents for export and
                       production in response to PWSP request for
                       production (3.8)
09/15/20      MOB      Review documents and edit for attorney/client              0.50               245.00
                       privilege for production to PWSP
09/16/20      EES      Conference with M. Breslauer, receive additional           1.00               215.00

                                                                                          EXHIBIT B
   Case 18-07363-LA11           Filed 01/28/21        Entered 01/28/21 17:01:16      Doc 500        Pg. 109
                                                      of 124

1/26/2021 2: 18:24 PM                            ** PRE-BILL'**                                                Page 3



Matter ID: 60665-013
Matter: ESI Discovery

Date                    Description                                                                       Amount
                        materials for production, review and process (.8);
                        continue work on document production (2.2)
09/17/20       EES      Resume and complete preparation of Cuker and                       1.70               365.50
                        SquarMilner documents for production to Pillsbury
                        (4.3); several communications with M. Breslauer re
                        status and preparation of privilege log (.1);
                        communications with Pillsbury re uploading
                        production to their site, create account, upload
                        production (.2); email to M. Breslauer re production
                        complete and uploaded (.1)
09/17/20       MOB      Attention to discovery production to PWSP (.7)                     0.70               343.00
09/18/20       EES      Draft privilege log of withheld and redacted documents             1.20               258.00
                        (3.1); email exchanges with L. Siron at Pillsbury re
                        receipt of Cuker Interactive production (.1)
09/21/20       EES      Resume preparation of Cuker first privilege log of                 1.30               279.50
                        withheld and redacted documents
09/23/20       EES      Draft privilege log, create binder with redacted and               1.40               301.00
                        withheld documents for M. Breslauer review
09/30/20       EES      Edit privilege log, organize withheld and redacted                 0.40                86.00
                        documents, email to M. Breslauer
11/13/20       EES      Tend to communications fro M. Breslauer re                         0.10                21.50
                        production to Pillsbury, move files for access, forward
                        new link

                                                                    Total Fees:            29.40         7,338.50

                                                  ·   Ei=l= RECAR
Tim ekeeper                                                     .l::J..ru!c§       B.am                   Amount
MOB     Michael D. Breslauer                                         3.70         490.00                  1,813.00
EES     Laney E. Schatz                                             25.70         215.00                  5,525.50
                                  Total Fees:                       29.40                                 7,338.50

                                                  .COST DETAIL

Q.gre                    Description/Payee                                                                Amount
09/30/20                 ESI: Filtering, Deduplication, and/or DeNISTing of                                   175.53
                         Data Processed; Native file ingestion/processing,
                         indexing and deduplication. Native, image, PDF and
                         text file production and creation of OPT and DAT
                         Load File: Kennedy Email Production, Modus /

                                                                                                   EXHIBIT B
   Case 18-07363-LA11            Filed 01/28/21     Entered 01/28/21 17:01:16      Doc 500     Pg. 110
                                                    of 124

1/26/2021 2:18:24 PM                              ** PRE-BILL**                                          Page 4



Matter ID: 60665-013
Matter: ESI Discovery

                         Maskell Email Production, Wolfe Legal Group Email
                         Production, Brelauer-Patricia Email Production,
                         SWSS & Cuker Files Production
                         Document Production                                                         508.50
                         Color Copies                                                                  7.50
                                                                             Total Costs:            691.53
                                             BILLI.NG SUMMARY

            Last Invoice Date:                                    Total Current Period:             8,030.03
          Last Payment Date:                                                     Interest:               0.00
      Last Payment Amount:                  0.00                  Previous Balance Due:                  0.00
                                                                          Balance Due:              8,030.03
                                                                         Trust Balance:                  0.00
                                                              Advance Deposit Balance:                   0.00


                  Bill           Hold WIP         Adjust      Trust          Other           HOLD STMT

   Fees

  Costs




               Billing Instructions                                    Internal Comments




                                                                                             EXHIBIT B
   Case 18-07363-LA11           Filed 01/28/21       Entered 01/28/21 17:01:16       Doc 500     Pg. 111
                                                     of 124

1/26/2021 2: 18:28 PM                             ** PRE-BILL. **·.                                        Page 1




Matter ID: 60665-014
Matter: Appeals

Originating Atty:         MOB
Billing Atty:             MOB
Supervising Atty:         MOB

Cuker Interactive, LLC
Attn: Adel Atalla
5600 Avenida Encinas #175
Carlsbad, CA 92008



Qa.m                    Description                                                   Hours            Amount
04/28/20       LSS      Conference with M.Breslauer re federal court litigation        2.10            829.50
                        and options (.5), research re appellate deadlines and
                        review docket (1.6)
09/21/20       MOB      Attention to notice of appeal filed by PWSP (.1);              0.50            245.00
                        telephone conference with A. Atalla regarding strategy
                        (.4)
09/22/20       MOB      Telephone conference with A. Atalla (.3); attention to         0.50            245.00
                        and telephone conference with M. Herreira (PWSP)
                        regarding emergency motion for stay pending appeal
                        (.2)
09/23/20       MOB      Review PWSP emergency motion for stay pending                  2.30           1,127.00
                        appeal (.8); telephone conference with R. Barnes
                        regarding responses (.6 NO CHARGE); telephone
                        conference with A. Atalla regarding strategy for dealing
                        with motion (.3); telephone conference with court staff
                        (.1); review and revise preliminary opposition (.7); draft
                        declaration of MOB; emails with PWSP (.3)
10/02/20       LSS      Review appellate filings and upcoming deadlines,               1.20            474.00
                        issues for potential immediate action (.5); analysis of
                        MSJ tentative and letter opinion (.3); analysis of
                        arbitration tentative and letter opinion (.4)
10/03/20       MOB      Draft ex parte request to continue status conference           0.50            245.00
                        in appeal (.5)
10/05/20       LSS      Reviewing applicable rules and next steps                      0.60            237.00
10/07/20       LSS      Revising appeal budget and email to M.Breslauer with           0.30            118.50
                        discussion of factors (.3)
10/07/20       DAY      Create budget for appeals                                      0.30            103.50
10/10/20       LSS      Phone call with M.Breslauer to confer re staying               0.20                79.00
                        appeal and related issues (.2)
10/19/20       MOB      Review and revise appellee's additional items of               1.00            490.00
                        record (.2); review, revise and finalize status

                                                                                               EXHIBIT B
   Case 18-07363-LA11           Filed 01/28/21        Entered 01/28/21 17:01:16   Doc 500       Pg. 112
                                                      of 124

1/26/2021 2: 18:28 PM                            . *.* PRE-BILL**                                          Page 2



Matter ID: 60665-014
Matter: Appeals

Date                    Description                                                .!::i2.Ym          Amount
                        conference report and requests regarding briefing (.8)
10/21/20       MOB      Review PWSP's statement and response to debtor's             0.20                  98.00
                        status conference report and request to postpone
                        briefing schedule
11/01/20       MOB      10/22/20 Email to client regarding PWSP response to          0.50              245.00
                        status conference request for briefing scheduling
11/03/20       MOB      Prepare for/attend status conference regarding               0.70                 343.00
                        appeals; email to client regarding briefing schedule
11/03/20       LSS      Attend status conference                                     0.30              118.50
11/24/20       LSS      Discussion with D.Yates re writing responsibilities          0.20                  79.00
                        (.1); review filings and follow up re notice of
                        appearance (.1)
12/01/20       LSS      Review next steps and filings (.3)                           0.30                 118.50
12/02/20       DAY      Legal research on appeal (motion to compel                   3.90             1,345.50
                        arbitration)
12/02/20       LSS      Analysis of issues pertaining to record on appeal (.5)       0.50                 197.50
12/03/20       DAY      Legal research on appeal (motion to compel                   2.90             1,000.50
                        arbitration)
12/04/20       DAY      Analyze PWSP opening brief (1.2)                             1.20                 414.00
12/04/20       MDB      Attention to appellate brief; briefly review emails          0.20                  98.00
                        regarding general arguments raised in appellant's
                        opening brief; exchange emails with team
12/07/20       LSS      Review budget (.1); review cases in brief (.2)               0.30                 118.50
12/10/20       DAY      Confer with M. Breslauer re appeal brief (.2); draft         5.40             1,863.00
                        opposition brief (arbitration issue) (5.2)
12/11/20       DAY      Draft appeal brief                                           1.80                 621.00
12/14/20       DAY      Draft opposition brief (MTC)                                 2.20                 759.00
12/15/20       DAY      Draft appellate brief (MTC)                                  8.10             2,794.50
12/16/20       DAY      Draft appellate brief (MTC)                                  1.60                 552.00
12/21/20       MOB      Begin review of appellate brief (Motion to Compel            0.40                 196.00
                        Arbitration)
12/22/20       MOB      Review and edit first draft of brief; emails and             1.20                 588.00
                        telephone conference with L. Strickland regarding brief
12/22/20       LSS      Revising appeal brief and legal research in support of       4.80             1,896.00
                        same
12/23/20       MOB      Discuss potential edits to appellate brief with L.           1.00                 490.00
                        Strickland; revise sections to brief relating to
                        bankruptcy

                                                                                               EXHIBIT B
   Case 18-07363-LA11             Filed 01/28/21       Entered 01/28/21 17:01:16           Doc 500          Pg. 113
                                                       of 124

1/26/2021 2: 18:28 PM                               **PRE-BILL**                                                      Page 3



Matter ID: 60665-014
Matter: Appeals

Date                      Description                                                        .tl.2!.!rs           Amount
12/23/20       LSS        Revising appellate brief re petition to compel arbitration             9.50            3,752.50
12/27/20       LSS        Review/analysis of suggested edits, revising appellate                 3.20            1,264.00
                          brief (3.2)
12/28/20       DAY        Research related to appeal brief (.4); prepare                        2.50               862.50
                          supplemental excerpts of records I insert citations
                          (1.2); conduct final proofing and editing of brief and
                          record excerpts (.9)
12/28/20       LSS        Revising answering brief per comments from co­                         3.60            1,422.00
                          counsel and MOB (3.6)

                                                                      Total Fees:               66.00           25,430.00

                                                       FEE:'RECAF)

Timekeeper                                                          J:::l.2.ulli        fulte                     Amount
LSS     Leah S. Strickland                                           27.10             395.00                   10,704.50
MOB     Michael D. Breslauer                                          9.00             490.00                    4,410.00
DAY     Deborah A. Yates                                             29.90             345.00                   10,315.50
                                     Total Fees:                     66.00                                      25,430.00




             Last Invoice Date:                                            Total Current Period:                25,430.00
           Last Payment Date:                                                            Interest:                    0.00
       Last Payment Amount:                     0.00                        Previous Balance Due:                     0.00
                                                                                   Balance Due:                 25,430.00
                                                                                   Trust Balance:                     0.00
                                                                     Advance Deposit Balance:                         0.00


                   Bill           Hold WIP          Adjust          Trust            Other                HOLD STMT

   Fees

   Costs




                                                                                                          EXHIBIT B
   Case 18-07363-LA11           Filed 01/28/21    Entered 01/28/21 17:01:16   Doc 500    Pg. 114
                                                  of 124

1/26/2021 2:18:29 PM                             ** PRE-BILL **                                     Page 4



Matter ID: 60665-014
Matter: Appeals



                Billing Instructions                                Internal Comments




                                                                                        EXHIBIT B
Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 115
                                      of 124




                     EXHIBITC
     Case 18-07363-LA11               Filed 01/28/21      Entered 01/28/21 17:01:16            Doc 500     Pg. 116
CSD 1143         [04/28/96]
                                                          of 124
                                              UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
DEBTOR:             Cuker Interactive, LLC                                  DATE PETITION FILED: 12/13/18
CASE NO.:           18-07363-LA11


                                                FEE APPLICATION SUMMARY

APPLICANT: Solomon Ward Seidenwurm & Smith, LLP                          , REPRESENTING Debtor, Cuker Interactive, LLC

ORDER APPROVING EMPLOYMENT: January 24, 2019

                                                                                        FINAL PERIOD
                              CATEGORIES 1                                          04/0 L/20   TO 01/05/21
                                                                           HOURS                AMOUNT REQUESTED
Chapter I I Representation                                                   11.8                                        5,782.00

Litigation                                                                  203.4                                     85,593.50

Plan/Disclosure Statement                                                   136.5                                     61,478.50

Fee Applications                                                             2.1                                         1,029.00

Claims & Claims Objections                                                   59.4                                     28,567.00

ES! Discovery                                                                29.4                                        7,338.50

Appeals                                                                      66.0                                     25,430.00




  TOTALS:                                                                   508.6                                    215,218.50


NOTE: Attach all fee application summaries for prior interim hearings.
                                                                                                     Page 1 of 1



        See categories suggested in UNITED STATES TRUSTEE GUIDELINES FOR REVIEWING APPLICATIONS FOR
             1

COMPENSATION AND REIMBURSEMENT OF EXPENSES.                                               American LegalNet, Inc.
CSD 1143                                          EXHIBIT "C"                             www.FormsWork//ow.com
     Case 18-07363-LA11              Filed 01/28/21       Entered 01/28/21 17:01:16            Doc 500     Pg. 117
CSD 114 3     (04/28/96)
                                                          of 124
                                            UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
DEBTOR:            Cuker Interactive, LLC                                  DATE PETITION FILED: 12/13/18
CASE NO.:          18-07363-LA11


                                               FEE APPLICATION SUMMARY

APPLICANT: Solomon Ward Seidenwurm & Smith, LLP                          , REPRESENTING Debtor, Cuker Interactive, LLC

ORDER APPROVING EMPLOYMENT· January 24, 2019

                                                                                         THIRD INTERIM PERIOD
                           CATEGORIB$1                                               11/1/19     TO 3/31/20
                                                                           HOURS                AMOUNT REQUESTED
Chapter 11 Representation                                                    62.6                                    29,460.00
Litigation Matters                                                           2.6                                         1,274.00
Relief From Stay                                                             16.8                                        8,086.50
Plan/Disclosure Statement                                                    28.9                                    14,108.50
Fee Applications                                                             1.0                                           475.00
Claims & Claims Objections                                                   24.4                                    10,391.00
Hashem Sanctions                                                             7.5                                          3,675.00




  TOTALS:                                                                    143.8                                       67,470.00


NOTE: Attach all fee application summaries for prior interim hearings.
                                                                                                      Page 1 of 1



        See categories suggested in UNITED STATES TRUSTEE GUIDELINES FOR REVIEWING APPLICATIONS FOR
          1

COMPENSATION AND REIMBURSEMENT OF EXPENSES.                                               American LegalNet, Inc.
CSD 1143                                          EXHIBIT "C"                             www. Forms Work/low.com
     Case 18-07363-LA11             Filed 01/28/21        Entered 01/28/21 17:01:16            Doc 500      Pg. 118
CSD 1143      [04/28/96]
                                                          of 124
                                             UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
DEBTOR:            Cuker Interactive, LLC                                   DATE PETITION FILED: 12/13/18
CASE NO.:          18-07363-LA11


                                                FEE APPLICATION SUMMARY

APPLICANT: Solomon Ward Seidenwurm & Smith, LLP                          , REPRESENTING Debtor, Cuker Interactive, LLC

ORDER APPROVING EMPLOYMENT: January 24, 2019

                                                                                        SECOND INTERIM PERIOD
                           CATEGORIES 1                                             4/1/19     .IO I 0/3 l /I9
                                                                                                        N
                                                                           HOURS                AMOU T REQUESTED

Chapter I1 Representation                                                    53.0                                     23,978.00

Litigation Matters                                                           18.0                                        8,550.00

Assumption/Rejection of Leases                                               7.6                                            3610.

Plan/Disclosure Statement                                                    41.5                                     19,082.50

Fee Applications                                                             I.I                                           522.50

Claims & Claims Objections                                                   2.9                                          1,377.50




  TOTALS:                                                                   124.1                                        57,120.50


NOTE: Attach all fee application summaries for prior interim hearings.
                                                                                                     Page 1 of 1



        See categories suggested in UNITED STATES TRUSTEE GUIDELINES FOR REVIEWING APPLICATIONS FOR
          1

COMPENSATION AND REIMBURSEMENT OF EXPENSES.                                               American LegalNet, Inc.
CSD 1143                                          EXHIBIT "C"                             www.FormsWorkflow.com
     Case 18-07363-LA11             Filed 01/28/21        Entered 01/28/21 17:01:16            Doc 500     Pg. 119
CSD 1143      [04/28/96)
                                                          of 124
                                           UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
DEBTOR:            Cuker Interactive, LLC                                 DATE PETITION FILED: 12/13/18
CASE NO.:          18-07363-LA11


                                                FEE APPLICATION SUMMARY

APPLICANT: Solomon Ward Seidenwurm & Smith, LLP                          , REPRESENTING Debtor, Cuker Interactive, LLC

ORDER APPROVING EMPLOYMENT: January 24, 2019

                                                                                        FIRST INTERIM PERIOD
                           CATEGORIES 1                                             12/14/18    TO 03/31/19
                                                                           HOURS                AMOUNT REQUESTED
Chapter I I Representation                                                   60.5                                    28,371.50

Litigation Matters                                                           17.1                                        8,068.50

Relief From Stay                                                             39.7                                    17,007.50




  TOTALS:                                                                   117.3                                        53,447.50


NOTE: Attach all fee application summaries for prior interim hearings.
                                                                                                     Page 1 of 1



        See categories suggested in UNlTED STATES TRUSTEE GUIDELINES FOR REVIEWING APPLICATlONS FOR
          1

COMPENSATION AND REIMBURSEMENT OF EXPENSES.                                               American LegaJNet, Inc.
CSD 1143                                          EXHIBIT "C"                             www.FormsWorkflow.com
Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 120
                                      of 124




                     EXHIBITD
   Case 18-07363-LA11             Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 121
                                                   of 124



                                                    EXHIBITD

                                           CUKER INTERACTIVE, LLC
                                            Case No. 18-07363-LAll


                                 ATTORNEYS'        SUMMARY FOR THE PERIOD
                                      April 1, 2020 through January 5, 2021

       NAME                STATUS        YEARS          BILLING       BILLING     HOURS       FEES FOR
                                       EXPERJENCE        RATE         PERIOD       FOR         PERIOD
                                                                                  PERIOD
 M. Breslauer               Partner        38           0/490/495       2020         353.6    $164,092.50
 L. Strickland              Partner        12              395          2020          27.0     $10,704.50
 D. Yates                  Associate        4              345          2020          97.0     $33,465.00
 P. Talukdar               Associate        8              270          2020           5.3      $1,431.00
 E. Schatz                 Paralegal                       215          2020          25.7      $5,525.50
 Totals                                                                              508.6    $215,218.50




P:O1434075.1 :60665.00 I
                                                   EXHIBITD
Case 18-07363-LA11   Filed 01/28/21   Entered 01/28/21 17:01:16   Doc 500   Pg. 122
                                      of 124




                     EXHIBITE
Case 18-07363-LA11         Filed 01/28/21    Entered 01/28/21 17:01:16   Doc 500   Pg. 123
                                             of 124



                                            EXHIBITE

                                   CUKER INTERACTIVE, LLC
                                    Case No. 18-07363-LAl 1


                            EXPENSE SUMMARY FOR THE PERIOD
                              April 1, 2020 through January 5, 2021


 DOCUMENT PRODUCTION                                                               $2,073.00

 PACER U.S. COURT ELECTRONIC SEARCHES                                                $926.00

 COLOR COPIES                                                                         $51.00

 ESI Document Processing/Production                                                  $175.53


 TOTAL                                                                             $3,225.53




 P:01434076.1 :60665.001
                                            EXHIBITE
Case 18-07363-LA11            Filed 01/28/21    Entered 01/28/21 17:01:16   Doc 500      Pg. 124
                                                of 124



 1                                             PROOF OF SERVICE

 2             I, WENDY A. YONES, declare as follows:
 3           I am employed in the County of San Diego, State of California; I am over the age of
     eighteen years and am not a party to this action; my business address is Solomon Ward
 4   Seidenwurm & Smith, LLP, 401 B Street, Suite 1200, San Diego, CA 92101, in said County and
     State. On January 28, 2021, I served the following document(s):
 5
              FINAL APPLICATION FOR ALLOWANCE OF FEES AND REIMBURSEMENT OF
 6            EXPENSES BY SOLOMON WARD SEIDENWURM & SMITH, LLP, GENERAL
              BANKRUPTCY COUNSEL FROM DECEMBER 13, 2018 THROUGH JANUARY 5, 2021
 7            (FINAL PERIOD FROM APRIL 1, 2020 THROUIGH JANUARY 5, 2021); DECLARATION
              OF MICHAEL D. BRESLAUER
 8
     on each of the interested parties as follows:
 9
     TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)
10   Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing
     document will be served by the court via NEF and hyperlink to the document. On January 28,
11   2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
     determined that the following person(s) are on the Electronic Mail Notice List to receive NEF
12   transmission at the email address(es) indicated below:
13            Robert R. Barnes robertbarn@outlook.com, phall@allenmatkins.com;
               bcrfilings@allenmatkins.com
14
              Michael D. Breslauer mbreslauer@swsslaw.com, wyones@swsslaw.com
15            K. Todd Curry tcurry@currylegal.com
              Jonathan S. Dabbieri dabbieri@sullivanhill.com, hill@sullivanhill.com;
16             bkstaff@sullivanhill.com;vidovich@ecf.inforuptcy.com;dabbieri@ecf.inforuptcy.com
              Peter L. Duncan peterd@psdslaw.com, bonniec@psdslaw.com
17            Michael T. O'Halloran mto@debtsd.com, vh@debtsd.com
              David Ortiz david.a.ortiz@usdoj.gov, USTP.REGION15@USDOJ.GOV;
18
               tiffany.l.carroll@usdoj.gov; abram.s.feuerstein@usdoj.gov
19            Donald Reid don@donreidlaw.com
              Heather L. Rosing HRosing@Klinedinstlaw.com, mruiz@klinedinstlaw.com
20            Gerald N. Sims jerrys@psdslaw.com, bonniec@psdslaw.com
              United States Trustee ustp.region15@usdoj.gov
21            Alan Vanderhoff alan.vanderhoff@vanderhofflaw.com, alanvanderhoff@cox.net
22            Matthew S. Walker matthew.walker@pillsburylaw.com,
               renee.evans@pillsburylaw.com; firmwidecalendardocket@pillsburylaw.com;
23
     SERVED BY U.S. MAIL: On January 28, 2021, I served the following person(s) and/or
24   entity(ies) at the last known address(es) in this bankruptcy case or adversary proceeding by
     placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
25   postage prepaid, and/or with an overnight mail service addressed as follows:

26   I declare under penalty of perjury under the laws of the United States of America that the
     foregoing is true and correct.
27
     Dated: January 28, 2021                   By: /s/ Wendy A. Yones
28                                                 WENDY A. YONES


     P:01430264.6:60665.001                             15
